



Exhibit 10.1


EXECUTION VERSION


AMENDMENT NO. 1 TO CREDIT AGREEMENT


This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), dated as of
February 21, 2018, is entered into by and among ADVANSIX INC., a Delaware
corporation (the “Borrower”), the Guarantors (as identified on the signature
pages hereto, and together with the Borrower, the “Loan Parties”), the Lenders
(as defined below) signatory hereto, and BANK OF AMERICA, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).
RECITALS
WHEREAS, the Borrower, the Administrative Agent and certain banks and other
financial institutions (the “Lenders”) are parties to that certain Credit
Agreement, dated as of September 30, 2016 (as amended hereby and as further
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement” and the Credit Agreement prior to giving effect to
this Amendment being referred to as the “Existing Credit Agreement”; capitalized
terms used but not otherwise defined herein shall have the meanings assigned
thereto in the Existing Credit Agreement unless otherwise provided herein),
pursuant to which the Lenders have extended revolving credit and term loan
facilities to the Borrower;
WHEREAS, the Borrower has requested that each of the Lenders agree to amend
certain provisions of the Existing Credit Agreement, as more particularly set
forth below, and the Lenders party to this Amendment (after giving effect to the
Facility Adjustments (defined below)) are willing to effect such amendments, as
provided in, and on the terms and conditions contained in, this Amendment; and
WHEREAS, the Lenders are willing to consent to the requested amendments to the
Existing Credit Agreement and the Facility Adjustments, all as provided in, and
on the terms and conditions contained in, this Amendment.


NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:
1.Subject to the terms and conditions hereof and in accordance with Section
10.01 of the Existing Credit Agreement:


(a)The Existing Credit Agreement (other than the Schedules and Exhibits thereto)
is hereby amended in its entirety to read in the form of Annex I attached
hereto.


(b)Schedule 1 to the Existing Credit Agreement is hereby amended by replacing
such schedule with Schedule 1 attached as Annex II hereto.


(c)Schedule 1.01(b) to the Existing Credit Agreement is hereby amended by
replacing such schedule with Schedule 1.01(b) attached as Annex III hereto.


(d)Schedule 1.02 to the Existing Credit Agreement is hereby amended by replacing
such schedule with Schedule 1.02 attached as Annex IV hereto.


(e)Schedule 2.01 to the Existing Credit Agreement is hereby amended by replacing
such schedule with Schedule 2.01 attached as Annex V hereto.


(f)Schedule 5.08(c) to the Existing Credit Agreement is hereby amended by
replacing such schedule with Schedule 5.08(c) attached as Annex VI hereto.






--------------------------------------------------------------------------------





(g)Schedule 5.09 to the Existing Credit Agreement is hereby amended by replacing
such schedule with Schedule 5.09 attached as Annex VII hereto.


(h)Schedule 5.13 to the Existing Credit Agreement is hereby amended by replacing
such schedule with Schedule 5.13 attached as Annex VIII hereto.


(i)Schedule 7.01(b) to the Existing Credit Agreement is hereby amended by
replacing such schedule with Schedule 7.01(b) attached as Annex IX hereto.


(j)Schedule 7.02(e) to the Existing Credit Agreement is hereby amended by
replacing such schedule with Schedule 7.02(e) attached as Annex X hereto.


(k)Schedule 7.03(d) to the Existing Credit Agreement is hereby amended by
replacing such schedule with Schedule 7.03(d) attached as Annex XI hereto.


(l)Schedule 10.02 to the Existing Credit Agreement is hereby amended by
replacing such schedule with Schedule 10.02 attached as Annex XII hereto.


(m)The form of Compliance Certificate set forth on Exhibit D of the Existing
Credit Agreement is hereby amended by replacing such exhibit with Exhibit D
attached as Annex XIII hereto.


The parties hereto agree and understand that the amendments to the Existing
Credit Agreement provided by this Section 1 shall be deemed effective on the
Effective Date, immediately after the effectiveness of the Facility Adjustments
set forth in such Credit Agreement which are provided in, and made effective by,
Section 2 of this Amendment below (such that the Lenders consenting to this
Amendment shall include only the Lenders, Loans and Commitments as set forth on
the amended Schedule 2.01 to the Credit Agreement attached as Annex V hereto).


2.Facility Adjustments.


(a)Notwithstanding anything to the contrary in the Existing Credit Agreement or
the Credit Agreement, each party hereto agrees (i) that upon the Effective Date
(defined below) (A) the aggregate Revolving Commitments shall be increased so
that the aggregate principal amount and allocations thereof shall be as set
forth on Schedule 2.01 attached as Annex V hereto, and (B) the Term A Facility
shall be repaid in full, (ii) that the requisite assignments shall be deemed to
be made in such amounts among the Lenders, and from each Lender to each other
applicable Lender, with the same force and effect as if such assignments were
evidenced by applicable Assignment and Assumptions under the Credit Agreement
and (iii) to any adjustments to be made to the Register to effectuate such
reallocations and assignments. In connection therewith, (x) any reallocation
among the applicable Lenders resulting from the Facility Adjustments and (y) any
reallocation among the applicable Lenders of outstanding Revolving Credit Loans
resulting from the Facility Adjustments, shall in each case (and after taking
into account any drawing of Revolving Credit Loans on the Effective Date in
connection with this Amendment and the Facility Adjustments) all occur on the
Effective Date in connection with this Amendment, and the Administrative Agent
may make such adjustments between and among the Revolving Credit Lenders as are
reasonably necessary to effectuate the Facility Adjustments, so that the
outstanding aggregate Revolving Credit Commitments are as set forth on the
revised Schedule 2.01 attached as Annex V hereto as of the Effective Date and
the outstanding Revolving Credit Loans on the Effective Date are held by the
Revolving Credit Lenders in accordance with their respective Pro Rata Shares set
forth on such revised Schedule 2.01 (the increase and reallocation of the
Revolving Credit Commitments set forth on revised Schedule 2.01, the repayment
of the Term A Facility, and the assignments, adjustments and reallocations set
forth in this sentence, collectively, the “Facility Adjustments”).
Notwithstanding anything to the contrary in Section 10.06 of the Existing Credit
Agreement or this Amendment, no other documents or instruments, including any
Assignment and Assumption, shall be executed in connection with these
assignments (all of which requirements are hereby waived), and such assignments
shall be deemed to be made with all applicable representations, warranties and
covenants as if evidenced by an Assignment and Assumption. In connection




--------------------------------------------------------------------------------





therewith, and any prepayment, repayment or reallocation of Revolving Credit
Loans on the Effective Date as provided herein, each of the Lenders signing
hereto hereby waive the requirement for the Borrower to pay any additional
amounts required pursuant to Section 3.05 of the Credit Agreement (including as
if any reallocations constituted prepayments and reborrowings).
 
(b)Notwithstanding anything to the contrary in the Existing Credit Agreement or
the Credit Agreement, each Lender agrees that (i) the Facility Adjustments
provided by this Amendment shall each be effective upon the Effective Date
immediately prior to the effectiveness of the amendments set forth in Section 1
above, (ii) the conditions to effectiveness of the Facility Adjustments and the
amendments set forth in Section 1 above are limited to the conditions to the
effectiveness of this Amendment on the Effective Date as set forth below and
(iii) the increase of the aggregate Revolving Credit Commitments provided herein
shall not constitute an incurrence of a Revolving Credit Commitment Increase
under the Existing Credit Agreement or the Credit Agreement.


3.Representations and Warranties. Each Loan Party hereby represents and warrants
to the Administrative Agent and the Lenders as follows:


(a)No Default or Event of Default exists as of the date hereof or would result
from, or after giving effect to, the amendments contemplated hereby and the
Facility Adjustments;


(b)the representations and warranties of the Borrower and each other Loan Party
contained in this Amendment, Article V of the Credit Agreement or any other Loan
Document are true and correct in all material respects on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects on and as of such earlier date, and except that for
purposes of this Amendment, the representations and warranties contained in
Sections 5.01(a) and (b) of the Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b) of the
Credit Agreement, respectively; provided that, to the extent such
representations and warranties are qualified with “materiality” or “Material
Adverse Effect” or similar terms, such representations and warranties are true
and correct in all respects;


(c)the execution, delivery and performance by such Loan Party of this Amendment,
and the consummation of the amendments, Facility Adjustments and other
transactions contemplated hereby, are within such Loan Party’s corporate or
other organizational powers, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (i) contravene
the terms of any of such Person’s Organization Documents; (ii) conflict with or
result in any breach or contravention of, or require any payment to be made
under (A) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
(iii) violate any Law; or (iv) result in the creation of any Lien other than a
Lien expressly permitted under Section 7.01 of the Credit Agreement, except with
respect to any conflict, breach or contravention or payment referred to in
clause (ii)(A), to the extent that such conflict, breach or contravention or
payment could not reasonably be expected to have a Material Adverse Effect;


(d)this Amendment has been duly executed and delivered by such Loan Party; and


(e)each of this Amendment and the Credit Agreement (including the schedules and
exhibits thereto) as amended hereby constitutes a legal, valid and binding
obligation of each Loan Party, enforceable against each Loan Party in accordance
with its terms, except as such enforceability may be limited by Debtor Relief
Laws and by general principles of equity.


4.Effective Date. This Amendment (including the amendments and the Facility
Adjustments set forth herein) will become effective on the date on which each of
the following conditions has been satisfied (the “Effective Date”):




--------------------------------------------------------------------------------







(a)Counterparts of this Amendment. Receipt by the Administrative Agent of
counterparts of this Amendment executed by (i) a Responsible Officer (as defined
in the Credit Agreement) of each Loan Party and (ii) each Lender.


(b)Collateral. The Collateral Agent’s receipt of the following:


(i)Lien Priority. Evidence reasonably acceptable to the Administrative Agent,
including copies of UCC, United States Patent and Trademark Office and United
States Copyright Office, tax and judgment lien searches, or equivalent reports
or searches, each of a recent date listing all effective financing statements,
lien notices or comparable documents (together with copies of such financing
statements and documents) that name any Loan Party as debtor and that are filed
in those state and county jurisdictions in which any Loan Party is organized or
maintains its principal place of business and such other searches that are
required by the Perfection Certificate delivered pursuant to clause (v) below or
that the Administrative Agent deems necessary or appropriate, none of which
encumber the Collateral covered or intended to be covered by the Collateral
Documents (other than Permitted Liens);


(ii)UCC Financing Statements. To the extent not already on file, UCC financing
statements as are necessary or appropriate, in the Administrative Agent’s
reasonable discretion, to perfect the security interests in the Collateral;


(iii)Capital Stock. To the extent not already in the custody of the
Administrative Agent or its agents, original certificates evidencing the Equity
Interests pledged pursuant to the Collateral Documents and required to be
delivered thereunder (to the extent any such Equity Interest is certificated),
together with undated stock transfer powers executed in blank;


(iv)Filing Fees. Evidence reasonably acceptable to the Administrative Agent of
payment by the Borrower of all applicable fees and taxes required for filing the
UCC financing statements referred to above and taking such other action as is
required to perfect the Administrative Agent’s Lien on the Collateral; and


(v)Perfection Certificate. An updated Perfection Certificate, duly executed by
each of the Loan Parties, as of the Effective Date.


(c)Notes. To the extent requested not later than two Business Days prior to the
Effective Date, the Administrative Agent shall have received Revolving Credit
Notes (as defined in the Credit Agreement), if any, executed by the Borrower in
favor of each Revolving Credit Lender, whether in replacement of existing
Revolving Credit Notes or otherwise (provided that the delivery of any Revolving
Credit Note in replacement of an existing Revolving Credit Note pursuant to this
subsection (c) shall be subject to the prompt return after such delivery of such
existing Revolving Credit Note to the Borrower for cancellation); provided that
any failure to request such a Revolving Credit Note in connection with the
Effective Date shall not limit the ability of any Lender to request a Revolving
Credit Note from time to time pursuant to the Credit Agreement.


(d)Officer’s Certificate. Receipt by the Administrative Agent of a certificate
of each Loan Party, duly executed by a Responsible Officer of such Loan Party,
attaching each of the following documents and certifying that each is true,
correct and complete and in full force and effect as of the Effective Date:


(i)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party; and






--------------------------------------------------------------------------------





(ii)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party (A) is duly organized or formed,
including a certified true and correct copy of the charter of such Loan Party,
and each amendment thereto, as in effect on the Effective Date, and (B) is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.


(e)Closing Certificate. Receipt by the Administrative Agent of a certificate or
certificates of the Borrower executed by a Responsible Officer of the Borrower,
in their capacity as such and not individually (and without personal liability),
dated as of the Effective Date, certifying each of the following (after giving
effect to the transactions contemplated to occur on or prior to the Effective
Date, including, without limitation, the closing and effectiveness of this
Amendment and the Facility Adjustments, the incurrence of indebtedness under the
Credit Agreement and the repayment of the Term A Facility):


(A)    there has been no event or circumstance since December 31, 2016 that has
had or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect;
(B)    the accuracy of the representations and warranties in Section 3 above;
and
(C)    no Default or Event of Default shall have occurred and be continuing, or
would result from the occurrence of the Effective Date.
(f)Opinions. Receipt by the Administrative Agent of an opinion or opinions of
counsel for the Loan Parties, dated the Effective Date and addressed to the
Administrative Agent and the Lenders, in form and substance reasonably
acceptable to the Administrative Agent (which shall cover, among other things,
authority, legality, validity, binding effect and enforceability of the
Amendment and the Credit Agreement).


(g)Payments under Existing Credit Agreement.  The Administrative Agent shall
have received payment in respect of (i) all of the outstanding principal and
accrued but unpaid interest and fees under the Term A Facility under the
Existing Credit Agreement and (ii) all accrued but unpaid interest and fees
(including the commitment fee) under the Revolving Credit Facility under the
Existing Credit Agreement.


(h)PATRIOT Act. The Borrower and each of the other Loan Parties shall have
provided to the Administrative Agent and the Lenders all documentation and other
information with respect to the Borrower and each Guarantor that is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act, or by a Lender’s internal policies, in each case that has been reasonably
requested in writing not less than five days prior to the Effective Date.


(i)Fees. The Borrower shall have paid on or before the Effective Date, to the
Person to whom such fees are owing, any fees required to be paid pursuant to
this Amendment or any other fee agreement (including any engagement letter or
fee letter with respect to this Amendment) between or among any Loan Party and
any Lead Arranger.


(j)Expenses. Unless waived by the Administrative Agent, the Borrower shall have
paid (or concurrently with the Effective Date shall pay) all reasonable
out-of-pocket expenses incurred by MLPFS and the Administrative Agent (including
the reasonable fees, charges and disbursements of (A) one primary counsel for
the Administrative Agent and (B) one local counsel in each relevant
jurisdiction, in each case directly to such counsel if requested by the
Administrative Agent) to the extent invoiced at least three Business Days (or
such shorter period as the Borrower may agree) prior to the Effective Date;
provided that any such invoice shall not thereafter preclude a final settling of
accounts between the Borrower, the Administrative Agent and MLPFS.


(k)Loan Notice and Funds Flow. The Administrative Agent and, if applicable, the
applicable L/C Issuer or the Swing Line Lender, shall have received a Request
for Credit Extension (as defined in the Credit




--------------------------------------------------------------------------------





Agreement) in accordance with the requirements of the Credit Agreement for any
Credit Extension (as defined in the Credit Agreement) to occur on the Effective
Date. The Administrative Agent shall also have received a funds flow statement
with respect to the transactions (including this Amendment (and all fees and
expenses), the Facility Adjustments and any related transaction) to occur on the
Effective Date, executed by a Responsible Officer of the Borrower.


5.Miscellaneous.


(a)From and after the Effective Date, the Credit Agreement is amended as set
forth herein, and except as expressly amended pursuant hereto, the Credit
Agreement and each other Loan Document shall remain unchanged and in full force
and effect and each is hereby ratified and confirmed in all respects.


(b)This Amendment shall constitute a “Loan Document” under and as defined in the
Credit Agreement, and all references in any Loan Document to the “Credit
Agreement” shall henceforth refer to the Credit Agreement as amended by this
Amendment.


(c)This Amendment shall be binding upon and inure to the benefit of the parties
hereto and thereto and their respective successors and assigns.


(d)THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS 10.17 AND 10.18 OF
THE CREDIT AGREEMENT RELATING TO GOVERNING LAW, VENUE AND WAIVER OF RIGHT TO
TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE INCORPORATED HEREIN
IN FULL.


(e)This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Amendment and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment. This Amendment
may not be amended except in accordance with the provisions of Section 10.01 of
the Credit Agreement.


(f)If any provision of this Amendment or any other Loan Document is held to be
illegal, invalid or unenforceable, (i) the legality, validity and enforceability
of the remaining provisions of this Amendment and the other Loan Documents shall
not be affected or impaired thereby and (ii) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision of this Amendment or any other Loan Document in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


(g)The Borrower agrees to pay in accordance with Section 10.04 of the Credit
Agreement all reasonable out of pocket expenses incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration of
this Amendment and the other instruments and documents to be delivered
hereunder, including, without limitation, the reasonable and documented fees,
charges and disbursements of counsel to the Administrative Agent with respect
thereto and with respect to advising the Administrative Agent as to its rights
and responsibilities hereunder and thereunder.


[Signature Pages Follow.]




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
ADVANSIX INC., as Borrower




By: /s/ Erin N. Kane                        
Name: Erin N. Kane
Title: Chief Executive Officer




ADVANSIX RESINS & CHEMICALS LLC, as Guarantor




By: /s/ Erin N. Kane                        
Name: Erin N. Kane    
Title: Manager     
































































AdvanSix Inc.
Amendment No. 1 to Credit Agreement (2018)
Signature Pages




--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as L/C Issuer, the Swing Line Lender and a Lender




By: /s/ Dilcia P. Hill                        
Name: Dilcia P. Hill
Title: Senior Vice President




















































































AdvanSix Inc.
Amendment No. 1 to Credit Agreement (2018)
Signature Pages




--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as a Lender




By: /s/ Seth Jacobson-Swanson                        
Name: Seth Jacobson-Swanson
Title: Vice President






















































































AdvanSix Inc.
Amendment No. 1 to Credit Agreement (2018)
Signature Pages




--------------------------------------------------------------------------------







FIFTH THIRD BANK, N.A., as a Lender




By: /s/ Michael S. Barnett                        
Name: Michael S. Barnett
Title: Managing Director






















































































AdvanSix Inc.
Amendment No. 1 to Credit Agreement (2018)
Signature Pages




--------------------------------------------------------------------------------





SUNTRUST BANK, N.A., as a Lender




By: /s/ Johnetta Bush                        
Name: Johnetta Bush
Title: Director
























































































AdvanSix Inc.
Amendment No. 1 to Credit Agreement (2018)
Signature Pages




--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Michael A. Richards                        
Name: Michael A. Richards
Title: Senior Vice President
























































































AdvanSix Inc.
Amendment No. 1 to Credit Agreement (2018)
Signature Pages




--------------------------------------------------------------------------------







CITIZENS BANK OF PENNSYLVANIA, as a Lender




By: /s/ David W. Dinella                        
Name: David W. Dinella
Title: Senior Vice President






















































































AdvanSix Inc.
Amendment No. 1 to Credit Agreement (2018)
Signature Pages




--------------------------------------------------------------------------------







COMERICA BANK, as a Lender


By: /s/ Timothy O' Rourke                        
Name: Timothy O' Rourke
Title: Vice President
























































































AdvanSix Inc.
Amendment No. 1 to Credit Agreement (2018)
Signature Pages




--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION, as a Lender


By: /s/ Mark Irey                        
Name: Mark Irey
Title: Vice President
























































































AdvanSix Inc.
Amendment No. 1 to Credit Agreement (2018)
Signature Pages




--------------------------------------------------------------------------------







BANKUNITED, N.A., as a Lender


By: /s/ John S. Wamboldt                        
Name: John S. Wamboldt
Title: Senior Vice President
























































































AdvanSix Inc.
Amendment No. 1 to Credit Agreement (2018)
Signature Pages




--------------------------------------------------------------------------------





VNB NEW YORK, LLC, as a Lender


By: /s/ Constantine Krikos                        
Name: Constantine Krikos
Title: FVP


























































































AdvanSix Inc.
Amendment No. 1 to Credit Agreement (2018)
Signature Pages




--------------------------------------------------------------------------------







Acknowledged by:


BANK OF AMERICA, N.A., as
Administrative Agent




By: /s/ Priscilla Ruffin                        
Name: Priscilla Ruffin
Title: Assistant Vice President






























AdvanSix Inc.
Amendment No. 1 to Credit Agreement (2018)
Signature Pages




--------------------------------------------------------------------------------








ANNEX I
(to Amendment No. 1)

--------------------------------------------------------------------------------

DEAL CUSIP NUMBER: 00773XAA0
REVOLVING CREDIT FACILITY CUSIP NUMBER: 00773XAB8


CREDIT AGREEMENT
Dated as of September 30, 2016
(as amended by Amendment No. 1 to Credit Agreement dated as of February 21,
2018)
among
ADVANSIX INC.,
as the Borrower,


BANK OF AMERICA, N.A.,
as Administrative Agent,


and
The Lenders Party Hereto
___________________________________________


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
JPMORGAN CHASE BANK, N.A.,
FIFTH THIRD BANK,
SUNTRUST ROBINSON HUMPREY, INC., and
PNC BANK, NATIONAL ASSOCIATION,
as Joint Lead Arrangers
and
Joint Bookrunners


JPMORGAN CHASE BANK, N.A.,
FIFTH THIRD BANK,
SUNTRUST BANK, and
PNC BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents


CITIZENS BANK OF PENNSYLVANIA,
as Documentation Agent



--------------------------------------------------------------------------------





i

--------------------------------------------------------------------------------





* * *
TABLE OF CONTENTS


 
ARTICLE I
 
 
DEFINITIONS AND ACCOUNTING TERMS
Page
 
 
 
1.01
Defined Terms
2
1.02
Other Interpretive Provisions
37
1.03
Accounting Terms
38
1.04
Rounding
38
1.05
References to Agreements and Laws
39
1.06
Times of Day; Rates
39
1.07
Letter of Credit Amounts
39
1.08
Currency Equivalents, Exchange Rates, etc
39
 
 
 
 
ARTICLE II
 
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
 
 
 
2.01
The Loans
40
2.02
Borrowings, Conversions and Continuations of Loans
40
2.03
Letters of Credit
42
2.04
Swing Line Loans
60
2.05
Prepayments
54
2.06
Termination or Reduction of Commitments
56
2.07
Repayment of Loans
56
2.08
Interest
57
2.09
Fees
57
2.10
Computation of Interest and Fees
58
2.11
Evidence of Indebtedness
58
2.12
Payments Generally
59
2.13
Sharing of Payments
60
2.14
Increase in Revolving Commitments
61
2.15
Increase in Term Loan Commitments
62
2.16
Cash Collateral
64
2.17
Defaulting Lenders
65
2.18
Extension of Maturity Date
66
 
 
 
 
ARTICLE III
 
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
 
 
 
3.01
Taxes
69
3.02
Illegality
71
3.03
Inability to Determine Rates
71
3.04
Increased Cost; Reserves on Eurodollar Rate Loans
73
3.05
Compensation for Losses
74
3.06
Matters Applicable to all Requests for Compensation
75



ii

--------------------------------------------------------------------------------





3.07
Survival
75
 
 
 
 
ARTICLE IV
 
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
 
 
 
4.01
Conditions to Closing Date
75
4.02
Conditions to all Credit Extensions
77
 
 
 
 
ARTICLE V
 
 
REPRESENTATIONS AND WARRANTIES
 
 
 
 
5.01
Existence, Qualification and Power; Compliance with Laws
78
5.02
Authorization; No Contravention
79
5.03
Governmental Authorization; Other Consents
79
5.04
Binding Effect
79
5.05
Financial Statements; No Material Adverse Effect
79
5.06
Litigation
80
5.07
No Default
80
5.08
Ownership of Property; Liens; Investments
80
5.09
Environmental Matters
80
5.10
Insurance
81
5.11
Taxes
81
5.12
ERISA Compliance
82
5.13
Subsidiaries; Equity Interests
82
5.14
Margin Regulations; Investment Company Act
83
5.15
Disclosure
83
5.16
Sanctions
83
5.17
Intellectual Property; Licenses, Etc
83
5.18
Solvency
84
5.19
Casualty, Etc
84
5.20
Perfection, Etc
84
5.21
Designated Senior Indebtedness
84
5.22
Anti-Corruption Laws
84
5.23
EEA Financial Institution
84
 
 
 
 
ARTICLE VI
 
 
AFFIRMATIVE COVENANTS
 
 
 
 
6.01
Financial Statements
84
6.02
Certificates; Other Information
85
6.03
Notices
87
6.04
Payment of Obligations
88
6.05
Preservation of Existence, Etc
88
6.06
Maintenance of Properties
88
6.07
Maintenance of Insurance
88
6.08
Compliance with Laws
89
6.09
Books and Records
89
6.10
Inspection Rights
89



iii

--------------------------------------------------------------------------------





6.11
Use of Proceeds
89
6.12
Covenant to Guarantee Obligations and Give Security
89
6.13
Further Assurances
91
6.14
Delivery of Environmental Information
91
6.15
Anti-Corruption Laws
91
6.16
Mortgages and Real Property
91
 
 
 
 
ARTICLE VII
 
 
NEGATIVE COVENANTS
 
 
 
 
7.01
Liens
93
7.02
Indebtedness
94
7.03
Investments
96
7.04
Fundamental Changes
99
7.05
Dispositions
99
7.06
Restricted Payments
100
7.07
Change in Nature of Business
101
7.08
Transactions with Affiliates
101
7.09
Burdensome Agreements
101
7.10
Financial Covenants
102
7.11
Sanctions
103
7.12
Amendments of Organization Documents
103
7.13
Accounting Changes
103
7.14
Prepayments, Etc. of Indebtedness
103
7.15
Anti-Corruption Laws
103
7.16
Speculative Transactions
103
7.17
Capital Expenditures
103
7.18
Use of Proceeds
103
 
 
 
 
ARTICLE VIII
 
 
EVENTS OF DEFAULT AND REMEDIES
 
 
 
 
8.01
Events of Default
104
8.02
Remedies upon Event of Default
105
8.03
Application of Funds
106
 
 
 
 
ARTICLE IX
 
 
ADMINISTRATIVE AGENT AND OTHER AGENTS
 
 
 
 
9.01
Appointment and Authority
107
9.02
Rights as a Lender
108
9.03
Exculpatory Provisions
108
9.04
Reliance by Administrative Agent
109
9.05
Delegation of Duties
109
9.06
Resignation of Administrative Agent
109
9.07
Non-Reliance on Administrative Agent and Other Lenders
111
9.08
Administrative Agent May File Proofs of Claim
111
9.09
Collateral and Guaranty Matters
112



iv

--------------------------------------------------------------------------------





9.10
Other Agents; Arrangers and Managers
113
9.11
Certain Ancillary Products
114
 
 
 
 
ARTICLE X
 
 
MISCELLANEOUS
 
 
 
 
10.01
Amendments, Etc
116
10.02
Notices and Other Communications; Facsimile Copies
118
10.03
No Waiver; Cumulative Remedies
120
10.04
Expenses; Indemnity; Damage Waiver
121
10.05
Payments Set Aside
123
10.06
Successors and Assigns
123
10.07
Confidentiality
129
10.08
Setoff
129
10.09
Interest Rate Limitation
130
10.10
Counterparts
130
10.11
Integration
130
10.12
Survival of Representations and Warranties
131
10.13
Severability
131
10.14
Tax Forms
131
10.15
No Advisory or Fiduciary Responsibility
133
10.16
Replacement of Lenders
134
10.17
Governing Law
134
10.18
Waiver of Right to Trial by Jury
135
10.19
Binding Effect
135
10.20
Electronic Execution of Assignments and Certain Other Documents
135
10.21
USA PATRIOT Act Notice
136
10.22
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
136
10.23
Judgment Currency
136





v

--------------------------------------------------------------------------------





SCHEDULES
1
Guarantors

1.01(a)        Existing Letters of Credit
1.01(b)
Immaterial Subsidiaries

1.02
Certain Agreements

2.01
Commitments and Pro Rata Shares

5.08(c)
Owned Real Property

5.09
Environmental Matters

5.13
Subsidiaries and Other Equity Investments

7.01(b)
Existing Liens

7.02(e)
Existing Indebtedness

7.03(d)
Existing Investments

10.02
Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS
Form of
A
Committed Loan Notice

B
Swing Line Loan Notice

C‑1
Term A Note

C‑2
Revolving Credit Note

D
Compliance Certificate

E
Assignment and Assumption

F
Guaranty

G
Security Agreement

H
[Reserved]

I
Solvency Certificate

J
Counsel to Loan Parties

K
Incremental Term Facility Supplement

L
Joinder Agreement

M‑1
U.S. Tax Compliance Certificate for Non‑U.S. Lenders that are not Partnerships
for U.S. Federal Income Tax Purposes

M‑2
U.S. Tax Compliance Certificate for Non‑U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

M‑3
U.S. Tax Compliance Certificate for Non‑U.S. Participants that are Partnerships
for U.S. Federal Income Tax Purposes

M‑4
U.S. Tax Compliance Certificate for Non‑U.S. Lenders that are Partnerships for
U.S. Federal Income Tax Purposes

N
Perfection Certificate





vi

--------------------------------------------------------------------------------








CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”) is entered into as of September 30,
2016, among ADVANSIX Inc., a Delaware corporation (the “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), each Swing Line Lender (as hereinafter defined) party hereto, each
L/C Issuer (as hereinafter defined) party hereto and BANK OF AMERICA, N.A., as
Administrative Agent (as hereinafter defined).
This Agreement has further been amended by the First Amendment (as hereinafter
defined) as of the First Amendment Effective Date (as hereinafter defined).
PRELIMINARY STATEMENTS
The Borrower has entered into that certain Separation and Distribution
Agreement, dated as of September 22, 2016 (the “Transaction Agreement”), between
the Borrower and Honeywell International Inc., a Delaware corporation
(“Honeywell”).
Pursuant to the Transaction Agreement, Honeywell shall undertake a series of
transactions pursuant to which the assets and liabilities of the AdvanSix
Business (as defined in the Transaction Agreement) and the equity interests of
certain direct and indirect Subsidiaries of Honeywell shall be contributed or
otherwise transferred to the Borrower or its Subsidiaries (the “Contribution”),
and the equity interests of the Borrower shall be distributed to the
shareholders of Honeywell (the “Distribution”), immediately after which, the
Borrower shall constitute a separate company (collectively, the “Spin-Off”).
Prior to the consummation of the Spin-Off, the Borrower will borrow certain
amounts under the Facilities (as hereinafter defined) on the Closing Date on the
terms and conditions provided herein. Following the initial funding of the
Facilities on the Closing Date, the Borrower shall pay a dividend to Honeywell
(the “Honeywell Dividend”). As of the First Amendment Effective Date, the
transactions described in this paragraph have been consummated.
Accordingly, the Borrower has requested, and the Lenders have agreed, to extend
credit subject to the conditions set forth herein in the form of (a) Term A
Loans (as hereinafter defined) in an aggregate principal amount of $270,000,000
to the Borrower as provided herein and (b) Revolving Credit Loans (as
hereinafter defined) in an aggregate principal amount of up to $155,000,000 to
the Borrower as provided herein and ending on the Maturity Date (as hereinafter
defined) of which, at any time, not more than (i) $25,000,000 in aggregate
principal, notional or stated amount may be in the form of L/C Credit Extensions
(as hereinafter defined) provided by the L/C Issuers (as hereinafter defined),
and (ii) $20,000,000 in aggregate principal amount may be in the form of Swing
Line Loans (as hereinafter defined) provided by the Swing Line Lenders (as
hereinafter defined).
As of the First Amendment Effective Date, (a) the Term A Loans were paid in full
and the Term A Facility terminated, and (b) the maximum aggregate principal
amount of the Revolving Credit Facility has increased to $425,000,000, of which,
at any time, not more than (i) $40,000,000 in aggregate principal, notional or
stated amount may be in the form of L/C Credit Extensions provided by the L/C
Issuers, and (ii) $40,000,000 in aggregate principal amount may be in the form
of Swing Line Loans (as hereinafter defined) provided by the Swing Line Lenders
(as hereinafter defined).
In consideration of the mutual covenants and agreements herein contained and
subject to the satisfaction of the conditions set forth in Section 4.01, the
Lenders and each L/C Issuer are willing to extend such credit to the Borrower.
Accordingly, the parties hereto agree as follows:


1

--------------------------------------------------------------------------------









ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:


“Acquisition” means, as to any Person, the purchase or other acquisition (in one
transaction or a series of transactions, including through a merger) of not less
than a majority of the Equity Interests of another Person or all or
substantially all of the property, assets or business of another Person or of
the assets constituting a business unit, line of business or division of another
Person.
“Act” has the meaning specified in Section 10.21 hereof.
“Additional Revolving Credit Lender” means any Eligible Assignee who agrees to
provide Revolving Credit Commitments in accordance with the provisions of
Section 2.14 in connection with a request for a Revolving Credit Commitment
Increase.
“Additional Term Loan Lender” means any Eligible Assignee who agrees to provide
Term Commitments in respect of one of the Term Facilities in accordance with the
provisions of Section 2.15 in connection with a request for a Term Commitment
Increase.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.
“Agent Parties” has the meaning specified in Section 10.02(d).
“Agents” means, collectively, the Administrative Agent, the Co-Syndication
Agents, the Documentation Agent and any other “collateral agent” appointed
pursuant to Section 9.01(b).
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” has the meaning specified in the introductory paragraph hereto.
“Agreement Currency” has the meaning specified in Section 10.23.


2

--------------------------------------------------------------------------------







“Alternative Currency” means each of Euro, Sterling, Yen and any other currency
that is readily available and freely transferable and convertible into Dollars
that is approved by the Administrative Agent (such approval not to be
unreasonably withheld or delayed) and the applicable L/C Issuer.
“Applicable Rate” means for any day, (a) in case of the Revolving Credit Loans
and the Term A Loans, with respect to Base Rate Loans and Eurodollar Rate Loans,
the Letter of Credit Fee and the commitment fee payable in respect of the
unutilized portion of the Revolving Credit Facility, the applicable rate per
annum set forth below in the grid captioned “Revolving Credit Facility and Term
A Facility - Applicable Rate”, under the captions “Base Rate Percentage”,
“Eurodollar Percentage / Letter of Credit Fee” or “Commitment Fee” cited
therein, as the case may be, based upon the Consolidated Leverage Ratio, and
(b) in the case of any Incremental Term Loans, the applicable rate per annum set
forth in the applicable Incremental Term Facility Supplement for Base Rate Loans
and Eurodollar Rate Loans:
Revolving Credit Facility and Term A Facility - Applicable Rate
Pricing Level
Consolidated Leverage Ratio
Commitment Fee
Eurodollar Percentage/Letter of Credit Fee
Base Rate Percentage
1
≥ 2.50 : 1.00
0.40%
2.50%
1.50%
2
< 2.50 : 1.00 but
≥ 2.00 : 1.00
0.35%
2.25%
1.25%
3
< 2.00 : 1.00 but
≥ 1.50 : 1.00
0.30%
2.00%
1.00%
4
< 1.50 : 1.00 but
≥ 1.00 : 1.00
0.25%
1.75%
0.75%
5
< 1.00 : 1.00
0.20%
1.50%
0.50%



The Applicable Rate applicable to the Revolving Credit Loans, the Term A Loans,
the Letter of Credit Fee and the commitment fee payable in respect of the
unutilized portion of the Revolving Credit Facility shall initially (on and
after the First Amendment Effective Date until adjusted pursuant to the next
succeeding sentence with respect to the Compliance Certificate for the fiscal
quarter ending March 31, 2018) be determined by reference to Pricing Level 4
above. Any increase or decrease in the Applicable Rate resulting from a change
in the Consolidated Leverage Ratio, as calculated in a Compliance Certificate
delivered pursuant to Section 6.02(b), for any calendar quarter shall become
effective as of the first Business Day following delivery of such Compliance
Certificate; provided, that if a Compliance Certificate is not delivered when
due in accordance with Section 6.02(b), then Pricing Level 1 shall apply from
the first Business Day immediately after the date such Compliance Certificate
was required to be delivered to and including the date on which such Compliance
Certificate is actually delivered, after which the pricing level corresponding
to the Consolidated Leverage Ratio set forth in such Compliance Certificate
shall apply.
Notwithstanding the calculation of the Applicable Rate for any period as set
forth above, if, as a result of any error in the calculation of the Consolidated
Leverage Ratio for any quarter or for any other reason, the Borrower or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated for
such quarter was inaccurate and (ii) a proper calculation of the Consolidated
Leverage Ratio for such quarter would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuers, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under any Debtor Relief Law, automatically and without
further action by the Administrative Agent, any Lender or any L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. This paragraph shall not limit the rights of the Administrative
Agent, any Lender or any L/C Issuer, as the case may be, under Section 2.08(b)
or 2.03(h) or under Article VIII.


3

--------------------------------------------------------------------------------





“Appropriate Lender” means, at any time, (a) with respect to any Term Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the appropriate L/C Issuer and (ii) if any Letters of Credit have been
issued pursuant to Section 2.03(a), the Revolving Credit Lenders, and (c) with
respect to the Swing Line Facility, (i) the appropriate Swing Line Lender and
(ii) if any Swing Line Loans are outstanding pursuant to Section 2.04(a), the
Revolving Credit Lenders.
“Approved Fund” has the meaning specified in Section 10.06(g).
“Arrangers” means, collectively, each of MLPFS, JPMorgan Chase Bank, N.A., Fifth
Third Bank, SunTrust Robinson Humphrey, Inc., and PNC Bank, National
Association, in its capacity as joint lead arranger.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent
substantially in the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
“Attorney Costs” means all reasonable and documented fees, expenses and
disbursements of any law firm or other external counsel.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount of all obligations of
such Person in respect thereof that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP and (b) in respect of
any Synthetic Lease, the capitalized amount of the remaining Synthetic Lease
Obligations in respect of such Synthetic Lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
Synthetic Lease were accounted for as a Capitalized Lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries for the fiscal year ended
December 31, 2015, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Borrower and its consolidated Subsidiaries, including the notes thereto.
“Auto‑Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).
“Availability Period” means, in the case of the Revolving Credit Facility, the
period from and including the First Amendment Effective Date to the earliest of
(a) the Maturity Date for the Revolving Credit Facility, (b) the date of
termination of the Revolving Credit Commitments pursuant to Section 2.06 and
(c) the date of termination of the commitment of each Revolving Credit Lender to
make Revolving Credit Loans and of the obligations of the L/C Issuers to make
L/C Credit Extensions pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


4

--------------------------------------------------------------------------------





“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate in effect for such day plus 1/2 of 1%, (b) the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America as its “prime rate” and (c) the Eurodollar Rate on such day
for a one month Interest Period plus 1.00%. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change. If the Base Rate shall be less than zero for any
reason, such rate shall be deemed zero for purposes of this Agreement.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Bilateral Letter of Credit Facility” means a bilateral Letter of Credit
facility entered into between the Borrower and/or its Subsidiaries, on the one
hand, and one or more Lenders, on the other.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a
Term Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located
and under the Laws of the State of New York and, if such day relates to any
Eurodollar Rate Loan, means any such day that is also a London Banking Day.
“CapEx Amount” has the meaning specified in Section 7.17.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such insurance proceeds, as the
case may be.
“Capitalized Leases” means, with respect to any Person, all leases that have
been or should be, in accordance with GAAP, recorded as capitalized leases, on
the balance sheet of such Person (excluding any lease that would be required to
be so recorded as a result of a change in GAAP after the Closing Date).


5

--------------------------------------------------------------------------------





“Cash Collateralize” means to pledge and deposit with, or deliver to, the
Administrative Agent, for the benefit of the Administrative Agent or the L/C
Issuers (as applicable) and the Lenders, as collateral for L/C Obligations or
obligations of Lenders to fund participations in respect of Letters of Credit
(as the context may require), cash or deposit account balances or, if the L/C
Issuers benefiting from such collateral shall agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuers.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and Specified
Statutory Liens and, solely for purposes of Investments under Section 7.03(a),
any other Permitted Liens):
(a)readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;


(b)readily marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after the date of
acquisition thereof and having, at the time of the acquisition thereof, a rating
of at least P‑1 from Moody’s or at least A‑1 from S&P;


(c)time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank or trust company that (i) (A) is a Lender,
(B) is organized under the laws of the United States of America, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System, or (C) any branch of a commercial bank that is organized in a
jurisdiction outside of the United States so long as such branch is a licensed
“bank” under the laws of the United States, any state thereof or the District of
Columbia and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (d) of
this definition and (iii) has combined capital and surplus of at least
$500,000,000, in each case with maturities of not more than 360 days from the
date of acquisition thereof;


(d)commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime‑1” (or the then
equivalent grade) by Moody’s or at least “A‑1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 360 days from the date of
acquisition thereof;


(e)Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs or
mutual funds registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and substantially all the assets of which are
Investments of the character, quality and maturity described in clauses (a),
(b), (c) and (d) of this definition;


6

--------------------------------------------------------------------------------







(f)repurchase obligations entered into with any commercial bank or trust company
meeting the criteria specified in clause (c) above, covering the securities of
the type described in clauses (a) and (b) above;


(g)tax exempted instruments including municipal bonds, auction rate preferred
stock and variable rate demand obligations with the highest short‑term ratings
by either Moody’s or S&P or a long‑term rating of Aaa by Moody’s or AAA by S&P
maturing within 360 days after the acquisition thereof; and


(h)foreign investments substantially comparable to any of the foregoing in
connection with managing the cash of any Foreign Subsidiary.


“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, purchasing, credit or debit
card, electronic funds transfer and other cash management arrangements, and any
agreement set forth on Schedule 1.02.
“Cash Management Bank” means any Person that (a) is a Lender or an Affiliate of
a Lender or (b) was a Lender or an Affiliate of a Lender at the time the
applicable Secured Cash Management Agreement was entered into, in each case in
its capacity as a party to a Secured Cash Management Agreement.
“CFC” means a “controlled foreign corporation” within the meaning of Section
957(a) of the Code.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or United States or foreign regulatory authorities, in each
case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means, an event or series of events by which:
(a)from and after the Closing Date (after giving effect to the Transactions),
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d‑3 and 13d‑5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 35%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully‑diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or




7

--------------------------------------------------------------------------------





(b)from and after the Closing Date (after giving effect to the Transactions),
during any period of 12 consecutive calendar months, a majority of the members
of the board of directors or other equivalent governing body of the Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or


(c)a “change of control” or any comparable term defined or used in, or
comparable event described under, any Material Debt Documents shall have
occurred in respect of the Borrower.


“Chesterfield Site Sharing and Services Agreement” means that certain
Chesterfield Site Sharing and Services Agreement, dated October 1, 2016, by and
between the Borrower and Honeywell.
“Closing Date” means September 30, 2016.
“Co-Syndication Agents” means, collectively, each of JPMorgan Chase Bank, N.A.,
Fifth Third Bank, SunTrust Bank, and PNC Bank, National Association, in its
capacity as co-syndication agents under any of the Loan Documents, or any
successor co-syndication agent.
“Code” means the Internal Revenue Code of 1986 as amended from time to time.
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are intended
under the express terms of the Collateral Documents to be subject to Liens in
favor of the Administrative Agent for the benefit of the Secured Parties (and,
to the extent any Mortgage has been granted pursuant to Section 6.16 or
otherwise, any real property subject to a Mortgage and related assets, including
fixtures).
“Collateral Agent” has the meaning specified in Section 9.01(b) hereof.
“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Security Agreement Supplements,
the IP Security Agreement Supplements, any Mortgage and any other security
agreements, pledge agreements, collateral assignments or other similar
agreements delivered to the Administrative Agent or otherwise for the benefit of
the Lenders pursuant to Section 6.12, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.
“Colonial Heights Site Sharing and Services Agreement” means that certain
Colonial Heights Site Sharing and Services Agreement, dated October 1, 2016, by
and between the Borrower and Honeywell.
“Commitment” means a Term Commitment or a Revolving Credit Commitment (including
a Letter of Credit Commitment), as the context may require.
“Committed Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion (which shall not constitute a new
Borrowing) of Loans from one Type to the other or (d) a continuation (which
shall not constitute a new Borrowing) of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which shall be substantially in the form of Exhibit A or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower, if applicable.


8

--------------------------------------------------------------------------------





“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute and the
regulations promulgated from time to time thereunder.
“Compensation Period” has the meaning specified in Section 2.12(c)(ii).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (without duplication) the following to the extent deducted
in calculating such Consolidated Net Income: (i) Consolidated Interest Charges
for such period, (ii) income tax expense for such period, (iii) depreciation and
amortization for such period, (iv) non‑recurring, unusual or extraordinary
expenses or charges for such period, (v) amortization or write-off of deferred
financing costs, (vi) non‑cash charges related to stock‑based employee
compensation, (vii) non-cash charges associated with the mark‑to‑market of Swap
Contracts, (viii) impairment charges or write‑offs with respect to goodwill and
other intangible assets and (ix) losses due solely to fluctuations in currency
values and the related tax effects, and minus the following to the extent
included in calculating such Consolidated Net Income: (x)  gains due solely to
fluctuations in currency values and the related tax effects and (y)
non-recurring, unusual or extraordinary gains.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, without duplication,
the sum of (a) the outstanding principal amount of all obligations, whether
current or long‑term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) the outstanding principal amount of all purchase money
Indebtedness, (c) all direct or contingent obligations arising under Financial
Letters of Credit, Financial Surety Bonds, bankers’ acceptances, bank guaranties
and similar instruments at such time, (d) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) Attributable Indebtedness,
(f) all obligations in respect of Disqualified Equity Interests, (g) without
duplication, all Guarantees (other than Performance Guarantees) with respect to
outstanding Indebtedness of the types specified in clauses (a) through (f) above
of Persons other than the Borrower or any Subsidiary and (h) all Indebtedness of
the types referred to in clauses (a) through (g) above of any Securitization
Subsidiary or any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company or other legal entity in
respect of which the equity holders are not liable for the obligations of such
entity as a matter of law) in which the Borrower or a Subsidiary (other than a
Securitization Subsidiary), is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Borrower or such Subsidiary
(subject to customary exceptions).
“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses (but not
amortization or write‑off of the costs of issuance) of the Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of the Borrower and its Subsidiaries on a consolidated basis with
respect to such period under Capitalized Leases that is treated as interest in
accordance with GAAP.


9

--------------------------------------------------------------------------------





“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on or prior to such date to (b) Consolidated Interest Charges to
the extent paid in cash during such period; provided that Consolidated EBITDA
and Consolidated Interest Charges for such four fiscal quarter period or other
applicable period shall be determined on a pro forma basis with respect to any
Subject Disposition or any Acquisition (together with any related transactions,
including the incurrence, assumption, refinancing or repayment of any
Indebtedness) as if such Disposition or Acquisition had occurred on the first
day of such period.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) (i) Consolidated Funded Indebtedness as of such date less (ii)
unrestricted cash and Cash Equivalents of the Borrower and its Domestic
Subsidiaries (not to exceed $75,000,000) (provided that any such cash deposited
in accounts held outside the United States shall be net of the Borrower’s
reasonable estimate of any repatriation taxes or costs) to (b) Consolidated
EBITDA for the most recent four fiscal quarter period ended as of the last
fiscal period for which financial statements were required to have been
delivered pursuant to Section 6.01 (or prior to the first such delivery, the
financial statements referred to in Section 5.05(b)); provided that Consolidated
EBITDA and Consolidated Funded Indebtedness for such four fiscal quarter period
or other applicable period shall be determined on a pro forma basis with respect
to any Subject Disposition or any Acquisition (together with any related
transactions, including the incurrence, assumption, refinancing or repayment of
any Indebtedness) as if such Disposition or Acquisition had occurred on the
first day of such period.
“Consolidated Leverage Ratio Increase” has the meaning specified in
Section 7.10(b).
“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding (i) all extraordinary noncash gains and
(ii) extraordinary noncash losses).
“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated Funded Indebtedness, which
constitutes Senior Secured Debt, as of such date less (ii) unrestricted cash and
Cash Equivalents of the Borrower and its Domestic Subsidiaries (not to exceed
$75,000,000) (provided that any such cash deposited in accounts held outside the
United States shall be net of the Borrower’s reasonable estimate of any
repatriation taxes or costs) to (b) Consolidated EBITDA for the four fiscal
quarter period ended as of the last fiscal period for which financial statements
were required to have been delivered pursuant to Section 6.01(or prior to the
first such delivery, the financial statements referred to in Section 5.05(b));
provided that Consolidated EBITDA and Consolidated Funded Indebtedness, which
constitutes Senior Secured Debt, for such four fiscal quarter period or other
applicable period shall be determined on a pro forma basis with respect to any
Subject Disposition or any Acquisition (together with any related transactions,
including the incurrence, assumption, refinancing or repayment of any
Indebtedness) as if such Disposition or Acquisition had occurred on the first
day of such period.
“Consolidated Total Assets” means, as of any date, the total consolidated assets
of the Borrower and its Subsidiaries (or such other Persons as provided herein),
determined in accordance with GAAP, as set forth on the most recent consolidated
balance sheet of the Borrower delivered pursuant to Section 6.01 (or prior to
the first such delivery, the financial statements referred to in Section
5.05(b)) calculated on a pro forma basis after giving effect to any Subject
Disposition or Acquisition.


10

--------------------------------------------------------------------------------





“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Contribution” has the meaning set forth in the preliminary statements hereof.
“Control” has the meaning specified in the definition of “Affiliate.”
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default (it being understood that if any default is cured or waived
prior to becoming an Event of Default, such default shall no longer constitute a
Default).
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans of such type of Borrowing
plus (iii) 2.0% per annum; provided, however, that with respect to a Eurodollar
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate with respect to such Eurodollar Rate Loan)
otherwise applicable to such Loan plus 2.0% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the applicable Letter of
Credit Fee plus 2.0% per annum, in all cases to the fullest extent permitted by
applicable Laws.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, any L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity


11

--------------------------------------------------------------------------------





or (iii) become the subject of a Bail-In Action; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any Equity Interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the applicable L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.
“Designated Jurisdiction” means any region, country or territory to the extent
that such region, country or territory itself is, or whose government is, the
subject of any Sanction (as of the date of this Agreement, Crimea, Cuba, Iran,
North Korea, Sudan and Syria).
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Equity Interests” means, as to any Person, any Equity Interests of
such Person or any other Person which, pursuant to the certificate of
designation, or other corporate document or other agreement governing the terms
thereof, such Person is obligated to purchase, redeem, retire, defease or
otherwise acquire for value such Equity Interests or any warrants, rights or
options to acquire such Equity Interests, on or prior to the date that is
91 days after (x) the latest scheduled Maturity Date of any Term Facility or
(y) if later, or if no Term Facility is in effect, the scheduled Maturity Date
of the Revolving Credit Facility; the amount of the obligation to purchase,
redeem, retire, defease or acquire any of the foregoing shall be with respect to
(a) preferred Equity Interests, the liquidation preference or value of all
shares, units or interests (including all accrued, accreted and paid‑in‑kind
amounts as of any date of determination) in respect of such Disqualified Equity
Interests and (b) all other Equity Interests, the aggregate amount of all such
obligations in respect of such Disqualified Equity Interests as of any date of
determination.
“Distribution” has the meaning set forth in the preliminary statements hereof.
“Documentary Letter of Credit” means any Letter of Credit that is a documentary
letter of credit.
“Documentation Agent” means Citizens Bank of Pennsylvania, in its capacity as
the documentation agent under any of the Loan Documents, or any successor
documentation agent.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States, for the avoidance of doubt, not
including Puerto Rico or any other territory of the United States.


12

--------------------------------------------------------------------------------





“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EMA” means that certain Employee Matters Agreement, dated as of September 22,
2016, by and between the Borrower and Honeywell.


“Eligible Assignee” has the meaning specified in Section 10.06(g).
“Engagement Letter” means that certain Engagement Letter, dated as of August 22,
2016, between the Borrower and MLPFS.
“Environmental Action” means any written claim, legally-binding order, written
notice of violation, or written notice of potential liability, issued against
the Borrower or any of its Subsidiaries, or any proceeding or governmental
investigation of which the Borrower has written notice, instituted with respect
to the Borrower or any of its Subsidiaries, under or pursuant to any
Environmental Law.
“Environmental Laws” means any and all legally binding Federal, state, local,
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders
and decrees relating to pollution and the protection of the environment or the
Release of any hazardous or toxic materials or waste into the environment.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


13

--------------------------------------------------------------------------------





“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan other
than any such event that occurs as a result of the Spin-Off or in accordance
with the terms of the Transaction Agreement, the EMA or the TSA; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal, within the meaning of Sections 4203 or
4205 of ERISA by any Loan Party or any ERISA Affiliate from a Multiemployer Plan
or the receipt of notice by any Loan Party that a Plan or a Multiemployer Plan
is in endangered or critical status within the meaning of Sections 431 and 432
of the Code or Sections 304 or 305 of ERISA; (d) the receipt by any Loan Party
from the PBGC or a plan administrator of any notice relating to the intention to
terminate any Pension Plan or Multiemployer Plan, the treatment of a Pension
Plan or a Multiemployer Plan amendment as a termination under Sections 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) a determination that any Pension Plan or
Multiemployer Plan is considered an at risk plan within the meaning of
Section 430 of the Code or Section 303 of ERISA; (f) the imposition of any
material liability under Title IV of ERISA upon any Loan Party other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA; or (g) the
conditions for imposition of a lien (within the meaning of Section 430(k) of the
Code or Section 303(k) of ERISA) are satisfied.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” or “€” means lawful money of the European Union.
“Eurocurrency Liabilities” has the meaning specified in Section 3.04(e).
“Eurodollar Rate” means:
(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and


(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time,
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; provided that to the extent a comparable
or successor rate is approved by the Administrative Agent in connection
herewith, the approved rate shall be applied in a manner consistent with market
practice;




14

--------------------------------------------------------------------------------





provided, that to the extent such market practice is not administratively
feasible for the Administrative Agent, such approved rate shall be applied in a
manner as otherwise reasonably determined by the Administrative Agent. If the
Eurodollar Rate shall be less than zero for any reason, such rate (including as
used in the definition of Base Rate pursuant to clause (b) above) shall be
deemed zero for purposes of this Agreement.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Joint Venture” means (a) any Person described in clause (a) of the
definition of Joint Venture or (b) any other Joint Venture that is entered into
in accordance with part (y) of Section 7.03(g) and designated as an Excluded
Joint Venture by the Borrower and certified by the Borrower as being entered
into in compliance with part (y) of Section 7.03(g).
“Excluded Subsidiary” means any (a) Subsidiary of the Borrower that is
prohibited by applicable Law or by contractual obligations existing on the
Closing Date (or at the time such Subsidiary becomes a Subsidiary of the
Borrower, so long as such obligations were not incurred in connection with or in
contemplation of it becoming a Subsidiary of the Borrower) from guaranteeing the
Obligations or if guaranteeing the Obligations would require governmental
(including regulatory) consent, approval, license or authorization, (b) CFC, (c)
Subsidiary of the Borrower that is an FSHCO, (d) Domestic Subsidiary of a
Foreign Subsidiary and (e) Relevant Disregarded Entity.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 1(e) of the Guaranty and any other “keepwell, support
or other agreement” for the benefit of such Guarantor and any and all guarantees
of such Guarantor’s Swap Obligations by other Loan Parties) at the time the
Guaranty of such Guarantor, or a grant by such Guarantor of a Lien, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or Lien is or becomes excluded in accordance with the
first sentence of this definition.
“Excluded Taxes” has the meaning specified in Section 3.01(a).
“Existing Credit Agreement” means the Credit Agreement prior to giving effect to
the First Amendment.
“Existing Letters of Credit” means the letters of credit described on
Schedule 1.01(a) hereto.
“Extended Revolving Credit Commitment” has the meaning specified in
Section 2.18(a).
“Extended Term Loan” has the meaning specified in Section 2.18(a).


15

--------------------------------------------------------------------------------





“Extending Revolving Credit Lender” has the meaning specified in
Section 2.18(a).
“Extending Term Lender” has the meaning specified in Section 2.18(a).
“Extension” has the meaning specified in Section 2.18(a).
“Extension Offer” has the meaning specified in Section 2.18(a).
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person from proceeds of casualty insurance and condemnation awards.
“Facility” means the Term Facilities, the Revolving Credit Facility, the Swing
Line Sublimit or the Letter of Credit Sublimit, as the context may require.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent. If the Federal Funds Rate shall be less
than zero for any reason, such rate shall be deemed zero for purposes of this
Agreement.
“Fee Letter” means the Fee Letter dated August 22, 2016, between the Borrower
and MLPFS.
“Financial Letter of Credit” means any Letter of Credit that is not a
Performance Letter of Credit or Documentary Letter of Credit.
“Financial Surety Bond” means any surety bond that does not serve the same or
similar purpose as a Performance Letter of Credit.
“First Amendment” means that certain Amendment No. 1 to Credit Agreement dated
and effective as of the First Amendment Effective Date.
“First Amendment Effective Date” means February 21, 2018, the date on which the
First Amendment became effective.
“Fitch” means Fitch Ratings and any successor thereto.
“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.12(d).


16

--------------------------------------------------------------------------------





“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit Lender, (a) with respect to each L/C Issuer, such Defaulting
Lender’s Pro Rata Share of the outstanding L/C Obligations issued by such L/C
Issuer, other than L/C Obligations in respect of Letters of Credit and as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to each Swing Line Lender, such Defaulting Lender’s Pro Rata
Share of Swing Line Loans made by such Swing Line Lender, other than Swing Line
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
“FSHCO” means any Subsidiary that owns no material assets other than the Equity
Interests of one or more Foreign Subsidiaries that are CFCs and/or of one or
more FSHCOs.
“Fund” has the meaning specified in Section 10.06(g).
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board consistently applied.
“Governmental Authority” means the government of any nation, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Governmental Requirement” means all Laws, judgments, orders, writs,
injunctions, opinions, decrees, awards, tariff requirements, franchises,
permits, certificates, licenses, authorizations, interpretations and the like
and any other requirements of any Governmental Authority.
“Granting Lender” has the meaning specified in Section 10.06(h).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that the term Guarantee shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the lesser of (A) the stated
or determinable amount of the related primary obligation and (B) the portion
thereof expressly stated to be so guaranteed, in respect of which such Guarantee
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.


17

--------------------------------------------------------------------------------





“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 1 and each other Subsidiary (other than any Excluded Joint Ventures and
any Excluded Subsidiaries) of the Borrower that shall, or shall be required to,
execute and deliver a guaranty or guaranty supplement pursuant to Section 6.12.
“Guaranty” means, collectively, the Subsidiary Guaranty made by the Guarantors
in favor of the Administrative Agent on behalf of the Lenders, substantially in
the form of Exhibit F, together with each other guaranty and guaranty supplement
delivered pursuant to Section 6.12.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos‑containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes regulated pursuant to applicable Environmental Laws.
“Hedge Bank” means any Person that (a) is a Lender or an Affiliate of a Lender
or (b) was a Lender or an Affiliate of a Lender at the time the applicable
Secured Hedge Agreement was entered into, in each case in its capacity as a
party to a Secured Hedge Agreement.
“Honeywell” has the meaning set forth in the preliminary statements hereof.
“Honeywell Dividend” has the meaning set forth in the preliminary statements
hereof.
“Honor Date” has the meaning specified in Section 2.03(c)(i).
“Immaterial Subsidiary” means any wholly owned Domestic Subsidiary of the
Borrower that, as of the last day of the fiscal quarter of the Borrower most
recently ended and for which financial statements have been provided to the
Administrative Agent pursuant to Section 6.01 hereof (or prior to the first such
delivery, the Audited Financial Statements), did not have assets with a value in
excess of 5.0% of the Consolidated Total Assets of the Borrower and its wholly
owned Domestic Subsidiaries or revenues representing in excess of 5.0% of
consolidated revenues of the Borrower and its wholly owned Domestic Subsidiaries
for the twelve-month period ended as of such date; provided that in the event
that all wholly owned Domestic Subsidiaries that would otherwise be Immaterial
Subsidiaries shall, in the aggregate, account for a percentage in excess of
10.0% of the Consolidated Total Assets of the Borrower and its wholly owned
Domestic Subsidiaries or 10.0% of the consolidated revenues of the Borrower and
its wholly owned Domestic Subsidiaries as of the end of and for the most
recently completed fiscal year for which financial statements have been provided
to the Administrative Agent pursuant to Section 6.01 hereof (or prior to the
first such delivery, the Audited Financial Statements), then one or more of such
Subsidiaries designated by the Borrower (or, if the Borrower shall make no
designation, one or more of such wholly owned Domestic Subsidiaries selected in
descending order based on their respective contributions to the Consolidated
Total Assets of the Borrower and its wholly owned Domestic Subsidiaries), shall
be included as Material Subsidiaries to the extent necessary to eliminate such
excess and shall comply with the provisions of Section 6.12 applicable to such
Subsidiary or Subsidiaries. Each Immaterial Subsidiary as of the First Amendment
Effective Date shall be set forth in Schedule 1.01(b).


18

--------------------------------------------------------------------------------





“Impacted Loans” has the meaning specified in Section 3.03.
“Increase Effective Date” has the meaning specified in Section 2.14(b).
“Incremental Acquisition Term Facility” means an Incremental Term Facility
designated as an “Incremental Acquisition Term Facility” by the Borrower, the
Administrative Agent and the applicable Incremental Term Loan Lenders in the
applicable Incremental Term Facility Supplement, the incurrence of loans under
which is conditioned upon the consummation of, and the proceeds of which will be
used to finance, in whole or in part, one or more Acquisitions or other
Investments permitted hereunder (including the refinancing of Indebtedness in
connection therewith and the payment of related fees and expenses).
“Incremental Effective Date” has the meaning specified in Section 2.15(c).
“Incremental Term Borrowing” means, in respect of any Incremental Term Facility,
a borrowing consisting of simultaneous Incremental Term Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the applicable Incremental Term Loan Lenders in accordance with the
provisions of Section 2.01(c) and Section 2.15.
“Incremental Term Commitment” means, as to each Incremental Term Loan Lender in
respect of an Incremental Term Facility, its obligation to make Incremental
Term Loans to the Borrower pursuant to the applicable Incremental Term Facility
Supplement and Section 2.01(c) in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 1 to such Incremental Term Facility Supplement under the caption
“Incremental Term Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
increased pursuant to Section 2.15 hereof or as such amount may be otherwise
adjusted from time to time in accordance with this Agreement.
“Incremental Term Facility” has the meaning specified in Section 2.15(a).
“Incremental Term Facility Closing Date” means in respect of an Incremental
Term Facility any date on which all of the conditions to funding of the
Incremental Term Loans under such Incremental Term Facility are satisfied and
the applicable Lenders advance Incremental Term Loans.
“Incremental Term Facility Supplement” means a supplement to this Agreement, in
substantially the form of Exhibit K hereto with such changes as may be agreed by
the Administrative Agent and the Borrower, delivered pursuant to
Section 2.15(a).
“Incremental Term Loan” means an advance made by any Incremental Term Loan
Lender under an Incremental Term Facility.
“Incremental Term Loan Lender” means each Lender (including any Additional
Term Loan Lender) having an Incremental Term Loan.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;


19

--------------------------------------------------------------------------------







(b)the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;


(c)solely for purposes of any determination under Section 8.01, the Swap
Termination Value of any Swap Contract of such Person;


(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business);


(e)Indebtedness of the type described in clauses (a) through (d) above and
clauses (f) through (h) below (excluding prepaid interest thereon) of others
secured by a Lien on property owned by such Person (including obligations
arising under conditional sales or other title retention agreements), whether or
not such Indebtedness shall have been assumed by such Person or is limited in
recourse (the amount of such Indebtedness being the lesser of (i) the principal
amount of such Indebtedness and (ii) the fair market value of any assets subject
to such Lien (as determined by the Borrower in good faith));


(f)all Attributable Indebtedness of such Person;


(g)all obligations of such Person in respect of Disqualified Equity Interests;
and


(h)all Guarantees (other than Performance Guarantees) of such Person in respect
of any of the foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or other legal entity
in respect of which the equity holders are not liable for the obligations of
such entity as a matter of law) in which such Person is a general partner or a
joint venturer, unless such Indebtedness is expressly made non‑recourse to such
Person.
“Indemnified Liabilities” has the meaning specified in Section 10.04(b).
“Indemnified Taxes” has the meaning specified in Section 3.01(a).
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Initial Credit Extension” means the Credit Extension to occur on the Closing
Date consisting of (x) up to the aggregate principal amount of the Term A
Facility as of the Closing Date and (y) borrowings under the Revolving Credit
Facility up to an amount not to exceed $40,000,000.
“Intellectual Property Security Agreement” has the meaning specified in
Section 14(e) of the Security Agreement together with each other intellectual
property security agreement and IP Security Agreement Supplement delivered
pursuant to Section 6.12, in each case as amended.
“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made.


20

--------------------------------------------------------------------------------





“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice or twelve months if requested by the Borrower and
available from the Appropriate Lenders; provided that:
(i)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;


(ii)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and


(iii)no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.


“Investment” means, as to any Person, any direct or indirect investment by such
Person, including (a) the purchase or other acquisition of Equity Interests or
debt of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor incurs debt of the type referred to in clause (h)
of the definition of “Indebtedness” set forth in this Section 1.01 in respect of
such Person, or (c) the purchase or other acquisition, in one transaction or a
series of transactions, of assets of another Person that constitute a business
unit or all or a substantial part of the business of such Person or any other
Acquisition. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment but net of proceeds,
payments and other returns thereon.
“IP Rights” has the meaning specified in Section 5.17.
“IP Security Agreement Supplement” has the meaning specified in Section 1(g) of
the Security Agreement.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuers and the Borrower (or any Subsidiary) or in favor of the
L/C Issuers and relating to any such Letter of Credit.


21

--------------------------------------------------------------------------------





“Joinder Agreement” means a joinder agreement, in substantially the form of
Exhibit L hereto, pursuant to which an Eligible Assignee becomes a Revolving
Credit Lender pursuant to Section 2.14 or a Term Lender under a Term Loan
Facility pursuant to Section 2.15.
“Joint Venture” means (a) (i) any corporation, partnership, limited liability
company or other business entity (any such Person, a “Business Entity”) in which
the Borrower beneficially owns at least 20% but less than a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body of such Business Entity or
(ii) any Business Entity in which the Borrower beneficially owns at least 20% of
the economic Equity Interests and directly or indirectly controls through one or
more intermediaries at least 20% but less than a majority of the management of
such Business Entity, or (b) any Subsidiary of the Borrower at least 40% of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body is beneficially owned by, or the
management of which is at least 40% is controlled, directly or indirectly,
through one or more intermediaries, by one or more Business Entities other than
the Borrower or any of its Subsidiaries engaged in substantially one or more of
the businesses in which the Borrower and its Subsidiaries are engaged.
“Judgment Currency” has the meaning specified in Section 10.23.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case having
the force of law.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share of the Revolving Credit Facility.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has neither been reimbursed on the date when made nor
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuers” means (a) Bank of America in its capacity as issuer of Letters of
Credit hereunder, (b) any other Revolving Credit Lender approved by the
Administrative Agent and the Borrower that agrees to perform the duties of an
L/C Issuer hereunder, and (c) any successor issuer of Letters of Credit
hereunder, in each case, for so long as such Person shall have a Letter of
Credit Commitment.
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit (determined, in the case of Letters
of Credit denominated in an Alternative Currency, by reference to the Spot Rate
on such date of determination) plus the aggregate of all Unreimbursed Amounts,
including, without duplication, all L/C Borrowings; provided that “L/C
Obligations” shall not include Obligations under the Bilateral Letter of Credit
Facility. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.


22

--------------------------------------------------------------------------------





“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes any L/C Issuer and any Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any letter of credit issued hereunder, providing for
the payment of cash upon the honoring of a presentation thereunder, and shall
include the Existing Letters of Credit. A Letter of Credit may be a documentary
letter of credit or a standby letter of credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
“Letter of Credit Commitment” means, as to any L/C Issuer at any time, (a) the
amount set forth opposite such L/C Issuer’s name on Schedule 2.01 under the
caption “Letter of Credit Commitment” or (b) if such L/C Issuer has entered into
one or more Assignment and Assumptions, the amount set forth for such L/C Issuer
in the Register as such L/C Issuer’s “Letter of Credit Commitment”, as such
amount may be increased pursuant to Section 2.14 hereof and as may be otherwise
adjusted from time to time in accordance with this Agreement (including pursuant
to Section 2.18).
“Letter of Credit Expiration Date” means the day that is three days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an aggregate amount equal to the least of (a)
$40,000,000, (b) the Revolving Credit Commitments at such time and (c) the
aggregate amount of the L/C Issuers’ Letter of Credit Commitments at such time,
as such amount may be reduced pursuant to Section 2.06. The Letter of Credit
Sublimit is part of, and not in addition to, the Revolving Credit Facility.
“LIBOR” has the meaning provided in the definition of “Eurodollar Rate”.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning provided in Section 3.03(b).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
reasonable discretion of the Administrative Agent, to reflect the adoption of
such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).


23

--------------------------------------------------------------------------------





“Lien” means any pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).
“Liquidity” means, as of any date of determination, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) unrestricted cash and Cash
Equivalents of the Borrower and its Subsidiaries (provided that any such cash
deposited in accounts located outside the United States shall be net of the
Borrower’s reasonable estimate of any repatriation taxes or costs) and (b) the
aggregate amount of Revolving Credit Commitments that may be drawn as of such
date minus, without duplication, (i) the outstanding Revolving Credit
Borrowings, outstanding Swing Line Borrowings and Letter of Credit advances as
of such date and (ii) the maximum amount available to be drawn under all Letters
of Credit outstanding as of such date; provided that (x) cash and Cash
Equivalents of any Subsidiary that is not a Loan Party shall be excluded to the
extent that the declaration or payment of dividends or similar distributions of
that cash or Cash Equivalents by such Subsidiary to the Borrower or a Guarantor
is not permitted by Law or the terms of any agreement at the time of such
calculation and (y) cash and Cash Equivalents of any Subsidiary that is not a
Loan Party to be included in the foregoing calculation shall be net of the
Borrower’s reasonable estimation of any tax or other similar liability or
expense resulting from the distribution or dividend of such cash and Cash
Equivalents to the Borrower or a Guarantor.
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Extended Term Loan).
“Loan Documents” means, collectively, (a) for purposes of this Agreement and the
Notes and any amendment, supplement or other modification hereof or thereof and
for all other purposes other than for purposes of the Guaranty and the
Collateral Documents, (i) this Agreement, (ii) the Notes, (iii) the Guaranty,
(iv) the Collateral Documents, (v) the Fee Letter and (vi) each Incremental
Term Facility Supplement and (b) for purposes of the Guaranty and the Collateral
Documents (including, for the avoidance of doubt and without limitation, the
definition of “Secured Obligations” contained in Section 2 of the Security
Agreement) and Sections 7.01(a), 7.02(a) and 7.09(b) of this Agreement, (i) this
Agreement, (ii) the Notes, (iii) the Guaranty, (iv) the Collateral Documents,
(v)  the Fee Letter, (vi) each Incremental Term Facility Supplement, (vii) each
Secured Hedge Agreement, (viii) each Secured Cash Management Agreement and (ix)
the definitive documentation in respect of the Bilateral Letter of Credit
Facility.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties or financial
condition of the Borrower and its Subsidiaries taken as a whole; or (b) a
material impairment of the rights and remedies of any Agent or any Lender under
any Loan Document, or of the ability of any Loan Party to perform its payment
obligations under any Loan Document to which it is a party.


24

--------------------------------------------------------------------------------





“Material Debt” means any Indebtedness (other than under the Loan Documents)
having an aggregate principal amount equal to or greater than $20,000,000;
provided, that, except for purposes of determining the Threshold Amount (which
shall include all Material Debt), Material Debt shall not include Indebtedness
of the type described under Section 7.02(g) or Guarantees in respect of the
foregoing.
“Material Debt Documents” means any agreements, instruments and other documents
in respect of any Material Debt, as such agreement, instrument or other document
may be amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof, but to the extent not prohibited under the
terms of the Loan Documents.
“Material Owned Real Property” has the meaning specified in Section 6.16(a).
“Material Subsidiary” means any Subsidiary other than an Immaterial Subsidiary.
“Maturity Date” means (a)(i) with respect to the Revolving Credit Facility
(including the Letter of Credit Sublimit and Swing Line Sublimit thereunder),
the earlier of (x) the fifth anniversary of the First Amendment Effective Date
(or in the case of any Letter of Credit or request for L/C Credit Extension, the
Letter of Credit Expiration Date) and (y) the date of termination in whole of
the Revolving Credit Commitments, pursuant to Section 2.06 or 8.02,
(ii) [Reserved] and (iii) with respect to any Incremental Term Facility, the
earlier of (x) the final maturity specified in the applicable Incremental Term
Facility Supplement and (y) the date of acceleration of the Incremental
Term Facility pursuant to Section 8.02 and (b) if the maturity of a Facility is
extended pursuant to Section 2.18, such extended maturity date as determined
pursuant to such Section; provided, however, that in each case if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
“Maximum Rate” has the meaning specified in Section 10.09.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means a mortgage, debenture, deed of trust, assignment of leases and
rents, hypothec or other security document executed by a Loan Party that
purports to grant a Lien to the Administrative Agent (or a trustee for the
benefit of the Administrative Agent) for the benefit of the Secured Parties in
any owned real property that becomes, or is required to become, a Mortgaged
Property pursuant to the Loan Documents, in each case in form and substance
reasonably satisfactory to the Administrative Agent.
“Mortgaged Property” means any owned real property of a Loan Party that is or
becomes, or is required to become, encumbered by a Mortgage in favor of the
Administrative Agent for the benefit of the Secured Parties in accordance with
the terms of this Agreement, provided that Mortgaged Properties shall not
include any building, structure or improvement that both (a) is located in an
area determined by the Federal Emergency Management Agency to have special flood
hazards and (b) with respect to which the Borrower has certified in writing to
the Administrative Agent and the Lenders it is a building, structure or
improvement that has a fair market value of less than or equal to $100,000
(unless the Required Lenders have determined that such building, structure, or
improvement is otherwise material to the business of the Loan Parties, taken as
a whole).
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA and that is subject to ERISA, to which any Loan
Party or any ERISA Affiliate makes or is obligated to make contributions, or
during the preceding five plan years, has made or been obligated to make
contributions.


25

--------------------------------------------------------------------------------





“Net Cash Proceeds” means:
(a)    with respect to any Disposition by the Borrower or any of its
Subsidiaries or any Extraordinary Receipt received by or paid to the account of
the Borrower or any of its Subsidiaries, the excess, if any, of (i) the sum of
the cash and Cash Equivalents received in connection with such transaction over
(ii) the sum of (A) all payments required to repay any Indebtedness that is
secured by the asset that is the subject of such transaction (other than
Indebtedness under the Loan Documents), (B) the out‑of‑pocket fees, costs and
other expenses incurred by the Borrower or such Subsidiary in connection with
such transaction and (C) income and other taxes paid or reasonably estimated to
be actually payable within two years of the date of such transaction as a result
of any gain recognized in connection therewith; provided that any amounts
received with respect to any Disposition by the Borrower or any of its
Subsidiaries or any Extraordinary Receipt (or series of related Dispositions or
Extraordinary Receipts) of $100,000 or less shall not constitute Net Cash
Proceeds; and
(b)    with respect to the sale or issuance of any Equity Interest by the
Borrower, the excess of (i) the sum of the cash and Cash Equivalents received in
connection with such transaction over (ii) the underwriting discounts and
commissions, and other reasonable and customary out-of-pocket expenses, incurred
by the Borrower in connection therewith.
“Non Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Note” means a Term Note or a Revolving Credit Note, as the context may require.
“NYFRB” means the Federal Reserve Bank of New York.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document
(including, for purposes of the Guaranty, the Collateral Documents, and
Section 8.03, any Secured Hedge Agreement, Secured Cash Management Agreement or
any definitive agreement in respect of the Bilateral Letter of Credit Facility)
or otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any of
its Subsidiaries thereof of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding; provided that the
“Obligations” shall exclude any Excluded Swap Obligations. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents include (a) the obligation to pay principal, interest, Letter of
Credit commissions, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by any Loan Party under any Loan Document
and (b) the obligation of any Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party.
“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.
“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


26

--------------------------------------------------------------------------------





“Other Connection Taxes” means, with respect to any Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Person and the jurisdiction imposing such Tax (other than connections arising
solely from such Person having executed, delivered, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document or sold     or assigned an interest in any Loan or Loan Document).
“Other Taxes” has the meaning specified in Section 3.01(b).
“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning assigned to such term in
Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the preceding five plan years.
“Performance Guarantee” means any guarantee by any Person of the performance of
the obligations of another Person (other than obligations in respect of
payments, indebtedness or other monetary obligations of any kind) under
contracts of such other Person to design, develop, manufacture, construct or
produce products or production facilities (and related nonmonetary obligations)
or to provide services related to any of the foregoing.
“Performance Letter of Credit” means any standby letter of credit, the payment
obligation under which is triggered by the Borrower or its applicable
Subsidiary’s failure to meet one or more performance-based criteria and that
does not permit any payment or drawing thereunder for failure of the account
party to fulfill a payment obligation (i.e., payments in respect of
indebtedness, monetary contractual obligation or other financial obligations of
any kind) other than to support performance or return payment where a customer
has made advance payments in respect of the purchase of products, goods and
services, that:


27

--------------------------------------------------------------------------------





(a)supports the performance of the obligations of another Person under contracts
of such other Person to design, develop, manufacture, construct or produce
products or production facilities (and related nonmonetary obligations) or to
provide services related to any of the foregoing or any warranty obligations
arising out of any of the foregoing contracts;


(b)would be considered to be a “performance standby letter of credit” pursuant
to each Governmental Requirement or any other rule, regulation, examination
manual or other guidelines of any Governmental Authority or other regulatory
authority, central bank or comparable agency that (i) governs any reserve,
special deposit or similar requirement against letters of credit, (ii) regulates
the amount of capital required or expected to be maintained or funded against
letters of credit or any participation obligation thereunder or (iii) determines
the classification, risk‑weighing, reporting, or capital treatment of or with
respect to letters of credit or participation obligations therein; and


(c)the issuer thereof, or any Person having a participation obligation therein,
is or would be permitted, in compliance with the matters described in clause (b)
of this definition, to convert its obligation thereunder to an on‑balance sheet
credit equivalent amount at 50% or less of the maximum amount thereof.


“Permitted Liens” means any Liens permitted under Section 7.01 hereof.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.
“Platform” has the meaning specified in Section 6.02.
“Pledged Debt” has the meaning specified in Section 1(d)(iv) of the Security
Agreement.
“Pledged Equity” has the meaning specified in Section 1(d)(iii) of the Security
Agreement.
“Pottsville Site Sharing and Services Agreement” means that certain Pottsville
Site Sharing and Services Agreement, dated October 1, 2016, by and between the
Borrower and Honeywell.
“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the unfunded Commitment(s) and Outstanding
Amount of such Lender under the applicable Facility or Facilities at such time
and the denominator of which is the amount of the unfunded Aggregate Commitments
and aggregate Outstanding Amount under the applicable Facility or Facilities at
such time, subject to adjustment as provided in Section 2.17; provided that if
the commitment of each Lender to make Loans and the obligation of each L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, then the Pro Rata Share of each Lender shall be determined based
on the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof. The Pro Rata Share of each Lender as of the First Amendment Effective
Date is set forth opposite the name of such Lender on Schedule 2.01, or
thereafter in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.


28

--------------------------------------------------------------------------------





“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified Securitization Transaction” means any Securitization Transaction that
meets the following conditions: (a) the board of directors of the Borrower shall
have determined in good faith that such Securitization Transaction (including
financing terms, covenants, termination events and other provisions) is in the
aggregate economically fair and reasonable to the Borrower and the applicable
Securitization Subsidiary, (b) all sales and/or contributions of accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment and related assets to the applicable Securitization Subsidiary
are made at fair market value (as determined in good faith by the Borrower) and
(c) the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by the Borrower).
“Refinanced Term Loans” has the meaning specified in Section 10.01(i).
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates; provided, that a “Related Party”
of an Indemnitee means (1) the respective partners, directors, officers,
managers, or employees of such Indemnitee or any of its Affiliates and (2) the
respective agents, administrators, trustees, advisors, or representatives of
such Indemnitee or any of its Affiliates, in the case of this clause (2), acting
on behalf of or at the instructions of such Indemnitee or Affiliate.
“Release” shall have the meaning ascribed to it in Section 101(22) of the
Comprehensive Environmental Response, Compensation and Liability Act, 42. U.S.C.
§ 9601 et. seq. or any other Environmental Law.
“Relevant Disregarded Entity” means any Subsidiary that is organized under the
laws of the United States, any state thereof or the District of Columbia that is
treated as a disregarded entity for United States Federal income tax purposes
and that owns, directly or through another disregarded entity, no material
assets other than more than 65% of the outstanding voting Equity Interests in
any Foreign Subsidiary that is a CFC.
“Remedial Action” shall have the meaning ascribed to it in Section 101(24) of
the Comprehensive Environmental Response, Compensation and Liability Act, 42.
U.S.C. § 9601 et. seq. or any other Environmental Law.
“Removal Effective Date” has the meaning specified in Section 9.06(b).
“Replacement Term Loans” has the meaning specified in Section 10.01(i).


“Report” has the meaning specified in Section 6.12(a).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


29

--------------------------------------------------------------------------------





“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment of,
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
“Required Revolving Credit Lenders” means Revolving Credit Lenders holding more
than 50% of the Aggregate Commitments under the Revolving Credit Facility or, if
such Commitments have expired or terminated, more than 50% of the Total
Outstandings under the Revolving Credit Facility; provided that the unused
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Credit Lenders.
“Required Term Lenders” means, in respect of a Term Facility, Term Lenders
holding more than 50% of the sum of (a) the undrawn aggregate Commitments under
such Term Facility and (b) the Total Outstandings under such Term Facility;
provided that the unused Term Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Lenders.
“Resignation Effective Date” has the meaning specified in Section 9.06(a).
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, secretary or
assistant secretary of a Loan Party or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the Borrower’s stockholders, partners or members (or the equivalent Persons
thereof), or any option, warrant or other right to acquire any such dividend or
other distribution or payment; provided, however, that no such dividend,
distribution, payment or return of capital shall constitute a “Restricted
Payment” to the extent made solely with the common Equity Interests of the
Borrower, or (b) any payment (excluding (x) scheduled payments of principal and
interest, (y) any contingent interest payable under any convertible notes and
(z) payments of accrued interest in connection with a prepayment, redemption or
purchase of Indebtedness otherwise permitted by this Agreement, in each case not
in violation of any applicable subordination provisions), prepayment, redemption
(whether at the option of the holder or otherwise), purchase, defeasance,
distribution involving cash, acquisition or other retirement for value in
respect of any subordinated Indebtedness of the Borrower or any Subsidiary.


30

--------------------------------------------------------------------------------





“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (c) each date of any payment by the applicable L/C Issuer
under any Letter of Credit denominated in an Alternative Currency and (d) such
additional dates as the Administrative Agent or the applicable L/C Issuer shall
determine or the Required Revolving Credit Lenders shall require.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(a).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(a), (b) purchase participations in L/C Obligations and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed, initially as of the First Amendment Effective
Date, the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Revolving Credit Commitment”, or thereafter in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be increased pursuant to Section 2.14(b) hereof and as may be
otherwise adjusted from time to time in accordance with this Agreement
(including pursuant to Section 2.18). The aggregate principal amount of the
Revolving Credit Commitments on the First Amendment Effective Date is
$425,000,000.
“Revolving Credit Commitment Increase” has the meaning specified in
Section 2.14(a).
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Lender” means, at any time, any Lender (including any
Additional Revolving Credit Lender) that has a Revolving Credit Commitment or
outstanding Revolving Credit Loans at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(a).
“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C‑2 hereto, evidencing the aggregate indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.
“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. and
any successor thereto of its rating business.
“Sanctions” means any economic or financial sanction imposed, administered or
enforced by the United States Government (including OFAC), the United Nations
Security Council, any European Union member state applicable to the Borrower and
its Subsidiaries or Her Majesty’s Treasury (“HMT”).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into between any Loan Party and any Cash Management Bank and that such
Loan Party and such Cash Management Bank agree, and notify the Administrative
Agent in writing, shall be treated as a Secured Cash Management Agreement under
the Loan Documents, and in any event will include each agreement set forth on
Schedule 1.02.


31

--------------------------------------------------------------------------------





“Secured Hedge Agreement” means any interest rate, foreign exchange and
commodities Swap Contract permitted under Article VI or VII that is entered into
by and between any Loan Party and any Hedge Bank.
“Secured Obligations” has the meaning specified in Section 2 of the Security
Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks, the Lenders providing any Bilateral
Letter of Credit Facility, each co‑agent or sub‑agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05, and the other
Persons the Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Collateral Documents.
“Securitization Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in, one or more Qualified Securitization Transactions
and other activities reasonably related thereto.
“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements), the obligations of
which are non-recourse (except for customary representations, warranties,
covenants and indemnities made in connection with such facilities) to the
Borrower or any Subsidiary (other than a Securitization Subsidiary) pursuant to
which the Borrower or any Subsidiary may sell, convey or otherwise transfer, or
grant a security interest in, accounts, payments, receivables, rights to future
lease payments or residuals or similar rights to payment to a Securitization
Subsidiary that in turn sells such assets to a Person that is not a Subsidiary.
“Security Agreement” has the meaning specified in Section 4.01(a)(vi).
“Security Agreement Supplement” has the meaning specified in Section 25(b) of
the Security Agreement.
“Senior Debt” means Indebtedness that is not subordinated in right of payment to
the Obligations.
“Senior Secured Debt” means Senior Debt that is secured by Liens on any property
or assets of the Borrower or any of its Subsidiaries.
“Separation Documents” means the Transaction Agreement, the TSA, Tax Matters
Agreement, EMA, Chesterfield Site Sharing and Services Agreement, Pottsville
Site Sharing and Services Agreement and Colonial Heights Site Sharing and
Services Agreement among Honeywell and its subsidiaries (not including the
Borrower and its Subsidiaries), on the one hand, and the Borrower and its
Subsidiaries, on the other hand, with respect to services and transactions
relating to the separation of the Borrower and its Subsidiaries from Honeywell.
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability; provided, that if the context in which “Solvent” or
“Solvency” is used refers to a Person together with its Subsidiaries, Person as
used above shall be deemed to be a reference to such Person together with its
Subsidiaries.


32

--------------------------------------------------------------------------------







“SPC” has the meaning specified in Section 10.06(h).
“SPC Register” has the meaning specified in Section 10.06(h).
“Specified Default” means any Default under Section 8.01 (f) or (g) or any Event
of Default.
“Specified Representations” means those representations and warranties in the
Loan Documents to be made pursuant to Section 4.02(a)(i) on the date of funding
of an Incremental Acquisition Term Facility as are agreed by the Borrower and
the Incremental Term Loan Lenders providing such Incremental Acquisition
Term Facility.
“Specified Statutory Liens” means any Liens permitted under Section 7.01(c) or
(d) with respect to any Collateral that, strictly by the operation of applicable
Law, would have priority over any Liens granted to or in favor of the
Administrative Agent under any Collateral Document.
“Spin-Off” has the meaning set forth in the preliminary statements hereof.
“Spot Rate” for any Alternative Currency means the rate determined by the
Administrative Agent or an L/C Issuer, as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such Alternative Currency with Dollars through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or an L/C Issuer may obtain such spot
rate from another financial institution designated by the Administrative Agent
or such L/C Issuer if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
further that an L/C Issuer may use such spot rate quoted on the date as of which
the foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.
“Sterling” or “£” means lawful money of the United Kingdom of Great Britain and
Northern Ireland.
“Subject Disposition” means any Disposition of property or assets other than any
Disposition permitted by Section 7.05(a)(i), (b), (d), (e), (f), (g), (h) or
(k).
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company or other business entity the accounts
of which would be consolidated with those of such Person in such Person’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation,
partnership, joint venture, limited liability company or other business entity
(a) of which Equity Interests representing more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise controlled, directly or indirectly, including through one
or more Subsidiaries of such Person, in each case in clause (a) and (b) above,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.


33

--------------------------------------------------------------------------------







“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Swap Contracts, as determined based upon one or
more mid‑market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lenders pursuant to Section 2.04.
“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans hereunder, and any other Revolving Credit Lender approved by the
Administrative Agent and the Borrower that agrees to perform the duties of a
Swing Line Lender hereunder or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower, if applicable.


34

--------------------------------------------------------------------------------





“Swing Line Sublimit” means an amount equal to the lesser of (a) $40,000,000 and
(b) the Revolving Credit Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Facility Commitments.
“Synthetic Lease” means, as to any Person, (a) any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capitalized Lease in respect of which such
Person is the lessee and retains or obtains ownership of the property so leased
for Federal income tax purposes or (b) any so‑called synthetic, off‑balance
sheet or tax retention lease or any other lease or similar arrangement for the
use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person or otherwise upon application of any Debtor Relief Law to such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
“Synthetic Lease Obligation” means the monetary obligation of a Person under a
Synthetic Lease.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tax Matters Agreement” means that certain Tax Matters Agreement, dated as of
September 22, 2016, by and between the Borrower and Honeywell.
“Term A Borrowing” means a borrowing pursuant to Section 2.01(b) consisting of
simultaneous Term A Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Term A Lenders
pursuant to Section 2.01(b).
“Term A Commitment” means, as to each Term A Lender at any time, its obligation
to make Term A Loans to the Borrower pursuant to Section 2.01(b) or Section 2.15
in an aggregate principal amount at any one time outstanding not to exceed,
initially, the amount set forth opposite such Term A Lender’s name on
Schedule 2.01 under the caption “Term A Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be increased pursuant to Section 2.15 or as may be otherwise
adjusted from time to time in accordance with this Agreement (including pursuant
to Section 2.18). The aggregate Term A Commitment of all Term A Lenders shall be
$0 on the First Amendment Effective Date (it being understood that the entire
Term A Facility outstanding under the Existing Credit Agreement has been paid in
full in connection with, and as a condition to the effectiveness of, the First
Amendment).
“Term A Facility” means, at any time, (a) prior to the making of Term A Loans,
the aggregate Term A Commitments of all Term A Lenders at such time and
(b) thereafter, the Outstanding Amount of Term A Loans of all Term A Lenders at
such time. The Term A Facility outstanding under the Existing Credit Agreement
was paid in full and terminated as of the First Amendment Effective Date.
“Term A Lender” means, at any time, any Lender (including any Additional
Term Loan Lender) that has a Term A Commitment or a Term A Loan at such time.
“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility pursuant to Section 2.01(b).
“Term A Note” means a promissory note of the Borrower payable to any Term A
Lender or its registered assigns, in substantially the form of Exhibit C‑1,
evidencing the aggregate indebtedness of the Borrower to such Term A Lender
resulting from the Term A Loans made or held by such Term A Lender.


35

--------------------------------------------------------------------------------





“Term Borrowing” means any Term A Borrowing or Incremental Term Borrowing, as
applicable.
“Term Commitment” means any Term A Commitment or Incremental Term Commitment, as
applicable.
“Term Commitment Increase” has the meaning specified in Section 2.15(a).
“Term Facility Increase” has the meaning specified in Section 2.15(a).
“Term Facilities” means, at any time, the aggregate Term A Facility and the
Incremental Term Facilities of all Lenders at such time, and “Term Facility”
shall mean any of the Term A Facility or the Incremental Term Facilities, as the
context may require.
“Term Lender” means, at any time, any Lender that has a Term Commitment or
Term Loan, as applicable, at such time.
“Term Loan” means any Term A Loan, Incremental Term Loan and/or any Extended
Term Loans, as applicable.
“Term Note” means any Term A Note or a promissory note of the Borrower payable
to any Incremental Term Loan Lender or its registered assigns, in substantially
the form of Exhibit C-1 hereto, evidencing the aggregate Indebtedness of the
Borrower to such Incremental Term Loan Lender resulting from the Incremental
Term Loans made by such Incremental Term Loan Lender.
“Threshold Amount” means $20,000,000.
“Title Company” has the meaning specified in Section 6.16(b).
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
“Transaction Agreement” has the meaning set forth in the preliminary statements
hereof.
“Transactions” means, collectively, (a) the entering into by the Loan Parties of
the Loan Documents on the Closing Date, (b) the creation of Liens pursuant to
the Collateral Documents on the Closing Date and the initial borrowings
hereunder to occur on the Closing Date, (c) the Spin-Off, (d) the Honeywell
Dividend, (e) all transactions related to the Spin-Off to occur on or about the
Closing Date and (f) the payment of the fees and expenses incurred in connection
with the consummation of the foregoing.
“Treasury Regulations” means the Treasury Regulations promulgated under the
Code.
“TSA” means that certain Transition Services Agreement, dated as of September
28, 2016, by and between the Borrower and Honeywell.


36

--------------------------------------------------------------------------------







“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York or
any other applicable jurisdiction.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 10.14(a)(ii)(B)(3).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness, at
any date, the quotient obtained by dividing: (a) the sum of the products of the
number of years from the date of determination to the date of each successive
scheduled principal payment of such Indebtedness multiplied by the amount of
such payment; by (b) the sum of all such payments.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yen” or “¥” mean lawful money of Japan.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:


(a)The meanings of defined terms are, unless the context otherwise requires,
equally applicable to the singular and plural forms of the defined terms, and
whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.


(b)(i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.


(ii)Article, Section, Exhibit and Schedule references are to the Articles,
Sections, Exhibits and Schedules of the Loan Document in which such reference
appears.


(iii)The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.” The word “will” shall be construed
to have the same meaning and effect as the word “shall.”


(iv)The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.


37

--------------------------------------------------------------------------------





(v)Unless the context requires otherwise, (A) any definition of or reference to
any agreement, instrument or other document (including any Organization
Document) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (B) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, (C)
any reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (D) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.


(c)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to”,
“ending on”, and “until” each mean “to but excluding” and the word “through”
means “to and including.”


(d)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03    Accounting Terms.


(a)All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.


(b)If at any time any change in GAAP would affect the computation of any
financial ratio or requirement, including a negative covenant “basket,” set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.


1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding‑up if there is no nearest
number).




38

--------------------------------------------------------------------------------





1.05    References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.


1.06    Times of Day; Rates. Unless otherwise specified, all references herein
to times of day shall be references to New York City time (daylight or standard,
as applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.


1.07    Letter of Credit Amounts. Unless otherwise specified, all references
herein to the Dollar equivalent amount of a Letter of Credit at any time shall
be deemed to mean the maximum face amount of such Letter of Credit; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the Dollar equivalent amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time (except for purposes of calculating
Consolidated Funded Indebtedness).


1.08    Currency Equivalents, Exchange Rates, etc.


(a)The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable.


(b)Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the applicable L/C Issuer.


(c)The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability, with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.




39

--------------------------------------------------------------------------------





ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01    The Loans.


(a)The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans in
Dollars (each such loan, a “Revolving Credit Loan”) to the Borrower from time to
time, on any Business Day during the Availability Period, in an aggregate amount
outstanding not to exceed at any time the amount of such Lender’s Revolving
Credit Commitment; provided, however, that, after giving effect to any Revolving
Credit Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed
the Revolving Credit Facility and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment. Within the limits of each Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(a), prepay under Section 2.05 and reborrow
under this Section 2.01(a). Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.


(b)Term A Borrowings. Subject to the terms and conditions set forth herein, each
Term A Lender severally agrees to make to the Borrower on the Closing Date a
single loan in Dollars consisting of a Term A Loan pursuant to the Term A
Facility in an amount equal to its Term A Commitment. The Term A Borrowing shall
consist of Term A Loans made simultaneously by the Term A Lenders in accordance
with their respective Term A Commitments. If the Borrower requests a
Term Commitment Increase in respect of the Term A Facility in accordance with
the provisions of Section 2.15, then subject to the terms and conditions set
forth herein, each Term A Lender agreeing to provide an additional Term A Loan
in accordance with the provisions of Section 2.15, shall make a single loan in
an amount equal to its committed amount in respect of such additional Term A
Loans to the Borrower on the applicable Incremental Term Facility Closing Date.
Amounts borrowed under this Section 2.01(b) and repaid or prepaid may not be
reborrowed. Term A Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein. The Term A Loans outstanding under the Existing Credit
Agreement were paid in full, and the Term A Facility under the Existing Credit
Agreement terminated, as of the First Amendment Effective Date.


(c)The Incremental Term Borrowings. Subject to the terms and conditions set
forth herein, each Incremental Term Loan Lender under the relevant Incremental
Term Facility severally agrees to make a single loan in Dollars consisting of an
Incremental Term Loan pursuant to such Incremental Term Facility in an amount
equal to its Pro Rata Share of such Incremental Term Facility to the Borrower on
the applicable Incremental Term Facility Closing Date. The applicable
Incremental Term Borrowing shall consist of Incremental Term Loans made
simultaneously by the applicable Incremental Term Loan Lenders in accordance
with their respective Pro Rata Share of such Incremental Term Facility. If the
Borrower requests a Term Commitment Increase in respect of an Incremental
Term Facility in accordance with the provisions of Section 2.15, then subject to
the terms and conditions set forth herein, each Incremental Term Loan Lender
agreeing to provide an additional Incremental Term Loan in accordance with the
provisions of Section 2.15 shall make a single loan in an amount equal to its
committed amount in respect of such additional Incremental Term Loans to the
Borrower on the applicable Incremental Term Facility Closing Date. Amounts
borrowed under this Section 2.01(c) and repaid or prepaid may not be reborrowed.
Incremental Term Loans may be Base Rate Loans or Eurodollar Rate Loans as
further provided herein.


2.02    Borrowings, Conversions and Continuations of Loans.




40

--------------------------------------------------------------------------------





(a)Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (i)
telephone, or (ii) a Committed Loan Notice; provided that any telephonic notice
must be confirmed promptly by delivery to the Administrative Agent of a
Committed Loan Notice. Each such notice must be received by the Administrative
Agent not later than 12:00 p.m. (A) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
and (B) on the requested date of any Borrowing of Base Rate Loans; provided,
however, that if the Borrower wishes to request Eurodollar Rate Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period,” the applicable notice must be received
by the Administrative Agent not later than 12:00 p.m. four Business Days prior
to the requested date of such Borrowing, conversion or continuation, whereupon
the Administrative Agent shall give prompt notice to the Appropriate Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of such Appropriate Lenders. Not later than 12:00 p.m., three Business
Days before the requested date of such Borrowing, conversion or continuation,
the Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all of the Appropriate Lenders. Each Borrowing of, conversion to or continuation
of Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Committed Loan Notice shall specify (i) whether the Borrower is requesting
a Term Loan Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans
or Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of Loan in
a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.


(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Term Loans or Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in Section 2.02(a). In the case of a Term Loan Borrowing or a
Revolving Credit Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than (i) 1:00 p.m., in the case of
Eurodollar Rate Loans and (ii) 2:00 p.m., in the case of Base Rate Loans, in
each case, on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the Initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to a Revolving Credit Borrowing is given by the Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Borrowing first
shall be applied to the payment in full of any such outstanding L/C Borrowings
and second, shall be made available to the Borrower as provided above.




41

--------------------------------------------------------------------------------





(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.


(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.


(e)After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than ten Interest Periods in effect unless the
Administrative Agent otherwise agrees.


(f)The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.


(g)Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.


2.03     Letters of Credit.


(a)The Letter of Credit Commitment.


(i)Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the First Amendment Effective Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars or in one or
more Alternative Currencies for the account of the Borrower or any Subsidiary,
and to amend or extend Letters of Credit previously issued by it, in accordance
with Section 2.03(b), and (2) to honor drawings under the Letters of Credit, and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or any Subsidiary and any drawings
thereunder; provided that on the date of any L/C Credit Extension with respect
to any Letter of Credit and after giving effect thereto (v) the aggregate amount
available to be drawn under all Letters of Credit issued by the applicable L/C
Issuer issuing such Letter of Credit shall not exceed such L/C Issuer’s Letter
of Credit Commitment (provided, that any L/C Issuer may, following a request
from the Borrower each in its sole discretion, issue Letters of Credit in an
aggregate available amount in excess of such L/C Issuer’s Letter of Credit
Commitment so long as the Outstanding Amount of all L/C Obligations shall not
exceed the Letter of Credit Sublimit), (w) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (x) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Credit Commitment,
(y) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit and (z) the Outstanding Amount of L/C Obligations denominated in
any Alternative Currency shall not exceed $15,000,000 (or, if less, the Letter
of Credit Sublimit then in effect). Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set


42

--------------------------------------------------------------------------------





forth in the proviso to the preceding sentence. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.


(ii)No L/C Issuer shall issue any Letter of Credit if (x) subject to
Section 2.03(b)(iii), the expiry date of the requested Letter of Credit would
occur more than twelve months after the date of issuance or last extension,
unless the Required Revolving Credit Lenders have approved such expiry date or
(y) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.


(iii)No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:


(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;


(B)the issuance of such Letter of Credit would violate any Laws or one or more
policies of such L/C Issuer (including policies as to the form, substance and
beneficiary of such Letter of Credit and policies relating to such L/C Issuer’s
issuance of Letters of Credit in the requested Alternative Currency at such
time);


(C)except as otherwise agreed by the Administrative Agent and such L/C Issuer
(such agreement not to be unreasonably withheld or delayed), such Letter of
Credit is in an initial face amount less than $25,000;


(D)such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency;


(E)such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or




43

--------------------------------------------------------------------------------





(F)any Revolving Credit Lender is at that time a Defaulting Lender, unless the
applicable L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to such L/C Issuer in its sole discretion (it
being agreed that with respect to Letters of Credit denominated in Dollars, Cash
Collateral in an aggregate amount equal to 105% of the amount of L/C Obligations
associated with such Letters of Credit shall be satisfactory) to eliminate such
L/C Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which such L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.


(iv)No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.


(v)No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.


(vi)Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions and (B) as additionally provided herein with respect to such L/C
Issuer.


(b)Procedures for Issuance and Amendment of Letters of Credit; Auto‑Extension
Letters of Credit.


(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent and the Revolving Credit Lenders) in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower. Such Letter of Credit Application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using a system provided or approved by the L/C Issuer, by personal
delivery or by any other means acceptable to the L/C Issuer. Such Letter of
Credit Application must be received by the applicable L/C Issuer and the
Administrative Agent not later than 12:00 p.m. at least two Business Days (or
such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of Credit
and (H) such other matters as such L/C Issuer may reasonably require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment and (D) such other matters as such L/C Issuer
may reasonably require. Additionally, the Borrower shall furnish to the
applicable L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the applicable L/C Issuer or the
Administrative Agent may reasonably require.




44

--------------------------------------------------------------------------------







(ii)Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the applicable L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the applicable L/C
Issuer has received written notice from any Revolving Credit Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Section 4.02 shall not then be
satisfied, then, subject to the terms and conditions hereof, the applicable L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share of the Revolving Credit Facility times the amount of
such Letter of Credit.


(iii)If the Borrower so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole and absolute discretion, agree to
issue a standby Letter of Credit that has automatic extension provisions (each,
an “Auto‑Extension Letter of Credit”); provided that any such Auto‑Extension
Letter of Credit must permit the applicable L/C Issuer to prevent any such
extension at least once in each twelve‑month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a specified date (the “Non Extension Notice Date”) in
each such twelve‑month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the applicable L/C Issuer, the
Borrower shall not be required to make a specific request to the applicable L/C
Issuer for any such extension. Once an Auto‑Extension Letter of Credit has been
issued, the Revolving Credit Lenders shall be deemed to have authorized (but may
not require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the applicable L/C Issuer shall not
permit any such extension if (A) such L/C Issuer has determined that it would
not be permitted, or would have no obligation at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clauses (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non Extension Notice Date
(1) from the Administrative Agent that the Required Revolving Credit Lenders
have elected not to permit such extension or (2) from the Administrative Agent,
any Revolving Credit Lender or any Loan Party that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing such L/C Issuer not to permit such extension.


(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


45

--------------------------------------------------------------------------------







(c)Drawings and Reimbursements; Funding of Participations.


(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrower shall reimburse the
applicable L/C Issuer in such Alternative Currency, unless (A) such L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrower shall have notified such L/C Issuer
promptly following receipt of the notice of drawing that the Borrower will
reimburse the applicable L/C Issuer in Dollars.  In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the applicable L/C Issuer shall notify the Borrower of the
amount of the drawing (converted into Dollars at the Spot Rate) promptly
following the determination thereof.  If the Borrower shall have received notice
of such drawing, (A) prior to 12:00 noon on the date of any payment by the
applicable L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse such L/C Issuer through the Administrative
Agent by not later than 3:00 p.m. on the Honor Date and (B) after 12:00 noon on
the Honor Date, the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing by not
later than 3:00 p.m. on the Business Day after the Honor Date. In the event that
(A) a drawing denominated in an Alternative Currency is to be reimbursed in
Dollars pursuant to the second sentence in this Section 2.03(c)(i) and (B) the
Dollar amount paid by the Borrower, whether on or after the Honor Date, shall
not be adequate on the date of that payment to purchase in accordance with
normal banking procedures a sum denominated in the Alternative Currency equal to
the drawing, the Borrower agrees, as a separate and independent obligation, to
indemnify the applicable L/C Issuer for the loss resulting from its inability on
that date to purchase the Alternative Currency in the full amount of the
drawing. If the Borrower fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (calculated, in the case of
any drawing under a Letter of Credit denominated in any Alternative Currency at
the Spot Rate) (the “Unreimbursed Amount”), and the amount of such Revolving
Credit Lender’s Pro Rata Share (with respect to the Revolving Credit Facility)
thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans in Dollars, to be disbursed on the
applicable reimbursement date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Credit Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if promptly confirmed in writing;
provided that the lack of such a confirmation shall not affect the
conclusiveness or binding effect of such notice.


(ii)Each Revolving Credit Lender (including the Lender acting as the applicable
L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Pro Rata Share (with respect to the
Revolving Credit Facility) of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent (in the
case of any Letter of Credit denominated in an Alternative Currency, in the
equivalent in Dollars calculated at the Spot Rate as notified by the applicable
L/C Issuer promptly following the determination thereof), whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer.


46

--------------------------------------------------------------------------------







(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the applicable L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.


(iv)Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Revolving Credit Lender’s Pro Rata Share (with respect to the Revolving Credit
Facility) of such amount shall be solely for the account of the applicable L/C
Issuer.


(v)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against such L/C Issuer, the Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Credit Lender’s obligation to
make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the applicable L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.


(vi)If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the applicable L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by such L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing. If such
Revolving Credit Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Lender’s Revolving Credit Loan included
in the relevant Revolving Credit Borrowing. A certificate of the applicable L/C
Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 2.03(c)(vi) shall be
conclusive absent manifest error.


(d)Repayment of Participations.


(i)At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such Lender’s
L/C Advance in respect of such payment in accordance with Section 2.03(c), if
the Administrative Agent receives for the account of such L/C Issuer any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Pro Rata Share (with respect to the Revolving
Credit Facility) thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by the Administrative
Agent.


47

--------------------------------------------------------------------------------





(ii)If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each
Revolving Credit Lender shall pay to the Administrative Agent for the account of
such L/C Issuer its Pro Rata Share (with respect to the Revolving Credit
Facility) thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.


(e)Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:


(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;


(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)waiver by the applicable L/C Issuer of any requirement that exists for such
L/C Issuer’s protection and not the protection of the Borrower or any waiver by
the applicable L/C Issuer which does not in fact materially prejudice the
Borrower;


(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;


(vi)any payment made by the applicable L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;


48

--------------------------------------------------------------------------------







(vii)any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor‑in‑possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;


(viii)any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally;


(ix)any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of the Borrower or any Subsidiary
in respect of such Letter of Credit; or


(x)any other circumstance or happening whatsoever, whether or not similar to any
of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(f)Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the applicable L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondents, participants or assignees of such L/C Issuer shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Credit Lenders or the Required
Revolving Credit Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application. The Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuers, the Administrative
Agent, any of their respective Related Parties nor any correspondents,
participants or assignees of the L/C Issuers, shall be liable or responsible for
any of the matters described in clauses (i) through (vi) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the applicable L/C
Issuer, and the applicable L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the applicable L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuers may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide


49

--------------------------------------------------------------------------------





Interbank Financial Telecommunication (“SWIFT”) message or overnight courier, or
any other commercially reasonable means of communicating with a beneficiary.


(g)Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued (i) the
rules of the ISP shall apply to each standby Letter of Credit and (ii) the rules
of the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce at the time of issuance,
shall apply to each commercial Letter of Credit. Notwithstanding the foregoing,
no L/C Issuer shall be responsible to the Borrower for, and each L/C Issuer’s
rights and remedies against the Borrower shall not be impaired by, any action or
inaction of the applicable L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the applicable L/C Issuer or the beneficiary is located, the practice stated in
the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.


(h)Letter of Credit Fees. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Pro Rata
Share of the Revolving Credit Facility, a Letter of Credit Fee (the “Letter of
Credit Fee”) for each Letter of Credit in an amount equal to (i) a rate per
annum equal to the Applicable Rate in effect from time to time for each day
during the applicable calculation period as set forth in the grid in the
definition of “Applicable Rate” times (ii) the daily maximum amount available to
be drawn under such Letter of Credit (whether or not such maximum amount is then
in effect under such Letter of Credit and determined, in the case of any Letter
of Credit denominated in an Alternative Currency, at the Spot Rate as of the
most recent Revaluation Date); provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the applicable L/C Issuer pursuant to Section 2.16
shall be payable, to the maximum extent permitted by applicable Law, to the
other Revolving Credit Lenders in accordance with the upward adjustments in
their respective Pro Rata Shares of the Revolving Credit Facility allocable to
such Letter of Credit pursuant to Section 2.17(a)(iv), with the balance of such
fee, if any, payable to such L/C Issuer for its own account. Letter of Credit
Fees shall be computed on a quarterly basis in arrears and due and payable on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the issuance of a Letter of Credit, on
the Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.


(i)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to the applicable L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued by such L/C Issuer
in an amount equal to (i) with respect to each Documentary Letter of Credit,
0.175% of the maximum amount available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit) determined, in the case of any Letter of Credit denominated in an
Alternative Currency, at the Spot Rate, (ii) with respect to any amendment of a
Documentary Letter of Credit increasing the amount of such Letter of Credit,
0.175% of the amount of such increase determined, in the case of any Letter of
Credit denominated in an Alternative Currency, at the Spot Rate, and (iii) with
respect to each standby Letter of Credit, 0.175% per annum of the daily maximum
amount available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit) determined, in the
case of any Letter of Credit denominated in an Alternative Currency, at the Spot
Rate. Such fronting fee shall be due and payable (i) in the case of any
Financial Letter of Credit or Performance Letter of Credit, on the last Business
Day of March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) in the case of any Documentary
Letter of Credit, on the date of issuance or amendment of any such Letter of
Credit. In addition, the Borrower shall pay directly to each L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, correspondent bank fees, and other standard costs and charges, of such L/C
Issuer relating to letters of credit as from


50

--------------------------------------------------------------------------------





time to time in effect. Such customary fees and standard costs and charges are
due and payable on demand and are nonrefundable.


(j)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


(k)Monthly L/C Issuer Report. At any time that any Lender other than the Person
serving as the Administrative Agent is an L/C Issuer, then (i) on the last
Business Day of each calendar month, (ii) on each date that a Letter of Credit
is amended, terminated or otherwise expires, (iii) on each date that an L/C
Credit Extension occurs with respect to any Letter of Credit, and (iv) upon the
request of the Administrative Agent, each L/C Issuer (or, in the case of part
(ii), (iii) or (iv), the applicable L/C Issuer) shall deliver to the
Administrative Agent a report setting forth in form and detail reasonably
satisfactory to the Administrative Agent information (including, without
limitation, any reimbursement, Cash Collateral, or termination in respect of
Letters of Credit issued by such L/C Issuer) with respect to each Letter of
Credit issued by such L/C Issuer that is outstanding hereunder. No failure on
the part of any L/C Issuer to provide such information pursuant to this Section
2.03(k) shall limit the obligation of the Borrower or any applicable Lender
hereunder with respect to its reimbursement and participation obligations,
respectively, pursuant to this Section 2.03.


(l)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.


(m)Provisions Related to Extended Revolving Credit Commitments. If the Maturity
Date in respect of any tranche of Revolving Credit Commitments occurs prior to
the expiration of any Letter of Credit, then (i) if one or more other tranches
of Revolving Credit Commitments in respect of which the Maturity Date shall not
have occurred are then in effect, such Letters of Credit shall automatically be
deemed to have been issued (including for purposes of the obligations of the
Revolving Credit Lenders to purchase participations therein and to make
Revolving Credit Loans and payments in respect thereof pursuant to
Section 2.03(c)) under (and ratably participated in by Lenders pursuant to) the
Revolving Credit Commitments in respect of such non‑terminating tranches up to
an aggregate amount not to exceed the aggregate principal amount of the
unutilized Revolving Credit Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.16. Except to the extent of reallocations of
participations pursuant to clause (i) of the immediately preceding sentence, the
occurrence of a Maturity Date with respect to a given tranche of Revolving
Credit Commitments shall have no effect upon (and shall not diminish) the
percentage participations of the Revolving Credit Lenders in any Letter of
Credit issued before such Maturity Date.




51

--------------------------------------------------------------------------------







2.04    Swing Line Loans.


(a)The Swing Line. Subject to the terms and conditions set forth herein and in
reliance upon the agreements of the other Lenders set forth in this
Section 2.04, each Swing Line Lender shall make loans (each such loan, a “Swing
Line Loan”) to the Borrower in Dollars from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Pro Rata Share (with respect to
the Revolving Credit Facility) of the Outstanding Amount of Revolving Credit
Loans and L/C Obligations of the applicable Lender acting as Swing Line Lender,
may exceed the amount of such Lender’s Revolving Credit Commitment; provided,
however, that (x) after giving effect to any Swing Line Loan, (i) the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility,
(ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Credit Commitment and
(iii) the aggregate Outstanding Amount of the Swing Line Loans shall not exceed
the Swing Line Sublimit, (y) the Borrower shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan and (z) no Swing
Line Lender shall be under any obligation to make any Swing Line Loan if it
shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share of the Revolving Credit Facility times the amount of
such Swing Line Loan.


(b)Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the applicable Swing Line Lender and the
Administrative Agent which may be given (i) by telephone or (ii) by a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice. Each such Swing Line Loan Notice must be received by the applicable
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (A) the amount to be borrowed, which
shall be a minimum of $100,000, and (B) the requested borrowing date, which
shall be a Business Day. Promptly after receipt by such Swing Line Lender of any
Swing Line Loan Notice, such Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, such Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the applicable Swing Line Lender has received notice
(by telephone or in writing) from the Administrative Agent (including at the
request of any Revolving Credit Lender) prior to 2:00 p.m. on the date of the
proposed Swing Line Borrowing (i) directing such Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a) or (ii) that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, then,
subject to the terms and conditions hereof, such Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of such Swing Line
Lender in immediately available funds.


52

--------------------------------------------------------------------------------





(c)Refinancing of Swing Line Loans.


(i)Each Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes each
Swing Line Lender to so request on its behalf) and through the Administrative
Agent, that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share (with respect to the Revolving Credit
Facility) of the amount of Swing Line Loans made by such Swing Line Lender then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 4.02. The applicable Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Pro Rata Share (with
respect to the Revolving Credit Facility) of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds for the account of the applicable Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to such Swing Line Lender.


(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by any Swing Line Lender as set forth herein shall
be deemed to be a request by such Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of such Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.


(iii)If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable Swing Line Lender any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.04(c) by the time specified in Section 2.04(c)(i), such Swing
Line Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by such Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by such Swing
Line Lender in connection with the foregoing. If such Revolving Credit Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the applicable Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.


(iv)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against any Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.


53

--------------------------------------------------------------------------------





(d)Repayment of Participations.


(i)At any time after any Revolving Credit Lender has purchased and funded a risk
participation in a Swing Line Loan, if any Swing Line Lender receives any
payment on account of such Swing Line Loan, such Swing Line Lender will
distribute to such Lender its Pro Rata Share (with respect to the Revolving
Credit Facility) of such payment in the same funds as those received by such
Swing Line Lender.


(ii)If any payment received by any Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by such Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by such Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to such Swing Line Lender
its Pro Rata Share thereof (with respect to the Revolving Credit Facility) on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
Federal Funds Rate. The Administrative Agent will make such demand upon the
request of the applicable Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.


(e)Interest for Account of Swing Line Lender. Each Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans made
by it. Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Pro Rata Share (with respect to the Revolving Credit Facility) of any
Swing Line Loan, interest in respect of such Pro Rata Share (with respect to the
Revolving Credit Facility) shall be solely for the account of the applicable
Swing Line Lender.


(f)Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
applicable Swing Line Lender.


(g)Provisions Related to Extended Revolving Credit Commitments. If the Maturity
Date shall have occurred in respect of any tranche of Revolving Credit
Commitments at a time when another tranche or tranches of Revolving Credit
Commitments is or are in effect with a longer Maturity Date, then on the
earliest occurring Maturity Date all then outstanding Swing Line Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swing Line Loans as a result of the occurrence of such
Maturity Date); provided, however, that if on the occurrence of such earliest
Maturity Date (after giving effect to any repayments of Revolving Credit Loans
and any reallocation of Letter of Credit participations as contemplated in
Section 2.03(m)), there shall exist sufficient unutilized Extended Revolving
Credit Commitments so that the respective outstanding Swing Line Loans could be
incurred pursuant to the Extended Revolving Credit Commitments which will remain
in effect after the occurrence of such Maturity Date, then there shall be an
automatic adjustment on such date of the participations in such Swing Line Loans
and same shall be deemed to have been incurred solely pursuant to the relevant
Extended Revolving Credit Commitments, and such Swing Line Loans shall not be so
required to be repaid in full on such earliest Maturity Date.


2.05    Prepayments.




54

--------------------------------------------------------------------------------





(a)Optional. (i)  The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time, voluntarily prepay Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 12:00 p.m. (1) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans and otherwise be in a form reasonably
acceptable to the Administrative Agent. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that a notice of prepayment pursuant to this Section may state that
such notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified date of prepayment) if
such condition is not satisfied. Any prepayment of a Eurodollar Rate Loan shall
be accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. Each prepayment of outstanding
Term Loans pursuant to this Section 2.05(a) shall be applied (i) to the Term A
Facility or, if applicable, any Incremental Term Facilities as directed by the
Borrower and (ii) to the principal repayment installments of the applicable
facility as directed by the Borrower (or, if no such direction is provided, on a
pro rata basis) and each such prepayment shall be paid to the Lenders in
accordance with their respective Pro Rata Shares of the applicable facility.
Subject to Section 2.17, each prepayment of the outstanding Revolving Credit
Loans shall be applied to the Revolving Credit Loans of the Lenders in
accordance with their respective Pro Rata Shares of the Revolving Credit
Facility.


(ii)The Borrower may, upon notice to the applicable Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans made by such Swing Line Lender in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the applicable Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment and (B) any such prepayment shall be in
a minimum principal amount of $100,000. Each such notice shall specify the date
and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided that a
notice of prepayment pursuant to this Section may state that such notice is
conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified date of prepayment) if such
condition is not satisfied.


(b)[Reserved.]


(c)If for any reason the Total Revolving Credit Outstandings at any time exceed
the Revolving Credit Facility then in effect, the Borrower shall immediately
prepay Revolving Credit Loans and/or Cash Collateralize the L/C Obligations in
an aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Revolving Credit
Loans and Swing Line Loans the Total Revolving Credit Outstandings exceed the
Revolving Credit Facility then in effect.




55

--------------------------------------------------------------------------------





2.06    Termination or Reduction of Commitments.


(a)Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the unused portions of the Term Commitments, the Swing Line Sublimit,
the Letter of Credit Sublimit or the unused Revolving Credit Commitments, or
from time to time permanently reduce the unused portions of the
Term Commitments, the Swing Line Sublimit, the Letter of Credit Sublimit or the
unused Revolving Credit Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 12:00 p.m. three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate or
reduce (A) the Revolving Credit Facility if, after giving effect thereto and to
any concurrent prepayments hereunder, the Total Revolving Credit Outstandings
would exceed the Revolving Credit Facility, (B) the Letter of Credit Sublimit
if, after giving effect thereto, the Outstanding Amount of L/C Obligations not
fully Cash Collateralized hereunder would exceed the Letter of Credit Sublimit
or (C) the Swing Line Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Swing Line Loans
would exceed the Swing Line Sublimit and (iv) to the extent practicable, each
partial reduction in the Letter of Credit Sublimit shall be allocated ratably
among the L/C Issuers in accordance with their respective Letter of Credit
Commitments.


(b)Mandatory. (i) The aggregate Term Commitments under any Term Facility shall
be automatically and permanently reduced to zero on the date of a Term Borrowing
under such Term Facility (after giving effect to such Term Borrowing).


(ii)If after giving effect to any reduction or termination of unused Revolving
Credit Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the amount of the aggregate Revolving Credit
Commitments, such sublimit shall be automatically reduced by the amount of such
excess.


(c)Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Term Commitment, the Swing Line Sublimit, the Letter of Credit
Sublimit or the unused Revolving Credit Commitment under this Section 2.06. Each
reduction of the unused portion of the Term Commitments pursuant to
Section 2.06(a) shall be applied ratably to the Term A Facility and, if
applicable, the Incremental Term Facilities and to the principal repayment
installments thereof on a pro rata basis. Upon any reduction of unused
Commitments under a Facility, the Commitment of each Lender under such Facility
shall be reduced by such Lender’s Pro Rata Share of the amount by which such
Facility is reduced. All fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.


(d)Scheduled Reduction of Incremental Term Commitments. With respect to any
Incremental Term Facility, any reduction in the Incremental Term Commitments
under such Incremental Term Facility shall be set forth in the applicable
Incremental Term Facility Supplement.


2.07    Repayment of Loans.


(a)Term A Loans. [Reserved.]


(b)Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Revolving Credit Lenders on the Maturity Date for
the Revolving Credit Facility the aggregate principal amount of all Revolving
Credit Loans outstanding on such date.




56

--------------------------------------------------------------------------------





(c)Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date that is ten Business Days after such Loan is
made and (ii) the Maturity Date.


(d)Incremental Term Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Incremental Term Loan Lenders the aggregate
principal amount of all Incremental Term Loans under any applicable Incremental
Term Facility outstanding on the dates in the respective amounts on such dates
(which amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05) as may be set
forth in the applicable Incremental Term Facility Supplement; provided, however,
that the final principal repayment installment of the applicable Incremental
Term Loans shall be repaid on the Maturity Date for the applicable Incremental
Term Facility under which such Incremental Term Loans were made and in any event
shall be in an amount equal to the aggregate principal amount of all applicable
Incremental Term Loans outstanding on such date.


2.08    Interest.


(a)Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate for the applicable Facility; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate for the applicable Facility and (iii) each Swing Line
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a fluctuating rate per annum equal to the Base Rate
plus the Applicable Rate for the Revolving Credit Facility.


(b)(i) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(ii)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.


(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.


2.09    Fees. In addition to certain fees described in Sections 2.03(h) and (i):


(a)Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Pro Rata Share of
the Revolving Credit Facility, a commitment fee equal to the Applicable Rate for
the commitment fee times the actual daily amount by which the aggregate
Revolving Credit Commitments exceed the sum of (A) the Outstanding Amount of
Revolving Credit Loans and (B) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.17. The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Section 4.02 is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
First Amendment Effective Date, and on the Maturity Date. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.




57

--------------------------------------------------------------------------------





(b)Other Fees. The Borrower shall pay to Bank of America, MLPFS and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.


2.10    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360‑day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365‑day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.


2.11    Evidence of Indebtedness.


(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.


(b)In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.


(c)Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(b), and by each Lender in its account or accounts
pursuant to Section 2.11(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.




58

--------------------------------------------------------------------------------





2.12    Payments Generally.


(a)All payments to be made by the Borrower shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 2:00 p.m. may, in the Administrative Agent’s sole discretion, be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.


(b)If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.


(c)Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:


(i)if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing; and


(ii)if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights, which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.


59

--------------------------------------------------------------------------------







A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.
(d)If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.


(e)The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).


(f)Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.


(g)The Borrower hereby authorizes each Lender, if and to the extent payment owed
to such Lender is not made when due hereunder or, in the case of a Lender, under
the Note held by such Lender, to charge from time to time against any or all of
the Borrower’s accounts with such Lender any amount so due.


(h)Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Agents and the Lenders under or in respect of
this Agreement and the other Loan Documents on any date, such payment shall be
distributed by the Administrative Agent and applied by the Agents and the
Lenders in the order of priority set forth in Section 8.03. If the
Administrative Agent receives funds for application to the Obligations of the
Loan Parties under or in respect of the Loan Documents under circumstances for
which the Loan Documents do not specify the manner in which such funds are to be
applied, the Administrative Agent may, but shall not be obligated to, elect to
distribute such funds to each of the Lenders in accordance with such Lender’s
Pro Rata Share of the sum of (i) the Outstanding Amount of all Loans outstanding
at such time and (ii) the Outstanding Amount of all L/C Obligations outstanding
at such time, in repayment or prepayment of such of the outstanding Loans or
other Obligations then owing to such Lender.


2.13    Sharing of Payments. If, other than as expressly provided in the next
succeeding paragraph, any Lender shall obtain on account of the Loans made by
it, or the participations in L/C Obligations or in Swing Line Loans held by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of setoff, counterclaim or otherwise) in excess of its ratable share (or other
share contemplated hereunder) thereof, such Lender shall immediately (a) notify
the Administrative Agent of such fact and (b) purchase (for cash at face value)
from the other Lenders such participations in the Loans made by them and/or such
subparticipations in the participations in L/C Obligations or Swing Line Loans
held by them, as the case may be, or make such other adjustments as shall be
equitable, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided, however, that if all or any portion of
such excess payment is thereafter recovered from the purchasing Lender under any
of the circumstances described in


60

--------------------------------------------------------------------------------





Section 10.05 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion) or otherwise, such purchase shall to that
extent be rescinded and each other Lender shall repay to the purchasing Lender
the purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 10.08) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation;
provided further that, so long as the Obligations under the Loan Documents shall
not have been accelerated, any excess payment received by any Appropriate Lender
shall be shared on a pro rata basis only with other Appropriate Lenders. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this
Section shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.


The provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).
2.14    Increase in Revolving Commitments.


(a)So long as no Default has occurred and is continuing and no Default would
result therefrom, upon notice to the Administrative Agent, the Borrower may from
time to time after the First Amendment Effective Date request an increase in the
Revolving Credit Commitments on the same terms as the existing Revolving Credit
Commitments (each request for an increase in Revolving Credit Commitments being
a “Revolving Credit Commitment Increase”); provided that (i) any such request
for an increase shall be in a minimum amount of $10,000,000 (unless the
Administrative Agent otherwise agrees) and (ii) the aggregate amount of
Revolving Credit Commitment Increases effected from time to time after the First
Amendment Effective Date (together with the amount of Term Commitment Increases
effected pursuant to Section 2.15) shall not exceed an amount equal to the sum
of (x) $175,000,000 plus (y) such additional amounts as would not cause the
Consolidated Senior Secured Leverage Ratio to exceed 1.75:1.00 for the fiscal
quarter most recently ended for which a Compliance Certificate has been
delivered and calculated on a pro forma basis after giving effect to any such
incurrence (determined without giving effect to any amount incurred
simultaneously under clause (x) but giving effect to the aggregate principal
amount (whether drawn or undrawn) of all simultaneous Revolving Credit
Commitment Increases and all simultaneous Term Commitment Increases not
utilizing the amounts in clause (x) or in proviso (ii)(A) of Section 2.15(a)
below) and any other transaction in connection therewith (including any
acquisition, disposition and/or incurrence or repayment of other Indebtedness);
provided that it is understood and agreed that amounts under clause (y) may be
used prior to using any amounts available under clause (x). The Borrower may
request additional Revolving Credit Commitments from existing Lenders or new
lenders that are Eligible Assignees and upon execution of a Joinder Agreement,
such Eligible Assignees shall become Revolving Credit Lenders hereunder.
Schedule 2.01 shall be modified accordingly for all such new Revolving Credit
Commitments. No Lender shall be obligated to provide any new Revolving Credit
Commitments unless it so agrees and the Borrower shall not be obligated to offer
any existing Lender the opportunity to provide any Revolving Credit Commitment
Increase.


61

--------------------------------------------------------------------------------





(b)If the Commitments are increased in accordance with this Section 2.14, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date. As a
condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date signed by a Responsible Officer of such Loan Party (i) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, and (ii) in the case of the Borrower, certifying that, before
and after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects (or, to the extent any such representations and warranties are
qualified with “materiality” or “Material Adverse Effect” or similar terms, in
all respects) on and as of the Increase Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects (or, to the
extent any such representations and warranties are qualified with “materiality”
or “Material Adverse Effect” or similar terms, in all respects) as of such
earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in clauses (a) and (b) of Section 5.05
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01, (B) no Default exists and
(C) the Borrower shall be in pro forma compliance with each of the financial
covenants set forth in Section 7.10 (assuming, solely for such purpose, that the
full amount of all simultaneous Revolving Credit Commitment Increases and Term
Commitment Increases are drawn on the Increase Effective Date and any related
transactions are consummated on such date).


(c)On each Increase Effective Date, (i) the Borrower shall prepay Revolving
Credit Loans outstanding on such Increase Effective Date (and pay any additional
amounts required pursuant to Section 3.05), including with the proceeds of new
Revolving Credit Borrowings, to the extent necessary to keep Revolving Credit
Loans ratable with any revised Pro Rata Shares (in respect of the Revolving
Credit Facility) arising from any nonratable increase in the Commitments under
this Section 2.14, and (ii) if any L/C Advances are then outstanding pursuant to
Section 2.03(c)(iii) or any participations in Swing Line Loans pursuant to
Section 2.04(c)(ii) are outstanding, each Additional Revolving Credit Lender and
each existing Revolving Credit Lender increasing its Revolving Credit
Commitments shall make such L/C Advances or fund such participations in Swing
Line Loans, and the L/C Advances or participations in Swing Line Loans of
existing Revolving Credit Lenders not increasing their Revolving Credit
Commitments shall be repaid, in each case, to the extent necessary to keep such
L/C Advances and participations ratable with any revised Pro Rata Shares (in
respect of the Revolving Credit Facility) arising from any nonratable increase
in the Commitments pursuant to this Section 2.14. For the avoidance of doubt, it
is understood and agreed that the Borrower may pay fees (including upfront fees)
to each Lender that provides a Revolving Credit Commitment Increase.


(d)This Section shall supersede any provisions in Section 2.13 and Section 10.01
to the contrary.


2.15    Increase in Term Loan Commitments.


(a)Upon notice to the Administrative Agent, the Borrower may from time to time
after the First Amendment Effective Date, request an increase in the aggregate
principal amount of an existing Term Facility (each a “Term Facility Increase”)
and/or the addition of one or more new term loan facilities (each an
“Incremental Term Facility”) (each such request for a Term Facility Increase
and/or an Incremental Term Facility being a “Term Commitment Increase”);
provided that (i) any such request for a Term Commitment Increase shall be in a
minimum amount of $25,000,000 (unless otherwise agreed by the Administrative
Agent) and (ii) the aggregate amount of Term Commitment Increases effected from
time to time after the First Amendment Effective Date (together with the amount
of Revolving Credit Commitment Increases effected pursuant to Section 2.14)
shall not exceed an amount equal to the sum of (A) $175,000,000 plus (B) such
additional amounts as would not cause the Consolidated Senior Secured Leverage
Ratio to exceed 1.75:1.00 for the fiscal quarter most recently ended for which a
Compliance Certificate has been delivered and calculated on a pro forma basis
after giving effect to any such incurrence (determined without giving effect to
any amount incurred simultaneously under clause (A) but giving effect to the
aggregate principal amount (whether drawn or undrawn) of all simultaneous Term
Commitment Increases and Revolving Credit Commitment Increases not utilizing the
amounts in clause (A) or in proviso (ii)(x) of Section 2.14(a) above); provided,


62

--------------------------------------------------------------------------------





that it is understood and agreed that amounts under clause (B) may be used prior
to using any amounts available under clause (A). The Maturity Date for any
Incremental Term Facility shall not be prior to the Maturity Date then in effect
in respect of the Revolving Credit Facility or, if later, any prior Incremental
Term Facility. The Incremental Term Loans in respect of any Incremental
Term Facility shall not amortize more rapidly (determined on the basis of
amortization as a percentage of the initial principal amount) than the quarterly
installments of any prior Incremental Term Facility. The Incremental Term Loans
in respect of any Incremental Term Loan Facility shall rank equal in right of
payment with the Loans, shall be secured by the Collateral and shall be
Guaranteed only by the Guarantors. Any Term Facility Increase shall be on the
same terms and conditions (including maturity, amortization, interest rate and
right of payment, guarantees and collateral) as the Term Facility so being
increased.


(b)The Borrower may request additional Term Commitment Increases from existing
Lenders or new lenders that are Eligible Assignees. No Lender shall be obligated
to provide any Term Commitment Increase unless it so agrees and the Borrower
shall not be obligated to offer any existing Lender the opportunity to provide
any Term Commitment Increase. Any Eligible Assignee or new lender agreeing to a
Term Commitment Increase shall, upon execution of a Joinder Agreement or an
Incremental Term Facility Supplement, as applicable, become a Term Lender
hereunder. With respect to Incremental Term Facilities, the terms thereof shall
be set forth in an Incremental Term Facility Supplement to this Agreement among
the Borrower and the Lenders under the Incremental Term Facility (upon execution
of an Incremental Term Facility Supplement any Eligible Assignee shall become a
Term Lender hereunder). In the event that any financial maintenance covenant is
to be added for the benefit of the Lenders in respect of any Incremental Term
Loans, no consent of the Administrative Agent or any other Lender shall be
required to the extent such financial maintenance covenant is also added for the
benefit of the other Lenders hereunder. Schedule 1 to such Incremental
Term Facility Supplement shall set forth the Incremental Term Commitments of
each Incremental Term Loan Lender.


(c)If any Term Commitment Increase is effected in accordance with this Section
2.15, the Administrative Agent and the Borrower shall determine the effective
date (the “Incremental Effective Date”) and the final allocation of such Term
Commitment Increase. The Administrative Agent shall promptly notify the Borrower
and the Lenders of the final allocation of such increase and the Incremental
Effective Date. As a condition precedent to such increase, (i) the Borrower
shall deliver to the Administrative Agent a certificate of each Loan Party dated
as of the Incremental Effective Date (in sufficient copies for each Lender)
signed by a Responsible Officer of such Loan Party (A) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
increase and (B) in the case of the Borrower, certifying that (1) the conditions
to borrowing set forth in Section 4.02 are satisfied and (2) the Borrower shall
be in pro forma compliance with each of the financial covenants set forth in
Section 7.10 (assuming, solely for such purpose, that the full amount of all
simultaneous Term Commitment Increases and Revolving Credit Commitment Increases
are drawn on the Incremental Effective Date and any related transactions are
consummated on such date), and (ii) each Guarantor shall reaffirm its
obligations under the Guaranty; provided, that, with respect to any Incremental
Acquisition Term Facility, (x) the Borrower and the applicable Incremental Term
Loan Lenders may elect to comply with the foregoing clause (i)(B)(2) as of the
date the definitive documentation with respect to the transaction related to
such Incremental Acquisition Term Facility is entered into and, for the
avoidance of doubt, shall not be required to demonstrate such compliance as of
the Incremental Effective Date and (y) if the Borrower and the applicable
Incremental Term Loan Lenders have elected to utilize the proviso in Section
4.02(b) as of the Incremental Effective Date, then no Default shall have existed
and be continuing as of the date the definitive documentation with respect to
the transaction related to such Incremental Acquisition Term Facility is entered
into.


63

--------------------------------------------------------------------------------







(d)This Section shall supersede any provisions in Section 2.13 or Section 10.01
to the contrary.


2.16    Cash Collateral.


(a)Certain Credit Support Events. Upon the request of the Administrative Agent
or any L/C Issuer (i) if such L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender that is a
Revolving Credit Lender, immediately upon the request of the Administrative
Agent or any L/C Issuer, the Borrower shall deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (after
giving effect to Section 2.17(a)(iv) and any Cash Collateral provided by such
Defaulting Lender).


(b)Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non‑interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.16(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency. The Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.


(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.03, 2.04, 2.05, 2.17 or 8.02 in respect of Letters of Credit shall be
held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.


(d)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (A) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
(and following application as provided in this Section 2.16 may be otherwise
applied in accordance with Section 8.03), and (B) the Person providing Cash
Collateral and the L/C Issuers may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.




64

--------------------------------------------------------------------------------





2.17    Defaulting Lenders.


(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and in
Section 10.01.


(ii)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent under this Agreement for the
account of that Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise, and including any amounts made available
to the Administrative Agent by that Defaulting Lender pursuant to
Section 10.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to an
L/C Issuer or a Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by an L/C Issuer, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit; fourth, as the Borrower may request (so
long as no Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non‑interest bearing
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuers’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.16; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuers or the Swing Line
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, an L/C Issuer or a Swing Line Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, to the payment of any amounts owing
to the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (A) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (B) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all non‑Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.


65

--------------------------------------------------------------------------------







(iii)Certain Fees. That Defaulting Lender (A) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (B) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).


(iv)Reallocation of Pro Rata Shares to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender that is a Revolving Credit Lender,
for purposes of computing the amount of the obligation of each non‑Defaulting
Revolving Credit Lender to acquire, refinance or fund participations in Letters
of Credit or Swing Line Loans pursuant to Sections 2.03 and 2.04, the Pro Rata
Share of each non‑Defaulting Revolving Credit Lender shall be computed without
giving effect to the Revolving Credit Commitment of that Defaulting Lender, but
only to the extent that such reallocation does not cause the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans
to exceed such non-Defaulting Lender’s Revolving Credit Commitment. Subject to
Section 10.22, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.


(v)Cash Collateral, Repayment of Swing Line Loans. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.16.


(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lenders and the L/C Issuers agree in writing in their sole discretion that
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Pro Rata Shares (without
giving effect to Section 2.17(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.


2.18    Extension of Maturity Date.


(a)Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of a tranche of Term Loans with a like Maturity Date or
Revolving Credit Commitments with a like Maturity Date, in each case on a pro
rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans or Revolving Credit Commitments with the same Maturity
Date, as the case may be), the Borrower may from time to time extend the
Maturity Date of any Term Loans and/or Revolving Credit Commitments and
otherwise modify the terms of such Term Loans and/or Revolving Credit
Commitments pursuant to the terms of the relevant Extension Offer (including by
increasing or decreasing the interest rate or fees payable in respect of such
Term Loans and/or Revolving Credit Commitments (and related outstandings) and/or
modifying the amortization schedule in respect of such Lender’s Term Loans)
(each, an “Extension”, and each group of Term Loans or Revolving Credit
Commitments, as applicable, in each case as so


66

--------------------------------------------------------------------------------





extended, as well as the original Term Loans and the original Revolving Credit
Commitments (in each case not so extended), being a “tranche”; any Extended
Term Loans shall constitute a separate tranche of Term Loans from the tranche of
Term Loans from which they were converted, and any Extended Revolving Credit
Commitments shall constitute a separate tranche of Revolving Credit Commitments
from the tranche of Revolving Credit Commitments from which they were
converted), so long as the following terms are satisfied: (i) no Default or
Event of Default shall have occurred and be continuing at the time the offering
document in respect of an Extension Offer is delivered to the Lenders and the
representations and warranties contained in Article V and the other Loan
Documents shall be true and correct in all material respects (or, to the extent
any such representations and warranties are qualified with “materiality” or
“Material Adverse Effect” or similar terms, in all respects) on and as of the
time the offering document in respect of an Extension Offer is delivered to the
Lenders, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (or, to the extent any such representations and
warranties are qualified with “materiality” or “Material Adverse Effect” or
similar terms, in all respects) as of such earlier date, and except that for
purposes of this Section 2.18, the representations and warranties contained in
clauses (a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (ii) except as to interest rates, fees and final maturity, the
Revolving Credit Commitment of any Revolving Credit Lender (an “Extending
Revolving Credit Lender”) extended pursuant to an Extension (an “Extended
Revolving Credit Commitment”), and the related outstandings, shall be a
Revolving Credit Commitment (or related outstandings, as the case may be) with
the same terms as the original Revolving Credit Commitments (and related
outstandings); provided that (A) subject to the provisions of Sections 2.03(m)
and 2.04(g) to the extent dealing with Swing Line Loans and Letters of Credit
which mature or expire after a Maturity Date when there exist Extended Revolving
Credit Commitments with a longer Maturity Date, all Swing Line Loans and Letters
of Credit shall be participated in on a pro rata basis by all Lenders with
Revolving Credit Commitments in accordance with their Pro Rata Share of the
Revolving Credit Facility (and except as provided in Sections 2.03(m) and
2.04(g), without giving effect to changes thereto on an earlier Maturity Date
with respect to Swing Line Loans and Letters of Credit theretofore incurred or
issued) and all borrowings under Revolving Credit Commitments and repayments
thereunder shall be made on a pro rata basis (except for (1) payments of
interest and fees at different rates on Extended Revolving Credit Commitments
(and related outstandings) and (2) repayments required upon the Maturity Date of
the non‑extending Revolving Credit Commitments) and (B) at no time shall there
be Revolving Credit Commitments hereunder (including Extended Revolving Credit
Commitments and any original Revolving Credit Commitments) which have more than
three different Maturity Dates (unless the Administrative Agent otherwise
agrees), (iii) except as to interest rates, fees, amortization, final maturity
date, premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Term Lender (an “Extending Term Lender”) extended pursuant to
any Extension (“Extended Term Loans”) shall have the same terms as the tranche
of Term Loans subject to such Extension Offer, (iv) the applicable amortization
schedule applicable to Term Loans pursuant to Section 2.07 for periods prior to
the original Maturity Date may not be increased, (v) the Weighted Average Life
to Maturity of any Extended Term Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the applicable Term Loans being extended
(prior to such extension), (vi) any Extended Term Loans may participate on a pro
rata basis or a less than pro rata basis (but not greater than a pro rata basis)
in any voluntary or mandatory repayments or prepayments hereunder, in each case
as specified in the respective Extension Offer, (vii) if the aggregate principal
amount of applicable Term Loans (calculated on the face amount thereof) or
Revolving Credit Commitments, as the case may be, in respect of which the
applicable Term Lenders or Revolving Credit Lenders, as the case may be, shall
have accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of applicable Term Loans or Revolving Credit Commitments, as
the case may be, offered to be extended by the Borrower pursuant to such
Extension Offer, then the applicable Term Loans or Revolving Credit Loans, as
the case may be, of such Term Lenders or Revolving Credit Lenders, as the case
may be, shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Term Lenders or Revolving Credit Lenders, as the case may
be, have accepted such Extension Offer and (viii) all documentation in respect
of such Extension shall be consistent with the foregoing. For the avoidance of
doubt, no Lender shall be required to participate in any Extension, any Lender
that fails to consent to an Extension Offer shall be deemed to have declined
such Extension Offer and the Loans and Commitments of any non-participating
Lenders shall mature (and the Commitments terminate) on the applicable Maturity
Date.


67

--------------------------------------------------------------------------------





(b)With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.18, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05 and (ii) each Extension
Offer shall be in a minimum amount of $50,000,000 aggregate principal amount of
Term Loans or Revolving Credit Commitments (as applicable) of any or all
applicable tranches to be extended (unless (x) otherwise agreed to by the
Administrative Agent in its sole discretion or (y) the Extension Offer is made
to extend Term Loans or Revolving Credit Commitments to the same Maturity Date
as a prior Extension Offer). The Administrative Agent and the Lenders hereby
consent to the Extensions and the other transactions contemplated by this
Section 2.18 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Term Loans and/or Extended Revolving
Credit Commitments on the such terms as may be set forth in the relevant
Extension Offer) and hereby waive the requirements of any provision of this
Agreement (including Sections 2.05 and 2.13) or any other Loan Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Section 2.18; provided that, for the avoidance of doubt, such consent shall
not be deemed to be an acceptance of any particular Extension Offer by the
Administrative Agent or any Lender.


(c)The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments to this Agreement and the other Loan Documents with the Borrower
(and without the consent of any other Person) as may be necessary in order to
establish new tranches or sub‑tranches in respect of Revolving Credit
Commitments or Term Loans so extended and such amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub‑tranches, in each case on terms consistent with this Section 2.18.
Notwithstanding the foregoing, each of the Administrative Agent and the
Collateral Agent shall have the right (but not the obligation) to seek the
advice or concurrence of the Required Lenders with respect to the manner in
which the amendments contemplated by this Section 2.18(c) are drafted and
implemented and, if the Administrative Agent seeks such advice or concurrence,
it shall be permitted to enter into such amendments with the Borrower in
accordance with any instructions actually received by such Required Lenders and
shall also be entitled to refrain from entering into such amendments with the
Borrower unless and until it shall have received such advice or concurrence, it
being understood that this provision relates solely to the manner of
implementation; provided, however, that whether or not there has been a request
by the Administrative Agent or the Collateral Agent for any such advice or
concurrence, all such amendments entered into with the Borrower by the
Administrative Agent or the Collateral Agent hereunder shall be binding and
conclusive on the Lenders.


(d)In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.18.




68

--------------------------------------------------------------------------------





ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)Any and all payments by any Loan Party to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for Taxes, excluding, in the case of the
Administrative Agent and each Lender, (i) Taxes imposed on or measured by its
net income (however denominated) or gross income, or franchise Taxes, in each
case (A) imposed by the United States or by any jurisdiction (or any political
subdivision thereof) under the Laws of which the Administrative Agent or such
Lender, as the case may be, is organized or in which the Administrative Agent or
such Lender has a lending office or its principal office or (B) that are Other
Connection Taxes, (ii) branch profits Taxes, and any similar Taxes, imposed by
the United States or any other jurisdiction in which any such lending office or
principal executive office is located or in which the Administrative Agent or
such Lender, as the case may be, is deemed to be doing business, (iii) in the
case of a Lender, the amount of U.S. Federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a Law as in effect on
the date on which (A) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 3.06(c)) or (B) such Lender changes its lending office, except in each
case to the extent that, pursuant to this Section 3.01(a), amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (iv) Taxes attributable to a Lender’s or the
Administrative Agent’s failure to comply with Section 10.14(a) and (v) any U.S.
Federal withholding Taxes imposed pursuant to FATCA (all such non‑excluded Taxes
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document being hereinafter referred
to as “Indemnified Taxes” and all such excluded Taxes being hereinafter referred
to as “Excluded Taxes”). If any withholding agent shall be required by any
applicable Law to deduct or withhold any Tax from or in respect of the payment
of any sum payable to the Administrative Agent or any Lender by or on account of
any obligations of any Loan Party under any Loan Document, then (w) if such Tax
is an Indemnified Tax, the sum payable by the applicable Loan Party shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 3.01(a)),
the Administrative Agent or such Lender, as applicable, receives an amount equal
to the sum it would have received had no such deductions been made, (x) such
withholding agent shall be entitled to make such deductions and withholdings,
(y) such withholding agent shall timely pay the full amount deducted or withheld
to the relevant taxation authority or other Governmental Authority in accordance
with applicable Law and (z) within 30 days after the date of such payment to
such Governmental Authority, such withholding agent shall furnish to the
Administrative Agent (which shall forward the same to the applicable Lender) or
to such Lender (as the case may be) the original or a certified copy of a
receipt evidencing payment thereof to the extent such a receipt is issued
therefor, or such other written evidence of payment thereof that is reasonably
satisfactory to the Administrative Agent.


(b)In addition, each of the Loan Parties agrees to pay any and all present or
future stamp, court or documentary Taxes and any other excise, property,
intangible or mortgage recording Taxes or similar charges or levies which arise
from any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as “Other Taxes”).


69

--------------------------------------------------------------------------------







(c)Each of the Loan Parties agrees to indemnify the Administrative Agent and
each Lender for the full amount of any Indemnified Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and Other Taxes (including any Indemnified Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section), in each case to the extent paid by the Administrative Agent or
such Lender, as applicable, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Payment under this Section 3.01(c) shall be made within 30 days after the date
such Lender or the Administrative Agent makes a demand therefor. A certificate
setting forth the amount of such payment delivered by a Lender or the
Administrative Agent to the Borrower shall be conclusive absent the manifest
error.


(d)If any Lender or the Administrative Agent determines, in its sole discretion
exercised in good faith, that it has received a refund of Indemnified Taxes or
Other Taxes paid by any Loan Party or for which any Loan Party has indemnified
any Lender or the Administrative Agent, as the case may be, pursuant to this
Section 3.01, then such Lender or the Administrative Agent, as applicable, shall
pay the amount of such refund, net of any expenses incurred by, or any
Indemnified Taxes or Other Taxes imposed on, such Lender or the Administrative
Agent, to the applicable Loan Party within 30 days of the receipt of such
amount; provided that the Loan Party agrees, upon the request of such Lender or
the Administrative Agent, to promptly return the amount of such refund (or a
portion thereof) to such Lender or the Administrative Agent (together with the
amount of any applicable penalties, interest or other charges in respect
thereof) if such Lender or the Administrative Agent is required to repay such
refund (or a portion thereof) to the relevant Governmental Authority.
Notwithstanding the foregoing, (i) no Loan Party shall be entitled to review the
tax records or financial information of (or any other information relating to
Taxes deemed confidential by) any Lender or the Administrative Agent and
(ii) for the avoidance of doubt, neither the Administrative Agent nor any Lender
shall have any obligation to pursue any refund of Indemnified Taxes or Other
Taxes paid by any Loan Party. Notwithstanding anything to the contrary in this
clause (d), in no event will the Administrative Agent or any Lender be required
to pay any amount to any Loan Party pursuant to this clause (d) the payment of
which would place the Administrative Agent or such Lender in a less favorable
net after-Tax position than the Administrative Agent or such Lender would have
been in if the indemnification payments or additional amounts giving rise to
such refund had never been paid.


(e)The Administrative Agent may withhold any Taxes required to be deducted and
withheld from any payment under any of the Loan Documents, including Taxes for
which none of the Loan Parties is required to pay additional amounts pursuant to
Section 3.01(a). Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Party to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 10.06 relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (e). The obligations of the Lenders under this clause (e) shall survive
the termination of the Commitments, the repayment of all other Obligations
hereunder and the resignation of the Administrative Agent.




70

--------------------------------------------------------------------------------





3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund or charge
interest with respect to Loans whose interest is determined by reference to the
Eurodollar Rate, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to issue, make, maintain, fund, charge interest with respect to or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, subject such Lender to any
unreimbursed cost or expense or otherwise be materially disadvantageous to such
Lender.


3.03    Inability to Determine Rates.


(a)Generally.


(i)Except as described in clause (b) below, if the Required Lenders determine
(A) that for any reason adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan, or (B) that the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or (C) that Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and the Interest Period of such Eurodollar Rate
Loan (any Loans affected by clause (A) or (C) being referred to as “Impacted
Loans”), the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.


71

--------------------------------------------------------------------------------





(ii)Notwithstanding the foregoing, if any determination described in clause
(a)(i) of this Section has been made, the Administrative Agent, in consultation
with the Borrower and the affected Lenders, may establish an alternative
interest rate for the Impacted Loans, in which case, such alternative rate of
interest shall apply with respect to the Impacted Loans until (1) the
Administrative Agent revokes the notice delivered with respect to the Impacted
Loans under clause (a)(i)(A) or (C) of the first sentence of this Section, (2)
the Administrative Agent or the affected Lenders notify the Administrative Agent
and the Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.


(b)Non-Temporary Situations With Respect to LIBOR. Notwithstanding anything to
the contrary in this Agreement or any other Loan Documents, if the
Administrative Agent reasonably determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:


(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, because the LIBOR Screen Rate is not
available or published on a current basis, and such circumstances are unlikely
to be temporary; or


(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or


(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR,


then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar
Dollar-denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes, and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment. If no LIBOR Successor Rate has
been determined and the circumstances under clause (b)(i) above exist or the
Scheduled Unavailability Date has occurred (as applicable), the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods) and (y) the Eurodollar Rate component shall no longer be utilized in
determining the Base Rate. Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein. Notwithstanding anything
else herein, any definition of LIBOR Successor Rate shall provide that in no
event shall such LIBOR Successor Rate be less than zero for purposes of this
Agreement.


72

--------------------------------------------------------------------------------





3.04    Increased Cost; Reserves on Eurodollar Rate Loans.


(a)Increased Costs Generally. If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;


(ii)subject the Administrative Agent, any Lender, any L/C Issuer or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described
in clauses (iii) through (v) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or


(iii)impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein
(other than Taxes);


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or, in the case of
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender or such L/C Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Borrower will pay to such Lender
or such L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
(b)Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy or liquidity requirements), then from time to time, upon request of
such Lender or such L/C Issuer, the Borrower will pay to such Lender or such L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company for any such reduction suffered.




73

--------------------------------------------------------------------------------





(c)Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in clause
(a) or (b) of this Section 3.04 and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.


(d)Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).


(e)Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency Liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan; provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.


3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:


(a)any continuation, conversion, payment or prepayment of any Loan (other than a
Base Rate Loan) on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or


(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan (other
than a Base Rate Loan) on the date or in the amount notified by the Borrower
(including any such failure arising as a result of a revocation by the Borrower
of any notice of prepayment, borrowing, continuation or conversion); or


(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.16;
excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.


74

--------------------------------------------------------------------------------





For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06    Matters Applicable to all Requests for Compensation.


(a)A certificate of any Agent or any Lender claiming compensation under this
Article III and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, such Agent or such Lender may use any reasonable averaging and
attribution methods.


(b)Each Lender may make any Credit Extension to the Borrower through any Lending
Office, provided that the exercise of this option shall not affect the
obligation of the Borrower to repay the Credit Extension in accordance with the
terms of this Agreement. If any Lender requests compensation under Section 3.04,
or if the Borrower is required to pay any material amount of Indemnified Taxes,
Other Taxes or additional amounts to any Lender or any Governmental Authority
for the account of any Lender pursuant to Section 3.01, then such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or materially
reduce amounts payable pursuant to Sections 3.01 or 3.04, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such Lender.
The Borrower agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with such designation or assignment.


(c)If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any Indemnified Taxes, Other Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 and, in each case, the relevant lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(b), then
the Borrower may replace such Lender in accordance with Section 10.16 if such
replacement would result in a reduction of such compensation or Taxes.


3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder, and resignation or removal of the Administrative Agent.


ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01    Conditions to Closing Date. The obligations of the Lenders to make Loans
and any L/C Issuer to issue Letters of Credit or increase the stated amounts of
Letters of Credit hereunder on the terms provided herein are subject to the
satisfaction or waiver (in accordance with Section 10.01 hereof) of the
following conditions precedent:


75

--------------------------------------------------------------------------------





(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by delivery of originals to the
Administrative Agent) unless otherwise specified, each properly executed by a
Responsible Officer of the Borrower and each other applicable Loan Party and
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
reasonably satisfactory to the Administrative Agent:


(i)executed counterparts of this Agreement by each party hereto;


(ii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;


(iii)such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party (A) is duly organized or
formed, including a certified true and correct copy of the charter of such Loan
Party, and each amendment thereto, as in effect on the Closing Date, and (B) is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;


(iv)executed counterparts of the Guaranty by each party hereto;


(v)a Note duly executed by the Borrower in favor of each Lender requesting a
Note at least three Business Days prior to the Closing Date;


(vi)a security agreement, in substantially the form of Exhibit G hereto
(together with each other security agreement and security agreement supplement
delivered pursuant to Section 6.12, the “Security Agreement”), duly executed by
each Loan Party, together with:


(A)    certificates and instruments representing the Pledged Equity and Pledged
Debt referred to therein accompanied by undated stock powers or instruments of
transfer executed in blank,
(B)    proper financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem reasonably necessary or desirable in order to perfect the Liens created
under the Security Agreement, covering the Collateral described in the Security
Agreement,
(C)    a Perfection Certificate, in substantially the form of Exhibit N, duly
executed by each of the Loan Parties,
(D)    copies of UCC, United States Patent and Trademark Office and United
States Copyright Office, tax and judgment lien searches, or equivalent reports
or searches, each of a recent date listing all effective financing statements,
lien notices or comparable documents (together with copies of such financing
statements and documents) that name any Loan Party as debtor and that are filed
in those state and county jurisdictions in which any Loan Party is organized or
maintains its principal place of business and such other searches that are
required by the Perfection Certificate or that the Administrative Agent deems
necessary or appropriate, none of which encumber the Collateral covered or
intended to be covered by the Collateral Documents (other than Permitted Liens)
and


76

--------------------------------------------------------------------------------





(E)    evidence of insurance required by terms of any Loan Document;
(vii)Intellectual Property Security Agreements, in form and substance reasonably
satisfactory to the Administrative Agent, covering the items set forth on
Schedule IV to the Security Agreement;


(viii)a favorable opinion of Cravath, Swaine & Moore LLP, special New York
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, in form and substance reasonably satisfactory to the Administrative
Agent;  


(ix)favorable opinions of local counsel for the Loan Parties in the
jurisdictions set forth on Exhibit J, in each case in form and substance
reasonably satisfactory to the Administrative Agent;


(x)correct and complete copies of the Separation Documents (or drafts thereof,
with copies of executed versions to follow upon execution thereof) and
documentation reasonably satisfactory to the Administrative Agent with respect
to the corporate structure of the Borrower and its Subsidiaries immediately
after the effectiveness of the Spin-Off;


(xi)a certificate attesting to the Solvency of the Borrower and its
Subsidiaries, on a consolidated basis, immediately before and immediately after
giving effect to the Transactions, from the Chief Financial Officer of the
Borrower, in substantially the form of Exhibit I hereto; and


(xii)a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions specified in Sections 4.02(a) and (b) have been satisfied.


(b)Each of the Loan Parties shall have provided the documentation and other
information to the Administrative Agent that is required by regulatory
authorities under applicable “know-your-customer” rules and regulations,
including the Act, with respect to the Borrower and the Guarantors, to the
extent requested at least seven days prior to the Closing Date.


(c)The Borrower shall have paid, on or prior to the Closing Date, (i) all fees
and expenses (including the reasonable fees and expenses of counsel to the
Administrative Agent) required to be paid on the Closing Date pursuant to
Section 2.09(b) hereof and (ii) all other fees and expenses required to be paid
pursuant to Section 10.04(a) for which invoices shall have been presented to the
Borrower at least three days prior to the Closing Date (or such shorter time as
the Borrower may agree).


Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto. The Administrative Agent shall promptly notify
the Borrower and the Lenders of the Closing Date, and such notice shall be
conclusive and binding.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:




77

--------------------------------------------------------------------------------





(a)(i) In the case of an Incremental Acquisition Term Facility (to the extent
the Incremental Term Loan Lenders thereto agree), the Specified Representations
and (ii) in all other cases, the representations and warranties of the Borrower
and each other Loan Party contained in Article V or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects on and
as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively; provided that, to the extent such representations and warranties
are qualified with “materiality” or “Material Adverse Effect” or similar terms,
such representations and warranties shall be true and correct in all respects.


(b)No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds therefrom;
provided that with respect to any Incremental Acquisition Term Facility the
primary purpose of which is to finance an Acquisition or other Investment
permitted by this Agreement, to the extent the Incremental Term Loan Lenders
thereto agree, the requirement pursuant to this clause (b) shall be that no
Default under Section 8.01(a) or (f) shall exist after giving effect to such
Incremental Term Loans.


(c)The Administrative Agent and, if applicable, an L/C Issuer or a Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.


Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that, to the extent applicable, the conditions specified in
Sections 4.02(a) and (b) have been satisfied or will be satisfied on and as of
the date of the applicable Credit Extension and the Administrative Agent shall
have received for the account of such Lender or such L/C Issuer a certificate
signed by a duly authorized officer of the Borrower, dated the date of such
Credit Extension, stating that such statements are true.
ARTICLE V
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Agents and the Lenders that:
5.01    Existence, Qualification and Power; Compliance with Laws. The Borrower
and each of its Subsidiaries (a) is duly organized or formed, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite corporate or other organizational power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and is licensed and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or license
and (d) is in compliance with all Laws (such compliance to include compliance
with the Racketeer Influenced and Corrupt Organizations Chapter of the Organized
Crime Control Act of 1970, the Act and all other laws and regulations relating
to bribery, money laundering and terrorist activities, but shall exclude
compliance with Environmental Laws, which is the subject of Section 5.09);
except in each case referred to in clause(a) (other than with respect to the
Borrower and the Guarantors), (b)(i), (c) or (d), to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.


    
    


78

--------------------------------------------------------------------------------





5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party, and the consummation of the Transactions, are within such Loan Party’s
corporate or other organizational powers, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
(c) violate any Law; or (d) result in the creation of any Lien other than a Lien
expressly permitted under Section 7.01, except with respect to any conflict,
breach or contravention or payment referred to in clause (b)(i), to the extent
that such conflict, breach or contravention or payment could not reasonably be
expected to have a Material Adverse Effect.


5.03    Governmental Authorization; Other Consents. As of the First Amendment
Effective Date, no material approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person is necessary or required in connection with (a) the execution,
delivery or performance by, or enforcement against, any Loan Party of this
Agreement or any other Loan Document or Material Debt Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority (subject to Specified Statutory Liens) nature thereof) or (d) the
exercise by any Agent or any Lender of its rights under the Loan Documents or
the remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) authorizations, approvals, actions, notices and filings which
have been duly obtained, taken, given or made and are in full force and effect
and (ii) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make could not reasonably
be expected to have a Material Adverse Effect.


5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.


5.05    Financial Statements; No Material Adverse Effect.


(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.


(b)The unaudited consolidated financial statements of the Borrower and its
Subsidiaries as of the end of the most recent fiscal quarter for which financial
statements have been included in the Form 10 filed by the Borrower with the SEC
and the related consolidated statements of income or operations and cash flows
for the fiscal quarter ended on that date (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year‑end audit adjustments.


79

--------------------------------------------------------------------------------





(c)Since December 31, 2016, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.


5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect; provided that, this Section 5.06 shall not apply to
Environmental Liabilities or other environmental matters, which are the subject
of Section 5.09.


5.07    No Default. Neither the Borrower nor any Subsidiary is in default under
or with respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the Transactions or any other transactions contemplated by
this Agreement or any other Loan Document.


5.08    Ownership of Property; Liens; Investments.


(a)The Borrower and each Subsidiary has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary in the
ordinary conduct of its business as it is currently conducted, except for
Permitted Liens and such other defects in title as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.


(b)The property of the Borrower and its Subsidiaries is subject to no Liens,
other than Permitted Liens.


(c)As of the First Amendment Effective Date and as of each date for which such
Schedule 5.08(c) has been supplemented in accordance with Section 6.02(i), set
forth on Schedule 5.08(c) hereto is a complete and accurate list, as of such
date, of all owned real property with a book value in excess of $10,000,000
owned by the Loan Parties, as of such date, showing the street address, county
or other relevant jurisdiction, state, and record owner thereof.


5.09    Environmental Matters. Except as disclosed on Schedule 5.09 and except
as is the responsibility of or subject to indemnity by Honeywell under the
Separation Documents:


(a)the Borrower and its Subsidiaries have been and are in compliance with all
Environmental Laws, including obtaining and complying with all required
Environmental Permits, other than non‑compliances that would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect;


(b)neither the Borrower nor any of its Subsidiaries nor any property currently,
or, to the knowledge of the Borrower, previously owned, operated or leased by or
for the Borrower or any of its Subsidiaries is subject to any pending or, to the
knowledge of the Borrower or any of its Subsidiaries, threatened, written claim,
order, legally-binding agreement with any Governmental Authority to conduct any
Remedial Action pursuant to Environmental Law, written notice of violation or
written notice of potential liability or, to the knowledge of the Borrower or
any of its Subsidiaries, is the subject of any pending governmental
investigation of which the Borrower or any of its Subsidiaries have written
notice, in each case under or pursuant to Environmental Laws other than those
that would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect;


80

--------------------------------------------------------------------------------







(c)as of the First Amendment Effective Date, neither the Borrower nor any of its
Subsidiaries operates their respective currently owned or leased real property
as a treatment or storage or disposal facility requiring a permit under the
Resource Conservation and Recovery Act, 42 U.S.C. §6901 et seq., the regulations
thereunder or any state analog, other than instances that would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect;


(d)other than instances that would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, there are no
environmental conditions known to the Borrower or its Subsidiaries arising out
of or relating to the operations or ownership of the Borrower or any of its
Subsidiaries at the property currently owned, operated or leased by the Borrower
or any of its Subsidiaries that would be reasonably expected to have resulted in
any material Environmental Liabilities that are not specifically included in the
financial information furnished to the Lenders, unless such liabilities are
reasonably expected to be (i) covered by environmental liability insurance or
(ii) subject to an indemnity satisfactory to the Borrower from Honeywell or, to
the extent that the board of directors of the Borrower has determined in good
faith to be appropriately credit worthy in relation to the potential amount of
such liabilities, any other Person that is not an Affiliate of the Borrower;


(e)as of the First Amendment Effective Date, no Environmental Lien has attached
to any property of the Borrower or its Subsidiaries and, to the knowledge of the
Borrower or its Subsidiaries, no facts, circumstances or conditions exist that
would result in such a Lien, except as would not individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect; and


(f)neither the Borrower nor any of its Subsidiaries is undertaking, either
individually or together with other potentially responsible parties, as of the
First Amendment Effective Date, any investigation or assessment or Remedial
Action relating to any actual or threatened release of Hazardous Materials at
any location or disposal site, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law that
would, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect; and all Hazardous Materials generated, used, treated,
handled or stored at, or transported to or from, any property currently or,
during the period of ownership or operation by the Borrower or any of its
Subsidiaries, formerly owned or operated by the Borrower or any of its
Subsidiaries have been disposed of by Borrower or any of its Subsidiaries in a
manner that would not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.
 
5.10    Insurance. The properties of the Borrower and its Subsidiaries are
insured in such amounts (after giving effect to any self‑insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.


5.11    Taxes. The Borrower and its Subsidiaries have filed all Federal and all
material state and other tax returns and reports required to be filed, and have
paid all material Federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are not yet due or are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.
There is no proposed tax assessment against the Borrower or any Subsidiary that
would, if made, have a Material Adverse Effect.




81

--------------------------------------------------------------------------------





5.12    ERISA Compliance.


(a)Each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination or opinion letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of the Borrower after due and diligent
investigation, nothing has occurred which would prevent, or cause the loss of,
such qualification. Each Loan Party and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan,
except for instances which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


(b)There are no pending or, to the knowledge of the Borrower after due and
diligent investigation, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could be reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.


(c)(i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
application for a waiver of the minimum funding standard has been filed with
respect to any Pension Plan; (iii) neither any Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any material liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither any Loan Party
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
material liability (and to the knowledge of the Borrower after due and diligent
investigation, no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 of
ERISA with respect to a Multiemployer Plan; and (v) no Loan Party nor any ERISA
Affiliate has engaged in a transaction described in Sections 4069 or 4212(c) of
ERISA, except, in the case of each of clauses (i) through (v) above, for
instances which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.


(d)With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”), any
employer and employee contributions required by applicable Law or by the terms
of such Foreign Government Scheme or Arrangement have been made, or, if
applicable, accrued, in accordance with appropriate accounting practices, except
for instances of noncompliance which, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.


(e)As of the First Amendment Effective Date, the Borrower is not and will not be
using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by
Section 3(42) of ERISA) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments.


5.13    Subsidiaries; Equity Interests. As of the First Amendment Effective Date
and as of each date for which Schedule 5.13 has been supplemented in accordance
with Section 6.02(i): (i) the Borrower has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such material Subsidiaries have been validly issued, are
fully paid and non‑assessable and are owned by the Borrower and/or one or more
of its Subsidiaries in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except those created under the Collateral Documents and
liens permitted under Section 7.01(c); (ii) the Borrower and its Subsidiaries
have no Investments constituting Equity Interests in any Person other than (x) 
Subsidiaries and (y) those specifically disclosed in Part (b) of Schedule 5.13;
(iii) set forth on Part (c) of Schedule 5.13 is a complete and accurate list of
all Loan Parties, showing as of the First Amendment Effective Date (as to each
Loan Party) the jurisdiction of its incorporation, the address of its principal
place of business and its U.S. taxpayer identification number or, in the case of
any non‑U.S. Loan Party that does not have a U.S. taxpayer identification
number, its unique identification number issued to it by the jurisdiction of its
incorporation; and (iv) the charter of each Loan Party and each amendment
thereto is valid and in full force and effect.




82

--------------------------------------------------------------------------------





5.14    Margin Regulations; Investment Company Act.


(a)The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U.


(b)None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.


5.15    Disclosure. No report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to any Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, with respect to projected
financial information and pro forma financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed by the Borrower to be reasonable at the time; it being
understood that such projections may vary from actual results and that such
variances may be material.


5.16    Sanctions. No Loan Party or any Subsidiary of any Loan Party, nor, to
the knowledge of any Loan Party, any Related Party, (i) is currently the subject
of any Sanctions, (ii) is located, organized or residing in any Designated
Jurisdiction, (iii) has (within the previous five years) engaged in any
transaction with any Person who was at the time of such transaction, to the
knowledge of the Loan Parties, the subject of Sanctions or who was located,
organized or residing in any Designated Jurisdiction or (iv) is included on
OFAC’s List of Specially Designated Nationals, HMT’s Consolidated List of
Financial Sanctions Targets and the Investment Ban List, or any similar list
enforced by any other relevant Sanctions authority. The Transactions will not
violate any applicable Sanctions. No Borrowing or Letter of Credit or the use of
proceeds thereof will violate any applicable Sanctions.


5.17    Intellectual Property; Licenses, Etc. Except as would not reasonably be
expected to result in a Material Adverse Effect, the Borrower and its
Subsidiaries own, or have secured licenses for, or possess the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, and other intellectual property rights that are reasonably necessary for
the operation of their respective businesses (collectively, “IP Rights”). To the
knowledge of each Loan Party and its Subsidiaries, their respective businesses
and the use of the IP Rights in connection with such businesses do not
materially infringe or misappropriate the intellectual property rights of any
other Person. To the knowledge of the Borrower and its Subsidiaries, no slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Borrower or
any of its Subsidiaries materially infringes upon any intellectual property
rights held by any other Person. No claim or litigation regarding any of the
foregoing is pending or, to the knowledge of the Borrower and its Subsidiaries,
threatened in writing, that, in either case, would reasonably be expected to
have a Material Adverse Effect.




83

--------------------------------------------------------------------------------





5.18    Solvency. On the First Amendment Effective Date, after giving effect to
the First Amendment, the Borrowings and repayment to occur on the First
Amendment Effective Date, and all related transactions to be consummated on such
date, the Loan Parties are, on a consolidated basis, Solvent.


5.19    Casualty, Etc. Neither the business nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that could be reasonably likely to have a Material Adverse
Effect.


5.20    Perfection, Etc. To the extent required by this Agreement and the
Security Agreement, all filings and other actions to be taken pursuant to the
terms of the Collateral Documents to perfect and protect the security interest
in the Collateral created under the Collateral Documents have been duly made or
taken or will be duly made or taken immediately after the Closing Date, and are
in full force and effect, and the Collateral Documents create in favor of the
Administrative Agent for the benefit of the Secured Parties a valid and,
together with such filings and other actions, perfected first priority security
interest in the Collateral subject to Specified Statutory Liens, securing the
payment of the Secured Obligations, and all filings and other actions to be
taken pursuant to the terms of the Collateral Documents to perfect and protect
such security interest have been duly taken or will be duly made or taken
immediately after the Closing Date.


5.21    Designated Senior Indebtedness. The Indebtedness under the Loan
Documents and all other Obligations constitute “senior indebtedness” as defined
under any Material Debt Documents with respect to Material Debt that is
subordinated in right of payment to the Obligations.


5.22    Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in compliance in all material respects with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other applicable jurisdictions, and have
instituted and maintained policies and procedures designed to promote and
achieve compliance by the Borrower and its Subsidiaries with such laws. No
Borrowing or Letter of Credit or the use of proceeds thereof will violate the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other applicable jurisdictions.


5.23    EEA Financial Institution. Neither the Borrower nor any other Loan Party
is an EEA Financial Institution.


ARTICLE VI
AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (other than any
Letter of Credit that has been Cash Collateralized), the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
6.03 and 6.11) cause each Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent (which will
promptly furnish such information to the Lenders):


84

--------------------------------------------------------------------------------







(a)as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (commencing with the fiscal year ending December 31,
2017), an audited consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related audited
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and


(b)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ending March 31, 2018), an unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year‑end audit
adjustments and the absence of footnotes.


As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b), but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) at the times specified therein.


6.02    Certificates; Other Information. Deliver to the Administrative Agent
(which will promptly thereafter furnish to the Lenders):


(a)concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating (which certificate and the
statements contained therein may be limited in form, scope and substance to the
extent required by accounting rules or guidelines in effect from time to time
and to the extent delivery of any such certificate is permitted pursuant to such
rules or guidelines) that in making the examination necessary therefor no
knowledge was obtained of any Default existed as of the date of such statements
or, if any such Default shall exist, stating the nature and status of such
event;


(b)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower, and in the event of any change in generally
accepted accounting principles used in the preparation of such financial
statements, the Borrower shall also provide, if necessary for the determination
of compliance with Section 7.10, a statement of reconciliation conforming such
financial statements to GAAP;


(c)concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a consolidated budget and annual forecast for the then current
fiscal year (such budget and forecast to be prepared on a quarterly basis for
the next ensuing four fiscal quarters);


85

--------------------------------------------------------------------------------







(d)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any Governmental Authority that may be substituted therefor, or with any
national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;


(e)promptly after the furnishing or receipt thereof (i) copies of any material
statement or material report furnished to any holder of debt securities of any
Loan Party or of any of its Subsidiaries pursuant to the terms of any Material
Debt Document (relating to Material Debt incurred under Section 7.02(c) or (d))
and not otherwise required to be furnished to the Lenders pursuant to any other
clause of this Section 6.02, and (ii) copies of all notices, requests, demands,
waivers, forbearances and other documents received by any Loan Party or any of
its Subsidiaries under or pursuant to any Material Debt Document with respect to
any event, development or circumstance that could be adverse in any material
respect (including the occurrence of any default) to (A) the Borrower, any
Material Subsidiaries or the Borrower and its Subsidiaries taken as a whole or
(B) the rights, interests and remedies of the Secured Parties under any of the
Loan Documents; and, from time to time upon request by the Administrative Agent,
such information and reports regarding such Material Debt Document as the
Administrative Agent may reasonably request;


(f)as soon as available, and in any event within 30 days after the end of each
fiscal year, a report summarizing the insurance coverage (specifying type,
amount and carrier) in effect for each Loan Party and its Subsidiaries and
containing such additional information as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably specify;


(g)promptly and in any event within five Business Days after receipt thereof by
any Loan Party or any of its Subsidiaries, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non‑U.S. jurisdiction) concerning any formal investigation or other formal
inquiry by such agency regarding financial or other operational results of any
Loan Party or any of its Subsidiaries;


(h)promptly after any Loan Party receives any written notice of any
Environmental Action against any Loan Party or any of its Subsidiaries or of any
noncompliance by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit that, in each case, would reasonably
be expected to have a Material Adverse Effect, copies of such notice;


(i)as soon as available and in any event within (A) 30 days after the end of
each fiscal year, a report supplementing Schedules 5.08(c) and 5.13 hereto,
including an identification of (1) all owned real property of the type described
in Section 5.08(c) disposed of for $10,000,000 or more by any of the Loan
Parties during such fiscal year (including the street address, county or other
relevant jurisdiction, state and sales prices thereof), (2) all owned real
property acquired for $10,000,000 or more of the type described in
Section 5.08(c) during such fiscal year (including the street address, county or
other relevant jurisdiction, state, record owner, and purchase price thereof)
and (3) a description of such other changes, if any, in the information included
in such Schedules as may be necessary for such Schedules to be accurate and
complete, (B) 30 days after the end of each fiscal quarter, amendments to each
Schedule referred to in Section 9 of the Security Agreement to add any
additional information or change any information required to ensure the
representations and warranties contained therein are true and correct in all
material respects and (C) 10 days after the creation or acquisition of any
Domestic Subsidiary or any Foreign Subsidiary directly owned by a Guarantor or
of any event that results in a Domestic Subsidiary that is not a Loan Party
being or becoming (whether through acquisition, creation or otherwise) a
Material Subsidiary and not an Excluded Subsidiary, notice of such occurrence;
and


86

--------------------------------------------------------------------------------







(j)promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
through the Administrative Agent may from time to time reasonably request.


Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02, if any;
or (ii) on which such documents are posted on the Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and each Agent have
access (whether a commercial, third‑party website or whether sponsored by the
Administrative Agent) or posted on the website of the SEC at
http://www.sec.gov/; provided that the Borrower shall notify (which may be by
facsimile or by customary electronic or Internet postings) the Administrative
Agent and each Lender of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions of such documents.
The Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for timely accessing
posted documents or maintaining its copies of such documents.
The Borrower hereby acknowledges that (i) the Administrative Agent and/or the
Arrangers will, subject to Section 10.07, make available to the Lenders and the
L/C Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or a substantially similar electronic
transmission system (the “Platform”) and (ii) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non‑public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market‑related activities with respect to such Persons’
securities. The Borrower hereby agrees that (A) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (B) by marking Borrower Materials
“PUBLIC”, the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non‑public information with respect to
the Borrower or its respective securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (C) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (D) the Administrative Agent and the Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor”.
6.03    Notices. Promptly after any Responsible Officer obtaining knowledge
thereof, notify the Administrative Agent:


(a)of the occurrence of any Default;


87

--------------------------------------------------------------------------------







(b)(i) of any Environmental Action that has resulted or could reasonably be
expected to result in a Material Adverse Effect and (ii) of any other matter
that has resulted or could reasonably be expected to result in a Material
Adverse Effect;


(c)the occurrence of any material ERISA Event; and


(d)of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary.


Each notice pursuant to this Section, other than notices under clauses (d) and
(e) above, shall be accompanied by a statement of a Responsible Officer of the
Borrower setting forth details of the occurrence referred to therein and stating
what action the Borrower has taken and proposes to take with respect thereto.
Each notice pursuant to Section 6.03(a) shall describe with particularity any
and all provisions of this Agreement and any other Loan Document that have been
breached.
6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities including all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless (a) the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary or (b) the failure to so
pay or discharge could not in the aggregate be reasonably be expected to have a
Material Adverse Effect.


6.05    Preservation of Existence, Etc. (a)  Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; and (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except, in each case, to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.


6.06    Maintenance of Properties. Subject to Section 7.05, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.


6.07    Maintenance of Insurance. (a) Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower insurance with
respect to its properties and business, subject to the provisions of Section 12
of the Security Agreement, against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons.


(b)     If any portion of any Mortgaged Property is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a Special Flood Hazard Area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the applicable Loan Party
shall (i) maintain, or cause to be maintained, with a financially sound and
reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) deliver to the Administrative Agent evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent.


88

--------------------------------------------------------------------------------





6.08    Compliance with Laws. Comply with the requirements of all Laws
(including Environmental Laws) and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.


6.09    Books and Records. (a) Maintain proper books of record and account, in
which entries that are full, true and correct entries in all material respects
and in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Borrower or
such Subsidiary, as the case may be.


6.10    Inspection Rights. Permit representatives and independent contractors of
each Agent and each Lender at the Lender’s own expense to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom (subject to applicable
governmental confidentiality and secrecy Laws and requirements), and to discuss
its affairs, finances and accounts with its directors, officers and independent
public accountants at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided that, excluding any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agent on behalf of
the Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 6.10 and the Administrative Agent shall not exercise such
rights more often than two times during any calendar year absent the existence
of an Event of Default; provided, further, however, that when a Specified
Default exists any Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice.


6.11    Use of Proceeds. Use the proceeds of the Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document,
including in the case of Credit Extensions under the Revolving Credit Facility
on or after the First Amendment Effective Date, (i) for providing working
capital to the Borrower and its Subsidiaries, (ii) for financing Capital
Expenditures and Acquisitions and (iii) for other lawful corporate purposes. In
addition, the proceeds of Credit Extensions under the Revolving Credit Facility
on the First Amendment Effective Date shall be used to pay in full the
outstanding Term A Loans under the Existing Credit Agreement on such date and
terminate the outstanding Term A Facility in full, pursuant to and in accordance
with the terms of the First Amendment.


6.12    Covenant to Guarantee Obligations and Give Security.


(a)Upon (x) the request of the Administrative Agent following the occurrence and
during the continuance of a Specified Default or (y) (A) the delivery of the
report (the “Report”) required to be delivered pursuant to Section 6.02(i)
indicating the formation or acquisition of any new direct or indirect Domestic
Subsidiary that is a Material Subsidiary (other than an Excluded Subsidiary),
(B) the delivery of a Compliance Certificate indicating that a Domestic
Subsidiary previously determined to be an Immaterial Subsidiary or an Excluded
Subsidiary is no longer an Immaterial Subsidiary or an Excluded Subsidiary, as
applicable, or (C) the acquisition of any property by any Loan Party, and such
property, in the judgment of the Administrative Agent, shall not already be
subject to a perfected first priority security interest subject to Specified
Statutory Liens in favor of the Administrative Agent for the benefit of the
Secured Parties, unless expressly excluded from being required to be the subject
of such security interest by the terms of this Agreement or the terms of the
Collateral Documents, then the Borrower shall, in each case at the Borrower’s
expense:


89

--------------------------------------------------------------------------------







(i)in connection with the formation or acquisition of a Domestic Subsidiary that
is a Material Subsidiary (other than an Excluded Subsidiary) or the
determination that any Domestic Subsidiary previously determined to be an
Immaterial Subsidiary or an Excluded Subsidiary is no longer an Immaterial
Subsidiary or an Excluded Subsidiary, as applicable, within 30 days after the
delivery of the Report, cause each such Subsidiary, and cause each direct and
indirect parent of such Subsidiary that is the Borrower or a Domestic Subsidiary
and not an Excluded Subsidiary (if it has not already done so), to duly execute
and deliver to the Administrative Agent a guaranty or guaranty supplement, in
form and substance reasonably satisfactory to the Administrative Agent,
guaranteeing the other Loan Parties’ obligations under the Loan Documents;


(ii)within five Business Days after such request or after the delivery of the
Report or such Compliance Certificate, furnish to the Administrative Agent a
description of the owned real properties having a purchase price (or in the case
of a Specified Default, fair market value) of $10,000,000 or more;


(iii)within 30 days after such request or after the delivery of the Report or
such Compliance Certificate, duly execute and deliver, and cause each such new
Loan Party to duly execute and deliver, to the Administrative Agent pledges,
assignments, Security Agreement Supplements and other security agreements, as
specified by and in form and substance reasonably satisfactory to the
Administrative Agent (including delivery of all Pledged Equity in and of such
Subsidiary, and other instruments of the type specified in Section 4.01(a)(vi)),
securing payment of all the Obligations of the applicable Loan Party under the
Loan Documents and constituting Liens on all such assets;


(iv)within 30 days after such request or after the delivery of the Report or
such Compliance Certificate, take, and cause such new Loan Party to take,
whatever action (including the filing of Uniform Commercial Code financing
statements and the giving of notices) as may be necessary or advisable in the
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the pledges,
assignments, Security Agreement Supplements and security agreements delivered
pursuant to this Section 6.12, enforceable against all third parties in
accordance with their terms;


(v)substantially concurrently with the delivery of the documents set forth in
clause (i) and (iii) above with respect to any Material Subsidiary, if the
Administrative Agent shall request such delivery in connection with such
transactions, deliver to the Administrative Agent a signed copy of an opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to the
guarantees, pledges and grants by such Subsidiary (including customary corporate
opinions with respect to such Subsidiary) and the related recordings, filings,
notices, endorsements and other actions being sufficient to create valid
perfected Liens on such properties, and as to such other matters as the
Administrative Agent may reasonably request;


(vi)[reserved]; and


(vii)promptly execute and deliver any and all further instruments and documents
and take all such other actions as required by the Security Agreement and at any
time and from time to time as the Administrative Agent may deem necessary or
desirable in obtaining the full benefits of, or in perfecting and preserving the
Liens of, such guaranties, pledges, assignments, Security Agreement Supplements
and security agreements.


90

--------------------------------------------------------------------------------







(b)Any Subsidiary or Excluded Joint Venture that is not a Guarantor that becomes
a guarantor with respect to any Material Debt of any Loan Party shall comply
with Section 6.12(a) as if it were a newly formed Domestic Subsidiary of a Loan
Party that is a Material Subsidiary and not an Excluded Subsidiary.


(c)Notwithstanding the foregoing or anything else contained in this Agreement or
any other Loan Document, (i) any time period provided in this Section 6.12 may
be extended by the Administrative Agent acting in its sole discretion and (ii)
unless (A) a Specified Default has occurred and is continuing or (B) a Loan
Party has acquired material Intellectual Property (as defined in the Security
Agreement) during the period covered by the applicable Report, in no event shall
the Borrower or any of its Subsidiaries be required after the Closing Date to
execute, prepare, deliver or otherwise provide any IP Security Agreement
Supplements (whether in connection with the formation or acquisition of any new
direct or indirect Domestic Subsidiary or the acquisition or creation of any
property by any Loan Party) or take any similar or other further action in
respect of any Intellectual Property (as defined in the Security Agreement).


6.13    Further Assurances. Promptly upon reasonable request by the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation of any Loan Document, and (b) do, execute, acknowledge, deliver,
record, re‑record, file, re‑file, register and re‑register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent may reasonably require from time to time in order to
(i) carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable Law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so. In the event of the application of Section 6.16(b),
the provisions of this Section shall apply with equal force to Mortgages and
Mortgaged Property.


6.14    Delivery of Environmental Information. At the reasonable request of the
Administrative Agent, deliver copies of submissions to Governmental Authorities
with respect to material Environmental Actions, material Remedial Actions,
material violations of, or material investigations by Governmental Authorities
of which the Borrower has knowledge with respect to, Environmental Laws or
asserted material Environmental Liabilities at material real properties of the
Borrower or any Subsidiary.


6.15    Anti-Corruption Laws. Conduct its businesses in compliance in all
material respects with the United States Foreign Corrupt Practices Act of 1977,
the UK Bribery Act 2010 and other similar anti-corruption legislation in other
applicable jurisdictions, and maintain policies and procedures designed to
promote and achieve compliance by the Borrower and its Subsidiaries with such
laws.


6.16    Mortgages and Real Property. If either (i) as of the last day of any
fiscal quarter of the Borrower, the Consolidated Leverage Ratio is greater than
or equal to 3.25:1.00 (or with respect to any fiscal quarter of the Borrower
during such period for which a Consolidated Leverage Ratio Increase has been
elected, 3.75:1.00) or (ii) as of the last day of any two consecutive fiscal
quarters of the Borrower, the Consolidated Leverage Ratio is greater than or
equal to 3.00:1.00 (or with respect to any fiscal quarter of the Borrower during
such period for which a Consolidated Leverage Ratio Increase has been elected,
3.50:1.00), then in either such case, upon the request of the Administrative
Agent (in each case, as may be requested, which may include the Administrative
Agent acting at the request or direction of the Required Lenders) and at all
times thereafter:




91

--------------------------------------------------------------------------------





(a)identify to the Administrative Agent each parcel of real property owned by a
Loan Party with a fair market value (as reasonably determined by the Loan Party)
in excess of $10,000,000 (each a “Material Owned Real Property”) within 10 days
of any such request (or, with respect to real property that becomes (whether by
acquisition or otherwise) Material Owned Real Property after the initial date of
such request, within 10 days of the Borrower having knowledge of such real
property constituting Material Owned Real Property);


(b)notwithstanding anything to the contrary in this Agreement or any other Loan
Document, within 90 days of any request therefor, provide to the Administrative
Agent (i) counterparts of a Mortgage with respect to each Material Owned Real
Property duly executed and delivered by the record owner of such Material Owned
Real Property (together with UCC fixture filings if requested by the
Administrative Agent) provided that if the jurisdiction in which any applicable
Mortgaged Property is located imposes a mortgage recording, intangibles or
similar Tax, or if there are other local or state impediments to the Mortgage
securing the full amount of the Obligations, the principal amount secured by
such Mortgage shall be limited to secure a maximum amount acceptable to the
Administrative Agent but in any event not to exceed 100% of the fair market
value (as reasonably determined by the Borrower) of such Mortgaged Property,
(ii) a policy or policies of title insurance in the amount equal to the fair
market value of such Mortgaged Property, as determined by the Borrower in its
reasonable discretion, issued by a nationally recognized title insurance company
reasonably acceptable to the Administrative Agent (the “Title Company”) insuring
the Lien of each such Mortgage as a first priority Lien on the Mortgaged
Property described therein, free of any other Liens except Permitted Liens,
together with such endorsements as the Administrative Agent may reasonably
request, together with evidence reasonably satisfactory to the Administrative
Agent of payment of all expenses and premiums of the Title Company and all other
sums required in connection with the issuance of each title policy and all
recording and stamp taxes (including mortgage recording and intangible taxes)
payable in connection with recording the Mortgages in the appropriate real
estate records, (iii) such affidavits, certificates, information and instruments
of indemnification as shall be reasonably required to induce the Title Company
to issue the title policies and endorsements contemplated above and which are
reasonably requested by such Title Company, (iv) a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each such Mortgaged Property located in the United States (delivered
to each Lender at least 10 days prior to the filing of any Mortgage), (v) if any
such Mortgaged Property is located in an area determined by the Federal
Emergency Management Agency to have special flood hazards, evidence of such
flood insurance as may be required under applicable Law, including Regulation H
of the Board of Governors and the other Flood Insurance Laws and as required
under Section 6.07(b) together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the applicable Loan Party
relating to such Mortgaged Property (such evidence to be delivered to the
Lenders at least 10 days prior to the filing of any Mortgage), (vi) to the
extent in the possession of any applicable Loan Party, an ALTA survey for each
such Mortgaged Property, together with an affidavit of no change, if applicable,
in favor of the Title Company, and (vii) legal opinions in form and substance
reasonably satisfactory to the Administrative Agent with respect to the
mortgagor of such Mortgage and the enforceability and perfection of the
applicable Mortgage, and the applicability of any mortgage recording, stamp or
documentary taxes, and the applicability of any usury laws of the applicable
jurisdiction.


92

--------------------------------------------------------------------------------





ARTICLE VII
NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (other than any
Letter of Credit that has been Cash Collateralized), the Borrower shall not, nor
shall it permit any Subsidiary to, directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, except:


(a)Liens created pursuant to any Loan Document;


(b)Liens existing on the First Amendment Effective Date and listed on
Schedule 7.01(b) and any modifications, replacements, renewals or extensions
thereof; provided that (i) the property covered thereby is not changed other
than the addition of proceeds, products, accessions and improvements to such
property on customary terms, (ii) the amount of the obligations secured thereby
is not increased except, in respect of Indebtedness, if permitted by
Section 7.02(e), (iii) no additional Loan Party shall become a direct or
contingent obligor of the obligations secured thereby and (iv) any modification,
replacement, renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.02(e);


(c)Liens for taxes, assessments or governmental charges which are not yet due,
which have become due but are not yet delinquent or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;


(d)landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;


(e)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA (or, with respect to any Plan
or Multiemployer Plan, the Code);


(f)pledges or deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety bonds (other than bonds related to judgments or
litigation), construction bonds, performance bonds and other obligations of a
like nature incurred in the ordinary course of business;


(g) easements, rights‑of‑way, zoning, encroachments, protrusions and similar
restrictions and other similar encumbrances or title defects which do not
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;


(h)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;


93

--------------------------------------------------------------------------------







(i)Liens securing Indebtedness permitted under Section 7.02(g); provided that
(i) such Liens do not at any time encumber any property except for accessions to
such property other than the property financed by such Indebtedness and the
proceeds and products thereof, (ii) the principal amount of the Indebtedness
secured thereby does not exceed the cost of the property being acquired,
constructed or improved on the date such Indebtedness is incurred and (iii) with
respect to Capitalized Leases, such Liens do not at any time extend to or cover
any Collateral or assets other than the assets subject to such Capitalized
Leases (except for accessions to such assets); provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender;


(j)Liens on property of a Person existing at the time such Person is acquired,
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower or on any property acquired, in each
case, in connection with any Acquisition permitted under Section 7.03(f);
provided that such Liens were not created in contemplation of such merger,
consolidation or Investment and do not extend to any assets other than those of
the Person acquired, merged into or consolidated with the Borrower or such
Subsidiary or acquired by the Borrower or such Subsidiary and the obligations
secured thereby are permitted under Section 7.02(i);


(k)(i) Liens created by any Loan Party in favor of any other Loan Party and
(ii) Liens created by any Subsidiary that is not a Loan Party in favor of the
Borrower or any other Subsidiary;


(l)(i) precautionary Uniform Commercial Code filings by lessors under operating
leases covering solely the property subject to such leases and (ii) Uniform
Commercial Code filings in respect of Liens permitted under this Section 7.01;


(m)[reserved];


(n)other Liens securing obligations outstanding in an aggregate amount at any
time not to exceed (i) $160,000,000 less (ii) the sum (without duplication) of
(A) the aggregate face amount of letters of credit outstanding under the
Bilateral Letter of Credit Facility as of such date plus (B) the aggregate
principal amount of Indebtedness outstanding under Section 7.02(g) as of such
date;


(o)Liens on any segregated and identifiable proceeds of any assets subject to a
Lien permitted by the foregoing clauses of this Section 7.01 to the extent the
documents governing such Liens expressly provide therefor or such Liens arise as
a matter of law;


(p)Liens arising solely by virtue of any contractual, statutory or common law
provision relating to banker’s liens, rights of set‑off or similar rights;


(q)Liens on assets of a Foreign Subsidiary that do not constitute Collateral and
which secure Indebtedness or other obligations of such Subsidiary (or of another
Foreign Subsidiary) that are permitted to be incurred under this Agreement; and
(r)

(r)Liens on accounts, payments, receivables, rights to future lease payments or
residuals or similar rights to payment and related assets of a Securitization
Subsidiary incurred in connection with a Qualified Securitization Transaction.


7.02    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:


94

--------------------------------------------------------------------------------







(a)Indebtedness under the Loan Documents, provided that the aggregate face
amount of the letters of credit outstanding under the Bilateral Letter of Credit
Facility shall not at any time exceed (i) $160,000,000 less (ii) the sum
(without duplication) of (A) the aggregate amount of outstanding obligations
secured by Liens incurred under Section 7.01(n) as of such date plus (B) the
aggregate principal amount of Indebtedness outstanding under Section 7.02(g) as
of such date;


(b)[reserved];


(c)so long as (i) no Default is continuing or would result therefrom, (ii) after
giving pro forma effect to the incurrence thereof (and any other transaction
(including any incurrence, assumption or repayment of other Indebtedness) in
connection therewith), the Borrower would have been in compliance with the
Consolidated Leverage Ratio covenant set forth in Section 7.10(b) for the fiscal
quarter most recently ended for which a Compliance Certificate has been
delivered and (iii) the aggregate outstanding amount thereof does not exceed
$25,000,000 at any time, Indebtedness of any Loan Party that (A) is subordinated
in right of payment to the Obligations on terms and conditions that
are reasonably satisfactory to the Administrative Agent, (B) has a scheduled
maturity no earlier than the date that is 91 days after the latest scheduled
maturity of any Facility, (C) has no scheduled amortization or mandatory
prepayment or redemption (including at the option of the holders thereof) except
customary provisions for offers to purchase upon a change of control or an asset
sale, (D) has covenants and defaults that are customary for similar Indebtedness
in light of then-prevailing market conditions and (E) which may be guaranteed by
the Loan Parties on the same subordination terms as in clause (A) above;
provided, that if such Indebtedness is to be in the form of subordinated
Indebtedness convertible into common Equity Interests of the Borrower, such
convertible Indebtedness may have customary conversion and voluntary or
mandatory redemption provisions for convertible debt securities which may be
payable in (x) common Equity Interests of the Borrower at any time or (y) in
cash only if exercisable by the Borrower or the holders thereof after a date
that is 91 days after the latest scheduled maturity of any Facility;


(d)so long as (i) no Default is continuing or would result therefrom and
(ii) after giving pro forma effect to the incurrence thereof (and any other
transaction (including any incurrence, assumption or repayment of other
Indebtedness) in connection therewith), the Borrower would have been in
compliance with a Consolidated Leverage Ratio level 0.25:1.00 lower than the
then applicable covenant level set forth in Section 7.10(b) for the fiscal
quarter most recently ended for which a Compliance Certificate has been
delivered, unsecured Indebtedness of any Loan Party (which may be guaranteed by
the Guarantors) that (A) has a scheduled maturity no earlier than the date that
is 91 days after the latest scheduled maturity of any Facility, (B) has no
scheduled amortization or mandatory prepayment or redemption (including at the
option of the holders thereof) except customary offers to purchase upon a change
of control or an asset sale, and (C) has covenants and defaults that are
customary for similar Indebtedness in light of then-prevailing market
conditions; provided, that if such Indebtedness is to be in the form of
Indebtedness convertible into common Equity Interests of the Borrower, such
convertible Indebtedness may have customary voluntary or mandatory redemption
provisions for convertible debt securities which may be payable in (x) common
Equity Interests of the Borrower at any time or (y) in cash only if exercisable
by the Borrower or the holders thereof after a date six months after the latest
scheduled maturity of any Facility;


(e)Indebtedness outstanding on the First Amendment Effective Date and listed on
Schedule 7.02(e) and any refinancings, refundings, renewals or extensions
thereof; provided that the amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to the accrued and unpaid interest thereon, any premium paid and fees and
expenses incurred in connection with such refinancing and by an amount equal to
any existing commitments unutilized thereunder; provided further that the terms
relating to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), covenants and events of default in the documentation
governing any such extending, refunding or refinancing Indebtedness shall not be
materially less favorable, taken as a whole, to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
extended, refunded or refinanced;


95

--------------------------------------------------------------------------------







(f)(i) Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any Subsidiary and (ii)
Indebtedness of (A) any Loan Party owing to any other Loan Party, (B) of any
Subsidiary that is not a Loan Party owed to (1) any other Subsidiary that is not
a Loan Party or (2) any Loan Party in respect of an Investment permitted under
Section 7.03(b) and (C) of any Loan Party to any Subsidiary which is not a Loan
Party; provided, that all such Indebtedness of any Loan Party in this clause
(f)(ii)(C) must be expressly subordinated to the Obligations;


(g)Indebtedness in respect of Capitalized Leases, Synthetic Leases and purchase
money obligations for fixed or capital assets acquired, constructed or improved
within the limitations set forth in Section 7.01(i); provided, however, that the
aggregate principal amount of all such Indebtedness at any one time outstanding
shall not exceed (i) $160,000,000 less (ii) the sum (without duplication) of (A)
the aggregate face amount of letters of credit outstanding under the Bilateral
Letter of Credit Facility as of such date plus (B) the aggregate amount of
outstanding obligations secured by Liens incurred under Section 7.01(n) as of
such date;


(h)obligations in respect of surety bonds and similar instruments (excluding
letters of credit, bank guaranties and bankers’ acceptances) incurred in the
ordinary course of business;


(i)Indebtedness assumed in connection with or resulting from an Acquisition
permitted under Section 7.03; provided that (i) such Indebtedness was not
created or incurred in contemplation of or in connection with such Acquisition
and (ii) the aggregate principal amount of such Indebtedness outstanding at any
time shall not exceed $25,000,000 (in the aggregate for the Borrower and all
Subsidiaries);


(j)Indebtedness not otherwise permitted by this Section 7.02 in an aggregate
principal amount outstanding at any time not to exceed $50,000,000; and


(k)obligations of Securitization Subsidiaries under or in respect of Qualified
Securitization Transactions in an aggregate amount outstanding at any time not
to exceed $65,000,000.


7.03    Investments. Make or hold any Investments, except:


(a)Investments held by the Borrower or a Subsidiary in the form of cash or Cash
Equivalents;


(b)(i) Investments of the Borrower in any Guarantor, (ii) Investments of any
Guarantor in the Borrower or another Guarantor, (iii) Investments by
Subsidiaries that are not Loan Parties in the Borrower or any other Subsidiary
and (iv) Investments by any Loan Party in any Foreign Subsidiary or any other
Subsidiary that is not a Loan Party; provided that Investments under this
clause (b)(iv) shall also constitute an Investment under, and be required to
satisfy the limits set forth in, Section 7.03(g); provided, that (A) in the case
of Investments permitted under this Section 7.03(b)(iv) that are comprised of
the purchase or acquisition of entities that are or become Loan Parties with at
least 80% of EBITDA of all entities so acquired or purchased in the aggregate,
the portion of the aggregate amount of cash or property provided by Loan Parties
to make any such purchase or acquisition that is attributable to EBITDA in
respect of entities that are not or do not become Loan Parties shall also be
permitted without the use of the amounts available pursuant to Section 7.03(g)
and (B) in the case of Investments permitted under this Section 7.03(b)(iv) that
are comprised of the purchase or acquisition of entities that are or become Loan
Parties with less than 80% of EBITDA of all entities so acquired or purchased in
the aggregate, only the portion of the aggregate amount of cash or property
provided by Loan Parties to make any such purchase or acquisition that is
attributable to EBITDA in respect of entities that are not or do not become Loan
Parties that is in excess of 20% shall be required to use the amounts available
set forth in Section 7.03(g);


96

--------------------------------------------------------------------------------







(c)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


(d)Investments existing on the First Amendment Effective Date and set forth on
Schedule 7.03(d) and any modification, replacement, renewal, reinvestment or
extension thereof; provided that the amount of the original Investment is not
increased except by the terms of such Investment or as otherwise permitted by
this Section 7.03;


(e)Investments in Swap Contracts in the ordinary course of business not
prohibited under Section 7.16;


(f)Investments consisting of non-hostile Acquisitions; provided that, with
respect to each Acquisition made pursuant to this Section 7.03(f):


(i)(A) each applicable Loan Party and any such newly created or acquired
Subsidiary shall, or will within the times specified therein, have complied with
the applicable requirements of Section 6.12 to the extent required thereby and
(B) the aggregate amount of cash or property provided by Loan Parties to make
any such purchase or acquisition of assets that are not purchased or acquired
(or do not become owned) by a Loan Party or in Equity Interests in Persons that
do not become Loan Parties upon consummation of such purchase or acquisition
shall constitute an Investment under, and be required to satisfy the limits set
forth in Section 7.03(g); provided, that (A) in the case of Investments
permitted under this Section 7.03(f) that are comprised of the purchase or
acquisition of entities that are or become Loan Parties with at least 80% of
EBITDA of all entities so acquired or purchased in the aggregate, the portion of
the aggregate amount of cash or property provided by Loan Parties to make any
such purchase or acquisition that is attributable to EBITDA in respect of
entities that are not or do not become Loan Parties shall also be permitted
without the use of the amounts available pursuant to Section 7.03(g) and (B) in
the case of Investments permitted under this Section 7.03(f) that are comprised
of the purchase or acquisition of entities that are or become Loan Parties with
less than 80% of EBITDA of all entities so acquired or purchased in the
aggregate, only the portion of the aggregate amount of cash or property provided
by Loan Parties to make any such purchase or acquisition that is attributable to
EBITDA in respect of entities that are not or do not become Loan Parties that is
in excess of 20% shall be required to use the amounts available set forth in
Section 7.03(g);




97

--------------------------------------------------------------------------------





(ii)the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be in, or
substantially related to, the existing industries of the Borrower and its
Subsidiaries or shall be reasonably similar, incidental or complementary thereto
and reasonable extensions thereof; and


(iii)immediately before and immediately after giving pro forma effect to any
such Acquisition and any other transaction in connection therewith (including
any disposition and/or incurrence or repayment of Indebtedness) (A) no Default
shall have occurred and be continuing (B) the Borrower is in compliance with the
Consolidated Interest Coverage Ratio then set forth in Section 7.10(a) and (C)
(1) if the Borrower has elected a Consolidated Leverage Ratio Increase with
respect to such Acquisition, the Borrower is in compliance with the Consolidated
Leverage Ratio covenant level then set forth in Section 7.10(b), without giving
effect to the step-up or (2) if otherwise, the Borrower is in compliance with a
Consolidated Leverage Ratio level at 0.25:1.00 lower than the then applicable
covenant level then set forth in Section 7.10(b) and (D), with compliance with
the foregoing clauses (B) and (C) being demonstrated in reasonable detail by the
Borrower (it being understood that for the purposes of this Section 7.03(f), pro
forma compliance with respect to Section 7.10 shall be computed for the fiscal
quarter most recently ended for which a Compliance Certificate has been
delivered);


(g)Investments by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.03 in an aggregate amount at any time outstanding not to
exceed the greater of $90,000,000 and 10% of the Consolidated Total Assets of
the Borrower (determined as of the end of the prior fiscal year) less an amount
equal to the aggregate fair market value of any Guarantors that have been merged
into non-Guarantor Subsidiaries pursuant to the proviso to Section 7.04(a)(ii)
(with such fair market value to be determined at the time of the applicable
merger); provided that, each Investment made pursuant to this Section 7.03(g)
shall either (x) be permitted under Section 7.03(b)(iv) or 7.03(f) or (y) with
respect thereto:


(i)such Investment shall be in Persons, property and assets which are part of,
or in lines of business which are in, or substantially related to, the existing
industries of the Borrower and its Subsidiaries or are reasonably similar,
incidental or complementary thereto and reasonable extensions thereof;


(ii)any determination of the amount of such Investment shall include all cash
consideration and noncash consideration (including the fair market value of all
Equity Interests issued or transferred to the sellers thereof, all write‑downs
of property and assets and reserves for liabilities with respect thereto) paid
by or on behalf of the Borrower and its Subsidiaries in connection with such
Investment; and


(iii)immediately before and immediately after giving pro forma effect to any
such Investment (and any other transaction (including any incurrence, assumption
or repayment of any Indebtedness) in connection therewith), no Default shall
have occurred and be continuing; provided that pro forma compliance with respect
to Section 7.10 shall be computed for the fiscal quarter most recently ended for
which a Compliance Certificate has been delivered;


(h)Investments by the Borrower in respect of, including by way of any
contributions to, any employee benefit, pension or retirement plan, including
any Pension Plan or Multiemployer Plan;


98

--------------------------------------------------------------------------------





(i)Investments in connection with the Transactions to be made on or promptly
after the Closing Date;


(j)Guarantees permitted by Section 7.02, provided that any Guarantee by a Loan
Party of the Indebtedness of a Subsidiary that is not a Loan Party shall be
required to be permitted as an Investment in such non-Loan Party by Section
7.03(b)(iv); and


(k)Investments in or relating to a Securitization Subsidiary that, in the good
faith determination of the Borrower are necessary or advisable to effect any
Qualified Securitization Transaction or any repurchase obligation in connection
therewith.


7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of a Person, except that, so long as no
Default exists or would result therefrom:


(a)any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries; provided that when any Guarantor is merging with another
Subsidiary, a Guarantor shall be the continuing or surviving Person unless at
the time of such merger an Investment in an amount equal to the fair market
value of the applicable Guarantor would be permitted to be made under Section
7.03(b)(iv) (including the proviso thereto);


(b)any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party;


(c)any Subsidiary which is not a Loan Party may dispose of all or substantially
all its assets to (i) another Subsidiary which is not a Loan Party or (ii) to a
Loan Party (including, for the avoidance of doubt, as a result of a Disposition
which is in the nature of a liquidation); and


(d)in connection with any Acquisition permitted under Section 7.03(f), any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it.


7.05    Dispositions. Make any Disposition, except:


(a)Dispositions of (i) obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business or (ii) property which
the Borrower in good faith determines is no longer used or useful in the conduct
of the business of the Borrower and its Subsidiaries;


(b)Dispositions of inventory and immaterial assets in the ordinary course of
business;


(c)Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of replacement property or (ii) the
proceeds of such Disposition are, within 365 days after such Disposition,
applied to the purchase price of such replacement property;


(d)Dispositions of property by (x) the Borrower to any Guarantor and (y) any
Subsidiary to the Borrower or to a wholly owned Subsidiary; provided that for
Dispositions described in clause (y) above, if the transferor of such property
is a Guarantor, (i) the transferee thereof must either be the Borrower or a
Guarantor and (ii) to the extent such transaction constitutes an Investment,
such transaction is permitted under Section 7.03;




99

--------------------------------------------------------------------------------





(e)(i) Dispositions permitted by Sections 7.04 or 7.06 and (ii) the grant of any
Lien permitted by Section 7.01;


(f)(i) Dispositions of cash or Cash Equivalents and (ii) Dispositions of
accounts receivable in connection with the collection or compromise thereof;


(g)Non‑exclusive licenses of IP Rights in the ordinary course of business;


(h)concurrently with the acquisition of any fixed or capital assets, the sale
and leaseback thereof so long as such lease is an operating lease and such
acquisition, sale and leaseback transaction was entered into in order to obtain
favorable pricing of such assets; and


(i)Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition, (ii) the aggregate
fair market value of all property Disposed of in reliance on this clause (i)
during the term of this Agreement shall not exceed 10% of the Consolidated Total
Assets of the Borrower in any one fiscal year and 15% of the Consolidated Total
Assets of the Borrower in the aggregate since the Closing Date (in each case,
determined as of the date of the most recently delivered financial statements
pursuant to Section 6.01 or, prior to the first delivery of such financial
statements, the Audited Financial Statements) and (iii) the price for such asset
shall be paid to the Borrower or such Subsidiary for at least 75% cash
consideration;


(j)[reserved]; and


(k)any Disposition of accounts, payments, receivables, rights to future lease
payments or residuals or similar rights to payment to a Securitization
Subsidiary in connection with any Qualified Securitization Transaction;


provided, however, that any (i) Disposition pursuant to Section 7.05(a)(ii),
Section 7.05(b) through Section 7.05(f) (other than Section 7.05(d) and
Section 7.05(e)(ii)), Section 7.05(i) and Section 7.05(k) shall be for fair
market value, (ii) any Disposition of Equity Interests in a Subsidiary pursuant
to Section 7.05(i) resulting in a Joint Venture shall only be permitted to the
extent that the fair market value of the remaining Equity Interests in such
Joint Venture is an Investment permitted under Section 7.03(g) and (iii) any
Disposition of assets to another Person pursuant to Section 7.05(i) the
consideration for which are Equity Interests or other interests of another
Person resulting in a Joint Venture, shall only be permitted to the extent the
fair market value of such assets would constitute an Investment permitted under
Section 7.03(g); provided further, that no assets shall be Disposed of under
Section 7.05(i) in connection with an asset securitization transaction
(including any Securitization Transaction).
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that, so long as no Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom:
(a)each Subsidiary may make Restricted Payments to the Borrower and to wholly
owned Subsidiaries (and, in the case of a Restricted Payment by a non‑wholly
owned Subsidiary, to the Borrower and any Subsidiary and to each other owner of
capital stock or other Equity Interests of such Subsidiary on a pro rata basis
based on their relative ownership interests);




100

--------------------------------------------------------------------------------





(b)each Subsidiary of the Borrower may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;


(c)the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
shares of its common stock or other common Equity Interests with the proceeds
received from the substantially concurrent issue of new shares of its common
stock or other common Equity Interests;


(d)the Borrower may make Restricted Payments so long as (i) the Material Debt
Documents then outstanding, if any, would permit such Restricted Payment,
(ii) after giving pro forma effect to such Restricted Payments (and any other
transaction (including any incurrence, assumption or repayment of any
Indebtedness) in connection therewith), the Borrower and its Subsidiaries shall
have at least $50,000,000 of available Liquidity and (iii) if, after giving
effect thereto, either (A) the pro forma Consolidated Senior Secured Leverage
Ratio would be less than 2.25:1.00 or (B) the aggregate amount of such
Restricted Payments made pursuant to this subclause (iii)(B) would be less than
the sum of (1) $100,000,000 in the aggregate since the Closing Date plus (2) up
to 100% of the Net Cash Proceeds from the sale or issuance by the Borrower of
any of its Equity Interests since the Closing Date plus (3) 50% of the
Consolidated Net Income since the Closing Date;


(e)the Borrower and its Subsidiaries may make Restricted Payments on or promptly
after the Closing Date in connection with the Transactions (including, for the
avoidance of doubt, the Honeywell Dividend); and


(f)the Borrower and its Subsidiaries may incur Indebtedness pursuant to Section
7.02(c) (including refinancings thereof).


7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the Closing Date or any business reasonably similar,
incidental or complementary thereto and reasonable extensions thereof.


7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to (a) transactions between or among any Loan Parties or Subsidiaries,
(b) Restricted Payments permitted to be made pursuant to Section 7.06, (c)
issuances of securities or other payments pursuant to, or the funding of,
employment arrangements, indemnification agreements, stock options and stock
ownership plans approved by the board of directors of the Borrower or such
Subsidiary, (d) the grant of stock options or similar rights to employees and
directors of the Borrower and its Subsidiaries pursuant to plans approved by the
board of directors of the Borrower, (e) loans or advances to employees in the
ordinary course of business in accordance with past practices of the Borrower
and its Subsidiaries to the extent permitted under Section 7.03, but in any
event not to exceed $5,000,000 in the aggregate outstanding at any one time,
(f) the payment of reasonable fees and expenses and the provision of customary
indemnities to directors of the Borrower and its Subsidiaries who are not
employees of the Borrower or its Subsidiaries and (g) the Transactions.


7.09    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to or to make
Investments in the Borrower or any Guarantor, except for (A) any agreement in
effect on the First Amendment Effective Date or at the time any Subsidiary
becomes a Subsidiary of the Borrower, so long as such agreement was not entered
into solely in contemplation of such Person becoming a Subsidiary of the
Borrower, (B) any agreement representing Indebtedness of a Subsidiary of the
Borrower which is not a Loan Party which is permitted by Section 7.02 and (C)
any agreement in connection with a Disposition permitted by Section 7.05, (ii)
of any Subsidiary to Guarantee the Indebtedness of the Borrower other than any
document governing Indebtedness permitted under Section 7.02(c), (d) or (i) so
long as the applicable provisions thereof are no more restrictive in any
material respect, taken as a whole, than this Agreement or (iii) of the Borrower


101

--------------------------------------------------------------------------------





or any Subsidiary to create, incur, assume or suffer to exist Liens securing the
Obligations on property of such Person other than (A) any document governing
Indebtedness permitted under Section 7.02(g) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness, (B) customary restrictions on leases, subleases, licenses or asset
sale agreements otherwise permitted hereby so long as such restrictions may
relate to the assets subject thereto, (C) any agreement representing
Indebtedness of a Subsidiary of the Borrower that is not a Loan Party which is
permitted by Section 7.02, solely to the extent that such restriction applies
only to property of such Subsidiary that secured such Indebtedness, (D)
restrictions arising in connection with cash or other deposits permitted under
Sections 7.01 or 7.02 and limited to such cash or deposit or (E) customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business, or (b) requires the grant of a Lien to secure an obligation
of such Person if a Lien is granted to secure another obligation of such Person
other than customary provisions in any applicable agreement referred to in
clause (a)(iii) above so long such agreements do not require the grant of a Lien
to secure an obligation of such Person if a Lien is granted to secure any
obligations of the Borrower or its Subsidiaries with respect to any of the Loan
Documents.


7.10    Financial Covenants.


(a)Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower (commencing
with the fiscal quarter ended December 31, 2017) to be less than 3.00:1.00.


(b)Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio on the
last day of any fiscal quarter (commencing with the fiscal quarter ended
December 31, 2017) to be greater than the level set forth opposite such fiscal
quarter:
Fiscal Quarter ending:
Maximum Consolidated Leverage Ratio
December 31, 2017
3.00:1.00
March 31, 2018 through and including December 31, 2019
3.50:1.00
March 31, 2020 through and including December 31, 2020
3.25:1.00
March 31, 2021 through and including December 31, 2021
3.00:1.00
March 31, 2022 and each fiscal quarter thereafter
2.75:1.00



; provided that, at the Borrower’s option, the maximum Consolidated Leverage
Ratio permitted by this clause (b) may be increased by 0.50:1.00 (each such
election, a “Consolidated Leverage Ratio Increase”) for the four consecutive
fiscal quarter ending dates (or such shorter time, as may be elected by the
Borrower) immediately following the consummation of any Acquisition permitted
under Section 7.03(f) with consideration in excess of $50,000,000; provided
further that, in any event (without regard to the making of more than one such
Acquisition), the maximum Consolidated Leverage Ratio permitted by this clause
(b) must return to the Consolidated Leverage Ratio level provided for in the
above table for at least one fiscal quarter ending immediately following such
four consecutive fiscal quarter period (or such shorter time, if elected by the
Borrower).


102

--------------------------------------------------------------------------------





7.11    Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that would result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender or
otherwise) of Sanctions.


7.12    Amendments of Organization Documents. Amend any of its Organization
Documents in a manner that materially adversely affects the rights of the Agents
or the Lenders under the Loan Documents on their ability to enforce the same.


7.13    Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required or permitted by generally accepted
accounting principles or (b) fiscal year.


7.14    Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any subordinated
Indebtedness (other than interest payments), except the refinancing of
subordinated Indebtedness with other Indebtedness to the extent permitted under
Section 7.02(c) or (d) and except to the extent permitted under Section 7.06(d).


7.15    Anti-Corruption Laws. Directly or indirectly use the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other applicable jurisdictions.


7.16    Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving Swap Contracts, including commodity options
or futures contracts, which are speculative in nature and not in the ordinary
course of business.


7.17    Capital Expenditures. Make Capital Expenditures in any fiscal year
(beginning with the fiscal year ending December 31, 2017) exceeding in the
aggregate the greater of (x) $125,000,000 and (y) 80% of Consolidated EBITDA for
the prior fiscal year (such amount for any fiscal year being referred to as the
“CapEx Amount” for such fiscal year); provided that (a) the portion of the CapEx
Amount for any fiscal year that has not been expended to make Capital
Expenditures during such fiscal year may be carried over for expenditure in the
next succeeding fiscal year and (b) Capital Expenditures made during any fiscal
year shall be deemed to use, first, any portion of the CapEx Amount for the
preceding fiscal year that has been carried over to such fiscal year pursuant to
clause (a) above and, second, the CapEx Amount for such fiscal year.


7.18    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.




103

--------------------------------------------------------------------------------





ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


8.01    Events of Default. Any of the following shall constitute an Event of
Default:


(a)Non‑Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or (ii) pay within five Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or any
other amount payable hereunder or under any other Loan Document; or


(b)Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of 6.03(a), 6.05(a) (solely with respect
to the Borrower), 6.11 or Article VII; or


(c)Other Defaults. Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in Section 8.01(a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days after a Responsible Officer of such Loan Party shall have become
aware of each failure; or


(d)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect in any material
respect (or in any respect, to the extent any such representation, warranty,
certification or statement of fact is qualified with “materiality” or “Material
Adverse Effect” or similar terms) when made or deemed made; or


(e)Cross-Default. Any Loan Party or any Subsidiary (i) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) after giving effect to any applicable grace period in
respect of any Indebtedness (including Swap Contracts) or Guarantee of
Indebtedness (other than Indebtedness hereunder) having an aggregate principal
amount of more than the Threshold Amount, or (ii) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or otherwise
relating to such Indebtedness, or any other event occurs (other than any
termination event or analogous provision in any Swap Contract), the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided that this clause (e)(ii) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder; or


(f)Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or


104

--------------------------------------------------------------------------------







(g)Inability to Pay Debts. Any Loan Party or any Subsidiary becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due; or


(h)Judgments. There is entered against any Loan Party or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by independent third‑party insurance as to which the
insurer does not dispute coverage and is rated at least “A” by A.M. Best
Company) or (ii) any one or more non-monetary final judgments that have had, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, there is a period of 30 consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or


(i)ERISA. An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of the Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan
or the PBGC in an aggregate amount in excess of the Threshold Amount; or


(j)Invalidity of Loan Documents. Any material provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or as a result of acts or omissions
by the Administrative Agent or any Lender or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or


(k)Change of Control. There occurs any Change of Control; or


(l)Collateral Document. Any Collateral Document after delivery thereof pursuant
to Section 4.01 or 6.12 shall for any reason (other than pursuant to the terms
thereof or as expressly permitted thereby) cease to create a valid and perfected
lien with the priority contemplated by the Collateral Documents (subject to
Specified Statutory Liens) on and security interest in the Collateral purported
to be covered thereby or any Loan Party shall so assert such invalidity or lack
of perfection or priority, except to the extent that any such loss of perfection
or priority results from the failure of the Administrative Agent or the
Collateral Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Documents or to file
Uniform Commercial Code continuation statements.


(m)[Reserved].


8.02    Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:


105

--------------------------------------------------------------------------------







(a)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;


(c)require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to 105% of the then Outstanding Amount thereof); and


(d)exercise on behalf of itself, the other Agents, the L/C Issuers and the
Lenders all rights and remedies available to it, the other Agents, the L/C
Issuers and the Lenders under the Loan Documents or applicable Law;


provided, however, that upon the occurrence of an Event of Default under
Section 8.01(f) or an actual or deemed entry of an order for relief with respect
to the Borrower under the Bankruptcy Code of the United States, the obligation
of each Lender to make Loans and any obligation of the L/C Issuers to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of any Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III, but excluding principal and interest under the Loans)
payable to the Agents in their capacities as such ratably among them in
proportion to the amounts described in this clause First payable to them;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including Attorney
Costs and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and Obligations then owing under
Secured Hedge Agreements, Secured Cash Management Agreements and the Bilateral
Letter of Credit Facility, ratably among the Lenders, the Hedge Banks and the
Cash Management Banks in proportion to the respective amounts described in this
clause Fourth held by them;


106

--------------------------------------------------------------------------------





Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.16;
Sixth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the Agents and
the other Secured Parties on such date, ratably based upon the respective
aggregate amounts of all such Obligations owing to the Agents and the other
Secured Parties on such date; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Obligations otherwise set forth above in this Section 8.03.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements. Secured Hedge Agreements and any Bilateral Letter of Credit Facility
shall be excluded from the application described above if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank, Hedge Bank or provider of such Bilateral Letter of Credit
Facility, as the case may be. Each Cash Management Bank, Hedge Bank or provider
of Bilateral Letter of Credit Facility not a party to the Credit Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.
ARTICLE IX
ADMINISTRATIVE AGENT AND OTHER AGENTS


9.01    Appointment and Authority.


(a)Each of the Lenders and each L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders, and
each L/C Issuer and the Borrower shall not have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.


(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents (in such capacity, the “Collateral Agent”), and each of the
Lenders (in its capacities as a Lender, Swing Line Lender (if applicable),
potential Hedge Bank, potential Cash Management Bank and potential issuer under
the Bilateral Letter of Credit Facility and each L/C Issuer hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and such L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co‑agents, sub‑agents and attorneys‑in‑fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral


107

--------------------------------------------------------------------------------





Documents, or for exercising any rights and remedies thereunder at the direction
of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Article IX and Article X (including Section 10.04(c), as
though such co‑agents, sub‑agents and attorneys‑in‑fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.


9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:


(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including, for the avoidance of
doubt, any action that may be in violation of automatic stay provisions under
any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law;


(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;


(d)shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by a final and nonappealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an L/C Issuer; and


108

--------------------------------------------------------------------------------







(e)shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.


9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.


9.06    Resignation of Administrative Agent.


(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrower at all times other than during the continuance of an Event of
Default under Section 8.01(a), (f) or (g) (which consent of the Borrower shall
not be unreasonably withheld or delayed), to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above, provided that in no event shall any such successor Administrative Agent
be a Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.


109

--------------------------------------------------------------------------------





(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable Law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and appoint a successor with
the consent of the Borrower at all times other than during the continuance of an
Event of Default under Section 8.01(a), (f) or (g) (which consent of the
Borrower shall not be unreasonably withheld or delayed). If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.


(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub‑agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (a) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (b) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.


(d)Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit issued by it and outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as a Swing Line Lender, it shall retain all the rights of a
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and Swing Line Lender,
(ii) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.
    


110

--------------------------------------------------------------------------------







9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


9.08    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:


(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders and the Administrative Agent under
Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial proceeding;
and


(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuers, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.


111

--------------------------------------------------------------------------------





Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or L/C
Issuer or in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(i) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject or (ii) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (A) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (B) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses (a) through (f) of Section 10.01 of this Agreement), (C) the
Administrative Agent shall be authorized to assign the relevant Obligations to
any such acquisition vehicle pro rata by the Lenders, as a result of which each
of the Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (D) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.
9.09    Collateral and Guaranty Matters. Without limiting the provisions of
Section 9.09, the Lenders (including each in its capacities as a potential Cash
Management Bank, a potential Hedge Bank and a potential provider of a Bilateral
Letter of Credit Facility), the L/C Issuers and the other Secured Parties
irrevocably authorize the Administrative Agent, at its option and in its
discretion,


(a)to release any Lien (including any Mortgage) on any property granted to or
held by the Administrative Agent under any Loan Document (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations not yet due and payable and (B)
obligations and liabilities under Secured Cash Management Agreements, Secured
Hedge Agreements and/or the Bilateral Letter of Credit Facility) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
applicable L/C Issuer shall have been made), (ii) that is Disposed of or to be
Disposed of to a Person other than a Loan Party as part of or in connection with
any sale or other transfer permitted hereunder or under any other Loan Document
or (iii) subject to Section 10.01, if approved, authorized or ratified in
writing by the Required Lenders;




112

--------------------------------------------------------------------------------





(b)to release any Guarantor from its obligations under the Guaranty (i) if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or (ii) if any Guarantor ceases to be a Domestic Subsidiary or if any
Guarantor becomes a Subsidiary of a Foreign Subsidiary, a Relevant Disregarded
Entity or an Excluded Subsidiary, in each case for purposes of this subclause
(ii) as a result of a transaction permitted pursuant to the proviso to Section
7.04(a); and


(c)(i) to subordinate any Lien (including any mortgage) on any property granted
to or held by the Administrative Agent under any Loan Document to the holder of
any Lien on such property that is permitted by Section 7.01(i) and (ii) to
release any Liens on any property granted to or held by the Administrative Agent
under any Loan Document that is or becomes an Excluded Asset (as defined in the
Security Agreement).


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.09. In each case as specified in this Section 9.09, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.09. In each case as specified in this Section 9.09, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment, security interest
and Lien granted under the Collateral Documents, and, if applicable, return any
possessory collateral or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.09.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
9.10    Other Agents; Arrangers and Managers. Anything herein to the contrary
notwithstanding, none of the Lenders or other Persons identified on the facing
page of this Agreement as a “co-syndication agent”, “bookrunner”, “joint lead
arranger” or “documentation agent” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement or any of the other Loan
Documents other than, in the case of such Lenders, in its capacity, as
applicable, as an Agent, a Lender or an L/C Issuer hereunder. Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.


113

--------------------------------------------------------------------------------





9.11    Certain Ancillary Products. No Cash Management Bank, Hedge Bank or
provider of any Bilateral Letter of Credit Facility that obtains the benefits of
Section 8.03, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements, Secured Hedge Agreements or
Bilateral Letter of Credit Facilities unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank, Hedge Bank or provider of any Bilateral Letter of Credit
Facility, as the case may be.


9.12    Lender ERISA Representation.


(a)Each Lender (x) represents and warrants, as of the First Amendment Effective
Date (and such Lender’s execution of the First Amendment shall constitute the
making of this representation and warranty) or, if later, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the First
Amendment Effective Date or, if later, the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:


(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments;


(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;


(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or


(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.


114

--------------------------------------------------------------------------------







(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the First Amendment Effective Date (and such Lender’s execution
of the First Amendment shall constitute the making of this representation and
warranty) or, if later, the date such Person became a Lender party hereto, to,
and (y) covenants, from the First Amendment Effective Date or, if later, the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent and
each Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that:


(i)none of the Administrative Agent, any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);


(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);


(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);


(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and


(v)no fee or other compensation is being paid directly to the Administrative
Agent, any other Arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.


(c)The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.


115

--------------------------------------------------------------------------------





ARTICLE 10
MISCELLANEOUS
10.01    Amendments, Etc. Except as otherwise set forth in this Agreement, no
amendment or waiver of any provision of this Agreement or any other Loan
Document (other than any Secured Hedge Agreement, Secured Cash Management
Agreement or Bilateral Letter of Credit Facility), and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:


(a)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood that a waiver of any condition precedent set forth in
Section 4.02 or the waiver of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);


(b)postpone any date scheduled for any payment of principal or interest under
Sections 2.07 or 2.08, or any date fixed by the Administrative Agent for the
payment of fees or other amounts due to the Lenders (or any of them) hereunder
or under any other Loan Document without the written consent of each Lender
directly affected thereby, it being understood that the waiver of (or amendment
to the terms of) any mandatory prepayment of the Term Loans shall not constitute
a postponement of any date scheduled for the payment of principal or interest;


(c)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause  (E) of the third proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;


(d)change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;


(e)other than in a transaction permitted under Section 7.05, release all or
substantially all of the Collateral in any transaction or series of related
transactions, without the written consent of each Lender;
 
(f)release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 9.09 (in which case such release may
be made by the Administrative Agent acting alone);
 


116

--------------------------------------------------------------------------------





(g)amend, modify or waive any pro rata sharing provision of Section 2.05, 2.09,
2.12 or 2.13, without the written consent of each Lender;
 
(h)amend, modify or waive Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each Lender
adversely affected thereby; or


(i)waive any condition set forth in Section 4.01, without the written consent of
each Lender;
and provided further that no amendment, waiver or consent shall (i) change the
order of application of any reduction in the Commitments or any prepayment of
Loans between the Facilities from the application thereof set forth in the
applicable provisions of Section 2.05(b), 2.06(b) or 8.03, respectively, in any
manner that materially and adversely affects the Lenders under the Revolving
Credit Facility or a Term Facility unless in writing and signed by the Required
Revolving Credit Lenders and the applicable Required Term Lenders, as the case
may be, under the adversely affected Facility or (ii) require the permanent
reduction of the Revolving Credit Facility at any time when all or a portion of
the Term Facilities remains in effect unless in writing and signed by the
applicable Required Term Lenders; and provided further that (A) no amendment,
waiver or consent shall, unless in writing and signed by the L/C Issuers in
addition to the Lenders required above, affect the rights or duties of the L/C
Issuers under this Agreement or any Letter of Credit Application relating to any
Letter of Credit issued or to be issued by it; (B) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Lenders in
addition to the Lenders required above, affect the rights or duties of the Swing
Line Lenders under this Agreement; (C) no amendment, waiver or consent shall,
unless in writing and signed by an Agent in addition to the Lenders required
above, affect the rights or duties of, or any fees or other amounts payable to,
such Agent under this Agreement or any other Loan Document; (D) Section 10.06(h)
may not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification and (E) the Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender, and the
Borrower may replace any Defaulting Lender with the consent of the
Administrative Agent (such consent not to be unreasonably withheld) in
accordance with Section 10.16. In the event that any amendment or waiver to this
Agreement or any Loan Document or any consent to departure therefrom has been
requested, such consent, waiver or amendment requires the consent of each
Lender, each affected Lender or each affected Lender of a certain class in
accordance with the terms of Section 10.01 or all Lenders with respect to a
certain class of the Loans, the consent or the agreement of the Required
Lenders, the Required Revolving Credit Lenders, or the Required Term Lenders, as
applicable, has been obtained and any applicable Lender does not agree to such
amendment, waiver or consent, the Borrower may replace any such Lender not
agreeing to such amendment, waiver or consent in accordance with Section 10.16
so long as the proposed assignee has consented to, or has agreed to consent to,
the applicable amendment, waiver or consent.
In addition, notwithstanding the foregoing this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of any outstanding tranche of Term Loans (such refinanced tranche of
Term Loans, the “Refinanced Term Loans”) with a replacement term loan tranche
(“Replacement Term Loans”) hereunder; provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans, (b) the Applicable Rate for Base Rate
Loans and Eurodollar Rate Loans for such Replacement Term Loans shall not be
higher than Applicable Rate for Base Rate Loans and Eurodollar Rate Loans for
such Refinanced Term Loans, (c) the Weighted Average Life to Maturity of such
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the applicable tranche of Term Loans),
(d) the maturity date of such Replacement Term Loans shall not be shorter than
the maturity date of such Refinanced Term Loans at the time of such refinancing,


117

--------------------------------------------------------------------------------





(e.) no Lender shall have any obligation to provide any Replacement Term Loans
and (f.) all other terms applicable to such Replacement Term Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the applicable
tranche of Term Loans in effect immediately prior to such refinancing.
Notwithstanding anything to the contrary contained in this Section 10.01, the
Borrower and the Administrative Agent may without the input or consent of the
Lenders, effect amendments to this Agreement and the other Loan Documents as may
be necessary or appropriate in the opinion of the Administrative Agent to effect
the provisions of Sections 2.14, 2.15 and 2.18.
10.02    Notices and Other Communications; Facsimile Copies.


(a)General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed certified or registered mail, faxed or delivered (including by
hand-delivery or overnight courier) to the applicable address, facsimile number
or (subject to Section 10.02(b)) electronic mail address, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:


(i)if to the Borrower, the Administrative Agent, any L/C Issuer or any Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and


(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuers and the Swing Line Lenders.


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).


(b)    Electronic Communications. Notices and other communications to the
Lenders and L/C Issuers hereunder may be delivered or furnished by electronic
communication (including electronic-mail, FpML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender or L/C
Issuer pursuant to Article II if such Lender or L/C Issuer has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, any Swing Line
Lender, any L/C Issuer or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.


            


118

--------------------------------------------------------------------------------





Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e‑mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, e-mail or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or executed and delivered by facsimile or other electronic
transmission. The effectiveness of any such documents and signatures shall,
subject to applicable Law, have the same force and effect as manually‑signed
originals and shall be binding on all Loan Parties, the Agents and the Lenders.
The Administrative Agent may also require that any such documents and signatures
be confirmed by a manually‑signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.


(d)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Loan Party, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).


(e)Reliance by Agents and Lenders. The Agents and the Lenders shall be entitled
to rely and act upon any notices (including telephonic notices, Committed Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent each L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower in the absence of gross negligence or willful
misconduct. All telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.




119

--------------------------------------------------------------------------------





(f)Updated Notice Information, Etc. Each of the Borrower, the Administrative
Agent, each L/C Issuer and each Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuers and the Swing
Line Lenders. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non‑public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.


10.03    No Waiver; Cumulative Remedies. No failure by any Lender, any L/C
Issuer or any Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or any Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13) or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.


120

--------------------------------------------------------------------------------





10.04    Expenses; Indemnity; Damage Waiver.


(a)Costs and Expenses. The Borrower agrees (i) to pay or reimburse each Agent
for all reasonable out‑of‑pocket costs and expenses incurred in connection with
the development, preparation, negotiation, syndication, protection and execution
of this Agreement and the other Loan Documents, and any amendment, waiver,
consent or other modification of the provisions hereof and thereof (whether or
not the transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, (ii) to pay or reimburse each L/C Issuer
for all reasonable out-of-pocket (including all Attorney Costs) expenses
incurred by such L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) to pay or reimburse each Agent and each Lender for all out-of-pocket costs
and expenses incurred in connection with the enforcement of any rights or
remedies under this Agreement or the other Loan Documents (including with
respect to the Loans and Letters of Credit, and including all such costs and
expenses incurred during any legal proceeding, workout, restructuring or
negotiations, including any proceeding under any Debtor Relief Law), including
all Attorney Costs. The foregoing costs and expenses shall include all search,
filing, recording, title insurance and appraisal charges and fees and taxes
related thereto, and other out-of-pocket expenses incurred by any Agent and the
cost of independent public accountants and other outside experts retained by any
Agent. If any Loan Party fails to pay when due any costs, expenses or other
amounts payable by it hereunder or under any Loan Document, including Attorney
Costs and indemnities, such amount may be paid on behalf of such Loan Party by
any Agent or any Lender, in its sole discretion.


(b)Indemnification by the Borrower. Whether or not the Transactions contemplated
hereby are consummated, the Borrower shall indemnify and hold harmless the
Administrative Agent (and any sub-agent thereof), each Lender, each L/C Issuer
and each Related Party of any of the foregoing Persons (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs, limited to (i) one primary counsel,
representing all of the Indemnitees, taken as a whole, (ii) if necessary, of a
single local counsel in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) for all such
Indemnitees, taken as a whole and (iii) if necessary, one special counsel for
each relevant specialty for all such Indemnitees, taken as a whole (and, in the
case of an actual or perceived conflict of interest where the Indemnitee
affected by such conflict notifies the Borrower of the existence of such
conflict and thereafter retains its own counsel, of another firm or counsel for
each such affected Indemnitee)) of any kind or nature whatsoever which may at
any time be imposed on, incurred by or asserted against any such Indemnitee in
any way, to the extent relating to or arising out of or in connection with
(A) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (B) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
any L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (C) any actual or alleged Release of
Hazardous Materials at, on, under or from any property owned, leased or operated
by the Borrower, any Subsidiary or any other Loan Party, or any Environmental
Liability related in any way to the Borrower, any Subsidiary or any other Loan
Party, or (D) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”), in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee or any of its Related Parties. No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee have any liability for any indirect, special, punitive or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 10.04(b) applies,
such


121

--------------------------------------------------------------------------------





indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is consummated.


(c)Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub‑agent thereof),
any Swing Line Lender, any L/C Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub‑agent), such Swing Line Lender, such L/C Issuer or such Related
Party, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such
sub‑agent), such Swing Line Lender or such L/C Issuer in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub‑agent), such Swing Line Lender or such L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this clause (c) are subject to the provisions of Section 2.12(e).


(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and the Borrower agrees that no
Subsidiary of the Borrower that is an account party under any Letter of Credit
shall assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for the Borrower’s special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.


(e)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.


(f)Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuers and the Swing Line Lenders, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.




122

--------------------------------------------------------------------------------





10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to any Agent, any Lender or any L/C Issuer, or any Agent,
any Lender or any L/C Issuer exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by such Agent, such Lender or such L/C
Issuer in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by any Agent, plus interest thereon
from the date of such demand to the date such payment is made at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders and the L/C Issuers under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.


10.06    Successors and Assigns.


(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder or under
any other Loan Document without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of Section 10.06(b), (ii) by way of participation in
accordance with the provisions of Section 10.06(d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:


(i)Minimum Amounts.


(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and


(B)in any case not described in clause (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000, in the case of any assignment in respect of the
Revolving Credit Facility, or $1,000,000, in the case of any assignment in
respect of any Term Facility, unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;


123

--------------------------------------------------------------------------------





(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to any Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non‑pro rata basis;


(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this Section and, in addition:


(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten Business Days
after having received notice thereof;


(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or Revolving Credit Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund;


(C)the consent of the L/C Issuers (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and


(D)the consent of the Swing Line Lenders (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.


(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v)No Assignment to Certain Persons. No such assignment shall be made (A) to the
Borrower or any of the Borrower’s Affiliates, (B) to any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B) or
(C) to a natural person (or a holding company investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural person).


124

--------------------------------------------------------------------------------







(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.


(vii)Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.06(c), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this clause (b) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).


(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Agents and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender (with respect to its own
Loans and Commitments only) at any reasonable time and from time to time upon
reasonable prior notice.


125

--------------------------------------------------------------------------------





(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower, the Administrative Agent, any Swing Line Lender or any L/C
Issuer, sell participations to any Person (other than a natural person, or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Agents, the L/C Issuers and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that directly affects such
Participant. Subject to Section 10.06(e), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein and the requirements under
Section 10.14, it being understood that the documentation required under
Section 10.14 shall be delivered to the participating Lender) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.06(b); provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.16 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a nonfiduciary agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103‑1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to be subject to the provisions of Section 3.06(b) and (c) as though
it were a Lender.


126

--------------------------------------------------------------------------------





(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(g)Certain Definitions. As used herein, the following terms have the following
meanings:
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)); provided that notwithstanding
the foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.
(h)Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.12(c)(ii).
Each Granting Lender shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
SPC to which it grants an option pursuant to this Section 10.06(h) and the
principal amounts (and stated interest) of any Loan or portion thereof provided
to the Borrower by such SPC (the “SPC Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the SPC Register
(including the identity of any SPC or any information relating to a SPC’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the SPC Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the SPC Register as the owner of the relevant interest for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining any SPC Register. Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement (including its
obligations under Section 3.04), (ii) no SPC shall be liable for any indemnity
or similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500 (which
processing fee may be waived by the Administrative Agent in its sole
discretion), assign all


127

--------------------------------------------------------------------------------





or any portion of its right to receive payment with respect to any Loan to the
Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.


(i)Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitments and Loans pursuant to
Section 10.06(b), Bank of America may, (i) upon 30 days’ notice to the Borrower
and the Lenders, resign as an L/C Issuer and/or (ii) upon 30 days’ notice to the
Borrower, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders (who agree to serve, in their respective sole discretion) a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be. If Bank of America resigns as L/C Issuer, it shall retain all the rights
and obligations of an L/C Issuer hereunder with respect to all Letters of Credit
issued by it and outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of a Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). In addition,
notwithstanding anything to the contrary contained herein, if at any time any
other L/C Issuer or Swing Line Lender, in its capacity as Lender, assigns all of
its Commitments and Loans pursuant to Section 10.06(b), such Lender may,
(i) upon 30 days’ notice to the Borrower and the other Lenders, resign as L/C
Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing Line
Lender. In the event of any such resignation as L/C Issuer or Swing Line Lender,
the Borrower shall be entitled to appoint from among the Lenders (subject to
such Lender’s acceptance of such appointment) a successor L/C Issuer or Swing
Line Lender hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of such Lender as L/C
Issuer or Swing Line Lender, as the case may be. If such Lender resigns as L/C
Issuer, it shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit issued by it and outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If such Lender resigns as a Swing Line Lender, it shall retain
all the rights of a Swing Line Lender provided for hereunder with respect to
Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of such retiring L/C
Issuer with respect to such Letters of Credit.




128

--------------------------------------------------------------------------------





10.07    Confidentiality. Each of the Agents, each of the L/C Issuers and each
of the Lenders agrees to maintain the confidentiality of the Information, except
that Information may be disclosed (a) to its Affiliates, its auditors and its
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over it
(including any self‑regulatory authority, such as the National Association of
Insurance Commissioners); (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or under any other Loan Document or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder; (f) subject to an agreement containing provisions substantially
the same as those of this Section 10.07, to (i) any Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to obligations of the Loan Parties; (g) on a
confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder; (h) with
the consent of the Borrower; (i) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section 10.07 or
(ii) becomes available to any Agents, any L/C Issuer or any Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower; or (j) to any rating agency when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender). In addition, the Agents and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Credit Extensions. Each of the Administrative Agent,
the L/C Issuers and the Lenders acknowledges that (a) the Information may
include material non‑public information concerning the Borrower or a Subsidiary,
as the case may be, (b) it has developed compliance procedures regarding the use
of material non‑public information and (c) it will handle such material
non‑public information in accordance with applicable Law, including United
States Federal and state securities Law. For the purposes of this Section,
“Information” means all information received from any Loan Party relating to any
Loan Party or its business, other than any such information that is available to
any Agent, any L/C Issuer or any Lender on a nonconfidential basis prior to
disclosure by any Loan Party; provided that, in the case of information received
from a Loan Party after the Closing Date, such information is clearly identified
in writing at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 10.07
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


10.08    Setoff. In addition to any rights and remedies of the Lenders provided
by law, upon the occurrence and during the continuance of any Event of Default,
each Lender, each L/C Issuer and each of their respective Affiliates is
authorized at any time and from time to time, without prior notice to the
Borrower or any other Loan Party, any such notice being waived by the Borrower
(on its own behalf and on behalf of each Loan Party) to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other obligations
at any time owing by, such Lender, such L/C Issuer or any such Affiliate to or
for the credit or the account of the respective Loan Parties against any and all
Obligations owing to such Lender hereunder or under any other Loan Document, now
or hereafter existing, irrespective of whether or not such Agent, such L/C
Issuer or such Lender shall have made demand under this Agreement or any other
Loan Document and although such Obligations may be contingent or unmatured, may
be owed to a branch, office or Affiliate of such Lender or such L/C Issuer
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness, or denominated in a currency different from that of the
applicable deposit or indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (b) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as


129

--------------------------------------------------------------------------------





to which it exercised such right of setoff. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set‑off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such setoff and application. The
rights of the Administrative Agent, each L/C Issuer and each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that the Administrative Agent, such
L/C Issuer, such Lender and their respective Affiliates may have.


10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non‑usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.


10.10    Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts (and by different parties hereto in
different counterparts), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement and each other Loan
Document by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of an original executed counterpart of this
Agreement and such other Loan Document. The Agents may also require that any
such documents and signatures delivered by telecopier or other electronic
transmission be confirmed by a manually‑signed original thereof; provided that
the failure to request or deliver the same shall not limit the effectiveness of
any document or signature delivered by telecopier or other electronic
transmission.


10.11    Integration. This Agreement, together with the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, comprises the complete and integrated
agreement of the parties on the subject matter hereof and thereof and supersedes
all prior agreements and understandings, written or oral, on such subject
matter. In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Agents, the L/C Issuers or the Lenders in any other Loan Document shall
not be deemed a conflict with this Agreement. Each Loan Document was drafted
with the joint participation of the respective parties thereto and shall be
construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.




130

--------------------------------------------------------------------------------





10.12    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.


10.13    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.13, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuers
or the Swing Line Lenders, as applicable, then such provisions shall be deemed
to be in effect only to the extent not so limited.


10.14    Tax Forms.


(a)(i) Any Lender or Administrative Agent that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent (as
applicable), at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent (as applicable) to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 10.14(a)(ii)(A), (ii)(B), (ii)(D) and (ii)(E) below) shall not be
required if in the Lender’s or Administrative Agent’s reasonable judgment such
completion (as applicable), execution or submission would subject such Lender or
the Administrative Agent (as applicable) to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender or the Administrative Agent (as applicable).


(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S.
Person,
(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W‑9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;


(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be reasonably requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:


131

--------------------------------------------------------------------------------







(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W‑8BEN‑E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W‑8BEN‑E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;


(2)executed copies of IRS Form W‑8ECI;


(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit M‑1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W‑8BEN‑E (or W-8BEN, as applicable); or


(4)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN‑E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit M‑2 or Exhibit M‑3, IRS Form W‑9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit M‑4 on behalf of each such direct and indirect partner;


(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made;


(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by applicable Law and at such time or times reasonably requested by
the Borrower or the Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Closing
Date; and


132

--------------------------------------------------------------------------------







(E)to the extent that it is able and legally entitled to do so, the
Administrative Agent shall deliver to the Borrower on or prior to the date on
which the Administrative Agent becomes the Administrative Agent under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower), executed copies of (1) in the case of an Administrative Agent that is
a U.S. Person, IRS Form W‑9 certifying that the Administrative Agent is exempt
from U.S. Federal backup withholding Tax or (2) in the case of an Administrative
Agent that is not a U.S. Person, an applicable IRS Form W‑8.


Each Lender and the Administrative Agent agree that if any form or certification
it previously delivered expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent (as applicable) in writing of its legal
inability to do so.
For purposes of Section 3.01 and this Section 10.14, the term “applicable Law”
includes FATCA and the term “Lender” includes, as applicable, any L/C Issuer,
Swing Line Lender and SPC (it being understood that any documentation required
to be provided by an SPC under this Section 10.14 shall be delivered by the SPC
to the Granting Lender).
10.15    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Lenders and the Arrangers are arm’s‑length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
other Arrangers and the Lenders, on the other hand, (ii) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b)(i) the Administrative
Agent, the Lenders and each other Arranger is and has been acting solely as a
principal with respect to the Borrower or any of its Affiliates and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (ii) neither the Administrative Agent,
nor any other Lender or Arranger, has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) the Administrative Agent, the Lenders and the other Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, nor any other Lender or Arranger, has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by Law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, any Lender and the
other Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of the Transactions or the
transactions to be effectuated pursuant to the First Amendment.
    


133

--------------------------------------------------------------------------------





10.16    Replacement of Lenders. Under any circumstances set forth herein
providing that the Borrower shall have the right to replace a Lender as a party
to this Agreement, the Borrower may, upon notice to such Lender and the
Administrative Agent and at its sole expense and effort, replace such Lender by
causing such Lender to assign its Loans and Commitments (with the assignment fee
to be paid by the Borrower in such instance) pursuant to Section 10.06(b) to one
or more other Lenders or Eligible Assignees procured by the Borrower. Upon the
making of any such assignment, the Borrower shall (a) pay in full any amounts
payable pursuant to Section 3.05 and (b) provide appropriate assurances and
indemnities (which may include letters of credit) to the L/C Issuers and the
Swing Line Lenders as each may reasonably require with respect to any continuing
obligation to fund participation interests in any L/C Obligations or any Swing
Line Loans then outstanding; provided, however, that (i) each such assignment
made as a result of a demand by the Borrower shall be arranged by the Borrower
after consultation with the Administrative Agent and shall be an assignment or
assignments pursuant to Section 10.06(b) of all of the rights and obligations of
the assigning Lender under this Agreement and (ii) no Lender shall be obligated
to make any such assignment pursuant to Section 10.06(b) as a result of a demand
by the Borrower unless and until such Lender shall have received one or more
payments from either the Borrower or one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement. A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.


10.17    Governing Law.


(a)THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)THE BORROWER, ON BEHALF OF ITSELF AND THE OTHER LOAN PARTIES, IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT, AND WILL NOT PERMIT ANY OTHER LOAN
PARTY TO, COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER, ANY OTHER LOAN PARTY
OR ANY OF THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION.




134

--------------------------------------------------------------------------------





(c)THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.


10.18    Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


10.19    Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Administrative Agent shall have been
notified by each Lender, the Swing Line Lenders and the L/C Issuers that each
such Lender, the Swing Line Lenders and the L/C Issuers has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.


10.20    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumption, amendments or other modifications, Committed Loan Notices, Swing
Line Loan Notices, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.




135

--------------------------------------------------------------------------------





10.21    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT ACT (Title III of Pub. L. 107‑56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Parties, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Act. The Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti‑money laundering
rules and regulations, including the Act.


10.22    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or L/C Issuer that is an
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:


(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and


(b)the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


10.23    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Loan
Party in respect of any such sum due from it hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from such Loan Party in the Agreement Currency, such Loan
Party agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable Law).


[Signature pages follow]




136